Exhibit 10.30

 

 

AMENDED AND RESTATED

TERM LOAN CREDIT AGREEMENT

among

OMNOVA SOLUTIONS INC.,

VARIOUS LENDERS

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as ADMINISTRATIVE AGENT

and

COLLATERAL AGENT

 

 

Dated as of May 22, 2007

and

Amended and Restated

on December 9, 2010

 

 

$200,000,000

DEUTSCHE BANK SECURITIES INC.

and J.P. MORGAN SECURITIES LLC,

as JOINT LEAD ARRANGERS and JOINT BOOKRUNNING MANAGERS

 

 

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

1082260



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

   Definitions and Accounting Terms; Effect of Restatement   

1.01

   Defined Terms      1   

1.02

   Effect of Restatement      28   

SECTION 2.

   Amount and Terms of Credit   

2.01

   The Commitments      29   

2.02

   Minimum Amount of Each Borrowing      29   

2.03

   Notice of Borrowing      29   

2.04

   Disbursement of Funds      30   

2.05

   Notes      30   

2.06

   Conversions      31   

2.07

   Pro Rata Borrowings      31   

2.08

   Interest      31   

2.09

   Interest Periods      32   

2.10

   Increased Costs, Illegality, etc.      33   

2.11

   Compensation      35   

2.12

   Change of Lending Office      35   

2.13

   Replacement of Lenders      35   

2.14

   Limitations on Additional Amounts, etc.      36   

2.15

   Incremental Term Commitments      36   

SECTION 3.

   Fees; Reductions of Commitment   

3.01

   Agent Fees      37   

3.02

   Mandatory Reduction of Commitments      37   

SECTION 4.

   Prepayments; Payments; Taxes   

4.01

   Voluntary Prepayments      37   

4.02

   Mandatory Repayments      38   

4.03

   Method and Place of Payment      41   

4.04

   Net Payments; Taxes      41   

SECTION 5.

   Conditions Precedent to Restatement Effective Date   

SECTION 6.

   Representations and Warranties   

6.01

   Status      48   

6.02

   Power and Authority      48   

6.03

   No Violation      49   

6.04

   Governmental Approvals      49   

6.05

   Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.      49   

6.06

   Litigation      50   

6.07

   True and Complete Disclosure      50   

 

-i-



--------------------------------------------------------------------------------

          Page  

6.08

   Use of Proceeds; Margin Regulations      51   

6.09

   Tax Returns and Payments      51   

6.10

   ERISA; Foreign Pension Plans      51   

6.11

   The Security Documents      52   

6.12

   Properties; No Recovery Event      53   

6.13

   Capitalization      53   

6.14

   Subsidiaries      53   

6.15

   Compliance with Statutes, etc.      53   

6.16

   Investment Company Act      53   

6.17

   Environmental Matters      53   

6.18

   Labor Relations      54   

6.19

   Patents, Licenses, Franchises and Formulas      54   

6.20

   Indebtedness      54   

6.21

   Representations and Warranties in Documents      55   

6.22

   Insurance      55   

6.23

   Anti-Terrorism Laws      55   

SECTION 7.

   Affirmative Covenants   

7.01

   Information Covenants      55   

7.02

   Books, Records and Inspections      58   

7.03

   Maintenance of Property; Insurance      58   

7.04

   Maintenance of Existence; Intellectual Property      58   

7.05

   Compliance with Statutes, etc      59   

7.06

   Compliance with Environmental Laws      59   

7.07

   ERISA      60   

7.08

   End of Fiscal Years; Fiscal Quarters      60   

7.09

   Performance of Obligations      60   

7.10

   Payment of Taxes      60   

7.11

   Additional Security; Further Assurances      61   

7.12

   Ownership of Subsidiaries      62   

7.13

   Use of Proceeds      62   

7.14

   Maintenance of Company Separateness      62   

7.15

   Deposit Accounts      62   

7.16

   Post-Closing Obligations      63   

SECTION 8.

   Negative Covenants   

8.01

   Liens      64   

8.02

   Consolidation, Merger, Sale of Assets, etc      66   

8.03

   Dividends      69   

8.04

   Indebtedness      69   

8.05

   Advances, Investments, Loans, Purchase of Assets      71   

8.06

   Transactions with Affiliates      73   

8.07

   Limitation on Payments of Certain Indebtedness; Modifications of Certain
Indebtedness; Modifications of Certificate of Incorporation, By-Laws and Certain
Agreements; etc.      74   

8.08

   Limitation on Certain Restrictions on Subsidiaries      74   

8.09

   Limitation on Issuance of Equity      75   

8.10

   Business      75   

 

-ii-



--------------------------------------------------------------------------------

          Page   8.11    Limitation on the Creation of Subsidiaries      75   
8.12    Multiemployer Plans      75    8.13    Financial Covenants      75   
SECTION 9.    Events of Default    9.01    Payments      77    9.02   
Representations, etc.      77    9.03    Covenants      77    9.04    Default
Under Other Agreements      77    9.05    Bankruptcy, etc.      78    9.06   
ERISA      78    9.07    Security Documents      78    9.08    Guarantees     
78    9.09    Judgments      78    9.10    Change of Control      78    9.11   
ABL/Term Loan Intercreditor Agreement      79    SECTION 10.    The
Administrative Agent    10.01    Appointment      79    10.02    Nature of
Duties      79    10.03    Lack of Reliance on the Administrative Agent      80
   10.04    Certain Rights of the Administrative Agent      80    10.05   
Reliance      80    10.06    Indemnification      80    10.07    The
Administrative Agent in Its Individual Capacity      81    10.08    Holders     
81    10.09    Resignation by the Administrative Agent      81    SECTION 11.   
Miscellaneous    11.01    Payment of Expenses, etc      82    11.02    Right of
Setoff      83    11.03    Notices      83    11.04    Benefit of Agreement;
Assignments; Participations      84    11.05    No Waiver; Remedies Cumulative
     85    11.06    Payments Pro Rata      86    11.07    Calculations;
Computations      86    11.08    GOVERNING LAW; SUBMISSION TO JURISDICTION;
VENUE; WAIVER OF JURY TRIAL      86    11.09    Counterparts      87    11.10   
Headings Descriptive      87    11.11    Amendment or Waiver      87    11.12   
Confidentiality      89    11.13    Register      90    11.14    USA Patriot Act
     90    11.15    Survival      90    11.16    Interest Rate Limitation     
90   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01(a)

  Commitments

Schedule 1.01(b)

  Lender Addresses

Schedule 1.01(c)

  Eliokem Reorganization

Schedule 5(j)(vi)

  Existing Indebtedness

Schedule 5(r)

  New Mortgaged Properties

Schedule 5(s)

  Existing Mortgaged Properties

Schedule 6.12

  Real Property

Schedule 6.13

  Capitalization

Schedule 6.14(a)

  Subsidiaries

Schedule 6.18

  Labor Contracts

Schedule 6.22

  Insurance

Schedule 8.01

  Existing Liens

Schedule 8.05

  Existing Investments

 

EXHIBITS

 

Exhibit A

  Form of Notice of Borrowing

Exhibit B

  Form of Note

Exhibit C

  Form of Section 4.04(b)(ii) Certificate

Exhibit D

  Form of Opinion of Frost Brown Todd LLC

Exhibit E

  Form of Officers’ Certificate

Exhibit F

  Form of Pledge Agreement*

Exhibit G

  Form of Security Agreement*

Exhibit H

  Form of Subsidiary Guarantee*

Exhibit I

  Form of Intercompany Note

Exhibit J

  Form of Assignment and Assumption Agreement

Exhibit K

  Form of ABL/Term Loan Intercreditor Agreement

Exhibit L

  Form of Solvency Certificate

Exhibit M

  Form of Incremental Term Commitment Agreement

Exhibit N

  Form of Joinder Agreement

Exhibit O

  Form of Lender Addendum

 

 

 

* For each Exhibit marked with an asterisk, the corresponding exhibit from the
Original Credit Agreement shall continue to apply.

 

-iv-



--------------------------------------------------------------------------------

AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT, dated as of May 22, 2007 and
amended and restated as of December 9, 2010 among OMNOVA SOLUTIONS INC., an Ohio
corporation (the “Company”), the Lenders party hereto from time to time and
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent and Collateral
Agent (all capitalized terms used herein and defined in Section 1 are used
herein as therein defined).

W I T N E S S E T H:

WHEREAS, the Company, the Lenders (under and as defined in the Original Credit
Agreement) and Deutsche Bank Trust Company Americas are parties to a Credit
Agreement, dated as of May 22, 2007 (as amended by Amendment No. 1, dated as of
October 21, 2010, the “Original Credit Agreement”);

WHEREAS, the Required Lenders (under and as defined in the Original Credit
Agreement) have consented to the amendment and restatement of the Original
Credit Agreement on the terms set forth herein;

WHEREAS, pursuant to the Sale and Purchase Agreement dated November 22, 2010
(including all schedules and exhibits thereto, the “Acquisition Agreement”)
among the Company, and the respective owner of each ordinary share of Eliokem
International, a French société par actions simplifiée (together with its
Subsidiaries, the “Acquired Business”), the Company will acquire all of the
Acquired Business Stock (as hereinafter defined) of the Acquired Business (the
“Acquisition”), with the Acquired Business becoming a direct, Wholly-Owned
Subsidiary of the Company;

WHEREAS, the Company has requested that immediately upon the consummation of the
Acquisition, the Term Lenders lend to the Company $200,000,000 to pay to the
holders of the Acquired Business Stock a portion of the cash consideration for
the Acquired Business Stock, to finance a portion of the Refinancing, to pay
transaction fees and expenses and to provide ongoing working capital and for
other general corporate purposes of the Company and its Subsidiaries; and

WHEREAS, subject to and upon the terms and conditions herein set forth, the
Lenders are willing to make available to the Company the senior secured term
loan facility provided for herein;

NOW, THEREFORE, IT IS AGREED:

SECTION 1.       Definitions and Accounting Terms; Effect of Restatement.

1.01     Defined Terms. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“ABL Borrowing Availability” shall mean “Availability” as defined in the ABL
Credit Agreement.

“ABL Credit Agreement” shall mean the ABL Credit Agreement dated as of
December 9, 2010, as amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms thereof, by and among the Company,
certain of the Company’s Subsidiaries from time to time party thereto, the
lenders party thereto from time to time and JPMorgan Chase Bank, N.A., as the
administrative agent, providing for the making of ABL Loans and the issuance of
ABL Letters of Credit, as it may be refinanced from time to time in accordance
with the terms hereof pursuant to Indebtedness which constitutes a Permitted
Refinancing ABL Credit Facility.



--------------------------------------------------------------------------------

“ABL Credit Documents” shall mean the “Loan Documents” as defined in the ABL
Credit Agreement.

“ABL Letters of Credit” shall mean the Letters of Credit as defined in the ABL
Credit Agreement.

“ABL Loans” shall mean the “Loans” as defined in the ABL Credit Agreement.

“ABL Security Documents” shall mean the “Security Agreement” as defined in the
ABL Credit Agreement and certain other documents executed in connection
therewith.

“ABL/Term Loan Intercreditor Agreement” shall have the meaning provided in
Section 5.02(j).

“Acquired Business” shall have the meaning specified in the recitals hereto.

“Acquired Business Existing Indebtedness” shall mean (i) that certain senior
facility agreement dated as of October 10, 2006, as amended, restated,
supplemented or otherwise modified from time to time, between the Acquired
Business and Société Générale as security agent and issuing bank; (ii) that
certain mezzanine facility agreement dated as of October 10, 2006, as amended,
restated, supplemented or otherwise modified from time to time, between the
Acquired Business and Société Générale as agent and security agent and (iii) the
Acquired Business’s 10.0% Convertible Bonds.

“Acquired Business Stock” shall mean the “Acquired Securities” as defined in the
Acquisition Agreement.

“Acquisition” shall have the meaning specified in the recitals hereto.

“Acquisition Agreement” shall have the meaning specified in the recitals hereto.

“Additional Mortgage” shall have the meaning provided in Section 7.11(a).

“Additional Mortgaged Property” shall have the meaning provided in
Section 7.11(a).

“Adjusted Working Capital” at any time shall mean Consolidated Current Assets
(but excluding therefrom all cash and Cash Equivalents) less Consolidated
Current Liabilities.

“Administrative Agent” shall mean DBTCA, in its capacity as Administrative Agent
for the Lenders hereunder, and shall include any successor to the Administrative
Agent appointed pursuant to Section 10.09.

“Affiliate” shall mean, with respect to any Person, any other Person
(i) directly or indirectly controlling (including, but not limited to, all
directors, officers and partners of such Person), controlled by, or under direct
or indirect common control with, such Person or (ii) that directly or indirectly
owns more than 10% of any class of the voting securities or capital stock of or
equity interests in such Person. A Person shall be deemed to control another
Person if such Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.
Notwithstanding anything herein to the contrary, the Agents and the Lenders
shall be deemed not to be an Affiliate of the Company or any of its
Subsidiaries.

 

-2-



--------------------------------------------------------------------------------

“Agent” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall mean this Amended and Restated Term Loan Credit Agreement, as
modified, supplemented, amended, restated, extended, renewed, refinanced or
replaced from time to time.

“Anti-Terrorism Laws” shall mean any law related to terrorism financing or money
laundering including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (“USA PATRIOT
Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).

“Applicable Margin” shall mean a percentage per annum equal to:

(a) until delivery of financial statements for the fiscal quarter ending
February 28, 2011, (A) for Eurodollar Rate Loans, 4.00% and (B) for Base Rate
Loans, 3.00%, and (b) thereafter, the percentages per annum set forth in the
table below, based upon the Net Leverage Ratio as set forth in the most recent
officers’ certificate received by the Administrative Agent pursuant to
Section 7.01(d):

 

Pricing Level

 

Net Leverage Ratio

 

Eurodollar Margin

 

Base Rate Margin

1

  ³2.75:1   4.00%   3.00%

2

  < 2.75:1   3.75%   2.75%

With respect to clause (b) above, any increase or decrease in the Applicable
Margin resulting from a change in the Net Leverage Ratio shall become effective
as of the first Business Day immediately following the date an officers’
certificate is delivered pursuant to Section 7.01(d); provided that at the
option of the Administrative Agent or Lenders holding a majority of the then
outstanding Loans, the Applicable Margin for Loans shall be determined by
reference to Pricing Level 1 as of the first Business Day after the date on
which an officers’ certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such officers’ certificate is so delivered (and thereafter the Applicable Margin
shall be otherwise determined in accordance with clause (b)).

In the event that any financial statements under Section 7.01 or an officers’
certificate is shown to be inaccurate, and such inaccuracy, if corrected, would
have led to a higher Applicable Margin for any period (an “Applicable Period”)
than the Applicable Margin applied for such Applicable Period, then (i) the
Borrower shall promptly (and in no event later than five (5) Business Days
thereafter) deliver to the Administrative Agent a correct officers’ certificate
for such Applicable Period, (ii) the Applicable Margin shall be determined by
reference to the corrected officers’ certificate (but in no event shall the
Lenders owe any amounts to the Borrower), and (iii) the Borrower shall pay to
the Administrative Agent promptly upon demand (and in no event later than five
(5) Business Days after demand) any additional interest owing as a result of
such increased Applicable Margin for such Applicable Period, which payment shall
be promptly applied by the Administrative Agent in accordance with the terms
hereof. Notwithstanding anything to the contrary in this Agreement, any
additional interest hereunder shall not be due and payable until demand is made
for such payment pursuant to clause (iii) above and accordingly, any nonpayment
of such interest as result of any such inaccuracy shall not constitute a Default
(whether retroactively or otherwise), and no such amounts shall be deemed
overdue (and no amounts shall accrue

 

-3-



--------------------------------------------------------------------------------

interest at the rate set forth in Section 2.08(c)), at any time prior to the
date that is five (5) Business Days following such demand.

“Approved Bank” shall have the meaning provided in the definition of “Cash
Equivalents.”

“Asian Latex Businesses” shall mean those businesses in Asia with which the
Company or any of its Subsidiaries shall have entered into joint venture or
similar agreements relating to making investments in assets to produce emulsion
polymers, including styrene butadiene latex.

“Asset Sale” shall mean any sale, transfer or other disposition by the Company
or any of its Subsidiaries to any Person other than the Company or any of its
Wholly-Owned Subsidiaries of any asset (including, without limitation, any sale,
transfer or other disposition, or issuance, of capital stock or other equity
interests or securities of a Subsidiary or another Person), of the Company or
any of its Subsidiaries, other than any sale, transfer or disposition permitted
by Sections 8.02(i), (ii) (but only to the extent provided in such
Section 8.02(ii)), (iv), (vi), (viii), (ix), (x), (xi), (xii), or (xiii).

“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit J (appropriately completed).

“Authorized Officer” of any Credit Party shall mean any of the President, the
Chief Financial Officer, the Treasurer, any Assistant Treasurer, any
Vice-President, the Secretary or the General Counsel of such Credit Party or any
other officer or employee of such Credit Party which is designated in writing to
the Administrative Agent by any of the foregoing officers of such Credit Party
as being authorized to give such notices under this Agreement.

“Bankruptcy Code” shall have the meaning provided in Section 9.05.

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided that such
ownership interest does not result in or provide such Person or its direct or
indirect parent company with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or
instrumentality), to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Base Rate” at any time shall mean the highest of (i) the rate which is 1/2 of
1% in excess of the overnight Federal Funds Rate, (ii) the Eurodollar Rate
applicable for an Interest Period of one month plus 1.00% and (iii) the Prime
Lending Rate; provided that the Base Rate shall not be less than 2.75%.

“Base Rate Loan” shall mean each Loan designated or deemed designated as such by
the Company at the time of the incurrence thereof or conversion thereto.

“Borrowing” shall mean the borrowing of one Type of Loan from all the Lenders,
on a given date (or resulting from a conversion or conversions on such date)
and, in the case of Eurodollar

 

-4-



--------------------------------------------------------------------------------

Loans, having the same Interest Period; provided that Base Rate Loans incurred
pursuant to Section 2.10(b) shall be considered part of the related Borrowing of
Eurodollar Loans.

“Business” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate) or the
equivalent of the foregoing in any foreign jurisdiction.

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York City a legal holiday or a day on which banking institutions are authorized
or required by law or other government action to close and (ii) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (i) above and which is also a day for trading by and between lenders in
the London interbank Eurodollar market.

“Capital Expenditures” shall mean, with respect to any fiscal period of the
Company, all payments made in such period in respect of the cost of any fixed
asset or improvement, or replacement, substitution or addition thereto, which
has a useful life of more than one year, including without limitation, those
costs arising in connection with the direct or indirect acquisition of such
asset by way of increased product or service charges and, without duplication,
the amount of Capitalized Lease Obligations incurred by the Company with respect
to such fiscal period.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations which, under generally accepted accounting principles, are or
will be required to be capitalized on the books of such Person, in each case
taken at the amount thereof accounted for as indebtedness in accordance with
such principles.

“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations, partnership, membership or other
equivalents of or interests in (however designated) the equity of such Person,
including any common stock and preferred stock, but excluding any debt
securities and debt securities convertible into such equity.

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than one year from the date of acquisition, (ii) U.S. dollar denominated time
deposits, certificates of deposit and bankers acceptances of (x) any Lender and
(y) any bank which has, or whose parent company has, a short-term commercial
paper rating from S&P of at least A-1 or the equivalent thereof or from Moody’s
of at least P-1 or the equivalent thereof (any such bank or Lender, an “Approved
Bank”), in each case with maturities of not more than one year from the date of
acquisition, (iii) commercial paper issued by any Approved Bank or by the parent
company of any Approved Bank and commercial paper issued by, or guaranteed by,
any company with a short-term commercial paper rating of at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s,
or guaranteed by any company with a long term unsecured debt rating of at least
A or A2, or the equivalent of each thereof, from S&P or Moody’s, as the case may
be, and in each case maturing within six months after the date of acquisition,
(iv) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s and (v) investments in money market funds
substantially all the assets of which are comprised of securities of the types
described in clauses (i) through (iv) above.

 

-5-



--------------------------------------------------------------------------------

“Cash Proceeds” shall mean, with respect to any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, but only as and when
so received) received by the Company or any of its Subsidiaries from such Asset
Sale.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time, 42 U.S.C. § 9601 et seq.

“CFC” shall mean a Person that is a controlled foreign corporation under
Section 957 of the Code.

“Change in Law” shall have the meaning provided in Section 2.10(a)(ii).

“Change of Control” shall mean (i) any “Person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), shall have acquired
beneficial ownership (within the meaning of Rule 13(d)-3 under the Exchange
Act), directly or indirectly, of 35% or more of the issued and outstanding
shares of capital stock of the Company having the right to vote for the election
of directors of the Company under ordinary circumstances or (ii) any “change of
control” or similar event shall occur under the ABL Credit Documents.

“Claims” shall have the meaning provided in the definition of “Environmental
Claims.”

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect on the date of this
Agreement, and to any subsequent provisions of the Code amendatory thereof,
supplemental thereto or substituted therefor.

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Security Agreement Collateral, all Mortgaged
Properties, all Additional Mortgaged Properties and all cash and Cash
Equivalents delivered as collateral pursuant to Sections 4.02 or 7.11 hereof.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents or any
successor thereto, or any Affiliate thereof to the extent acting as mortgagee
for the Secured Creditors pursuant to any Mortgage in respect of Real Property
owned by the Company and/or its Subsidiaries.

“Commitment” shall mean, for each Lender, the amount set forth opposite such
Lender’s name in Schedule 1.01(a), directly below the column entitled
“Commitment,” as the same may be terminated pursuant to Section 3 or 9, as
applicable.

“Company” shall have the meaning provided in the first paragraph of this
Agreement.

“Company Existing Indebtedness” shall mean (i) the Original Credit Agreement and
(ii) that certain Amended and Restated Credit Agreement, dated as of May 22,
2007 among the Company, the lenders party thereto from time to time, and
JPMorgan Chase Bank, N.A., as Agent for the Lenders, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

 

-6-



--------------------------------------------------------------------------------

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated October, 2010 relating to the Transaction.

“Consolidated Cash Interest Expense” shall mean with respect to the Company and
its Subsidiaries for any period, Consolidated Interest Expense for such period,
less the sum of (without duplication and to the extent, but only to the extent,
included in the determination of Consolidated Interest Expense for such period):
(i) amortization of debt discount and debt issuance fees and (ii) pay-in-kind
interest or other non-cash interest expense.

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of the Company and its Subsidiaries excluding current assets of
discontinued operations and current tax assets.

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Company and its Subsidiaries at such time, but
excluding the current portion of any Indebtedness under this Agreement and the
current portion of any other long-term Indebtedness which would otherwise be
included therein and current liabilities of discontinued operations and current
tax liabilities.

“Consolidated EBITDA” shall mean, for any period, the sum of Consolidated Net
Income for such period plus, without duplication, the following to the extent
deducted in calculating such Consolidated Net Income:

(1)       Consolidated Fixed Charges;

(2)       income tax expense determined on a consolidated basis in accordance
with GAAP;

(3)       depreciation expense determined on a consolidated basis in accordance
with GAAP;

(4)       amortization expense determined on a consolidated basis in accordance
with GAAP;

(5)       amounts attributable to minority interest;

(6)       any extraordinary non-cash charge (including any impairment charge or
asset write-off pursuant to GAAP) (provided that if any such non-cash charge
represents an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period);

(7)       all costs and expenses arising from or related to the issuance of the
Senior Notes, the incurrence of the Credit Documents and the ABL Credit
Documents and the Acquisition;

(8)       non-cash stock compensation, including any non-cash expenses arising
from stock options, stock grants or other equity-incentive programs, the
granting of stock appreciation rights and similar arrangements;

 

-7-



--------------------------------------------------------------------------------

(9)        to the extent the related loss is not added back in calculating such
Consolidated Net Income, proceeds of business interruption insurance policies to
the extent of such related loss;

(10)       cash charges related to the Jeannette flood not to exceed $600,000, a
Thailand customs duty claim not to exceed $800,000, the Uniroyal settlement not
to exceed $300,000 and to the Columbus, Mississippi strike not to exceed
$6,000,000 in the aggregate;

(11)       one-time cash charges associated with plant closures, strikes and
other restructuring charges, in all cases not exceeding $6,000,000 in the
aggregate prior to the Final Maturity Date (excluding any such charges pursuant
to the Transaction);

(12)       to the extent non-recurring and not capitalized, any fees, costs and
expenses of the Company and its Subsidiaries incurred as a result of Permitted
Acquisitions, Investments, Asset Sales permitted hereunder and the issuance,
repayment or amendment of equity interests or Indebtedness permitted hereunder
(in each case, whether or not consummated);

(13)       any non-cash impairment charges or asset write-off or write-down
resulting from the application of Statement of Financial Accounting Standards
No. 142 or Statement of Financial Accounting Standards No. 144, and the
amortization of intangibles arising pursuant to Statement of Financial
Accounting Standards No. 141 or any related subsequent Statement of Financial
Accounting Standards or Accounting Standards Codification; and

(14)       non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 or
any related subsequent Statement of Financial Accounting Standards or Accounting
Standards Codification;

provided that Consolidated EBITDA shall be reduced by the following:

(a)       all non-cash items increasing such Consolidated Net Income (excluding
(x) any non-cash item to the extent that it represents an accrual of cash
receipts to be received in a subsequent period, (y) income from pension plans,
retiree health plans and adjustments to last-in-firstout reserves and (z) the
amount attributable to minority interests);

(b)       any non-recurring gains; and

(c)       amounts paid in cash as dividends or other distributions to holders of
minority interests;

provided, further, that for the purposes of determining the Interest Coverage
Ratio, Net Leverage Ratio and Senior Secured Net Leverage Ratio, (a) any gain or
loss arising from extraordinary items, as determined in accordance with GAAP, or
(b) from any non-recurring charges consisting of charges for restructurings,
reductions in work force, and plant closing and consolidations and other
non-recurring charges not to exceed $5,000,000 for any 12 month period for all
such items in the aggregate, shall not be included in the calculation of
Consolidated EBITDA related thereto.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Fixed Charges” shall mean, with respect to any period, the sum
(without duplication) of:

(1)       the interest expense of the Company and the Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP consistently
applied, including, without limitation:

(a)       amortization of debt issuance costs and debt discount;

(b)       the net payments, if any, under Interest Rate Protection Agreements
(including amortization of discounts);

(c)       the interest portion of any deferred payment obligation;

(d)       accrued interest;

(e)       commissions, discounts and other fees and charges incurred in respect
of letters of credit or bankers acceptance financings;

(2)       the interest component of the Capital Lease Obligations paid or
accrued during such period;

(3)       all interest capitalized during such period;

(4)       the product of:

(a)       the amount of all dividends on any series of preferred stock of the
Company and the Subsidiaries (other than dividends paid in Qualified Stock and
other than dividends paid to the Company or to a Subsidiary) paid, accrued or
scheduled to be paid or accrued during such period; and

(b)       a fraction, the numerator of which is one and the denominator of which
is one minus then current effective consolidated Federal, state and local tax
rate of the Company, expressed as a decimal.

Consolidated Fixed Charges will exclude non-cash interest on any convertible or
exchangeable notes that exists by virtue of the bifurcation of the debt and
equity components of convertible or exchangeable notes and the application FASB
Staff Position APB 14-1 or any similar provision. Clauses (1), (2) and (3) of
this definition, as modified by this final paragraph, shall be “Consolidated
Interest Expense.”

“Consolidated Interest Expense” shall have the meaning set forth in the
definition of “Consolidated Fixed Charges.”

“Consolidated Net Debt” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of the Company and its Subsidiaries (on a
consolidated basis) as would be required to be reflected as debt or Capitalized
Lease Obligations on the liability side of a consolidated balance sheet of the
Company and its Subsidiaries in accordance with GAAP, (ii) all Indebtedness of
the Company and its Subsidiaries of the type described in clauses (ii) and
(vii) of the definition of Indebtedness and (iii) all Contingent Obligations of
the Company and its Subsidiaries in respect of Indebtedness of any third Person
of the type referred to in preceding clauses (i) and (ii), in each case net of
cash, Cash Equivalents and

 

-9-



--------------------------------------------------------------------------------

restricted cash on hand; provided that (x) the aggregate amount available to be
drawn (i.e., unfunded amounts) under all letters of credit, bankers’
acceptances, bank guaranties, surety bonds and similar obligations issued for
the account of the Company or any of its Subsidiaries (but excluding, for
avoidance of doubt, all unpaid drawings or other matured monetary obligations
owing in respect of such letters of credit, bankers’ acceptances, bank
guaranties, surety bonds and similar obligations) shall not be included in any
determination of “Consolidated Indebtedness” and (y) the amount of Indebtedness
in respect of the Interest Rate Protection Agreements and Other Hedging
Agreements shall be at any time the unrealized net loss position, if any, of the
Company and/or its Subsidiaries thereunder on a marked-to-market basis
determined no more than one month prior to such time.

“Consolidated Net Income” shall mean , for any period, the net income (or loss)
of the Company and the Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP consistently applied; provided that
there shall not be included in such Consolidated Net Income:

(1)       any extraordinary gains (net of taxes, fees and expenses relating to
the transaction giving rise thereto) or losses or expenses;

(2)       any net income or loss of any Person if such Person is not a
Subsidiary, except Consolidated Net Income shall be increased by the amount of
cash actually distributed by such Person during such period to the Company or a
Subsidiary as a dividend or other distribution (subject, in the case of a
dividend or other distribution paid to a Subsidiary, to the limitations
contained in clause (3) below);

(3)       solely for the purposes of determining the amount available for
Restricted Payments under clause (b) of the definition of “Permitted Dividend
Amount,” the net income of any Subsidiary to the extent that the declaration of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted, directly or indirectly, without prior approval (that has not
been obtained), pursuant to the terms of its charter or any agreement,
instrument and governmental regulation applicable to such Subsidiary or its
stockholders;

(4)       any gain or loss realized upon any Asset Sale (net of taxes, fees and
expenses relating to the transaction giving rise thereto);

(5)       any net after-tax income or loss from discontinued operations; and

(6)       any gain or loss realized as a result of the cumulative effect of a
change in accounting principles.

“Consolidated Net Senior Secured Debt” shall mean, at any time of determination,
all Indebtedness of the Company and its Subsidiaries secured by a Lien on any
assets of the Company and its Subsidiaries, net of cash, Cash Equivalents and
restricted cash on hand.

“Consolidated Net Tangible Assets” shall mean, at any time of determination, the
total assets of the Credit Parties on a consolidated basis less the sum of
(a) the goodwill, net, and other intangible assets and (b) all current
liabilities, in each case, reflected on the most recent consolidated balance
sheet required to be delivered pursuant to Section 7.01(a) or (b), determined on
a consolidated basis in accordance with GAAP.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly,

 

-10-



--------------------------------------------------------------------------------

including, without limitation, any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term “Contingent Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Converted Loan” shall mean with respect to any Lender on the Restatement
Effective Date, the portion, if any, of such Lender’s Original Loan that such
Lender has consented to have converted to an Extended Loan on the Restatement
Effective Date pursuant to Section 2.01(a).

“Credit Documents” shall mean this Agreement, the ABL/Term Loan Intercreditor
Agreement and each Note, each Security Document, each Joinder Agreement, each
Guarantee and each Incremental Term Commitment Agreement.

“Credit Event” shall mean the making of any Loan.

“Credit Party” shall mean the Company and each Subsidiary Guarantor.

“DBTCA” shall mean Deutsche Bank Trust Company Americas, in its individual
capacity, and any successor thereto by merger.

“Debt Agreements” shall mean all agreements evidencing or relating to material
Indebtedness of the Company or any of its Subsidiaries to the extent such
agreement is to remain outstanding after giving effect to the incurrence of the
Loans and the ABL Loans on the Restatement Effective Date.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed to pay over to the
Administrative Agent or any other Lender any amount (other than a de minimis
amount) required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (b) with respect
to which a Bankruptcy Event has occurred (or with respect to any holding company
parent of such Lender a Bankruptcy Event has occurred).

“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the Uniform Commercial Code as in effect on the date hereof in the State of New
York.

“Designated Noncash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Company or one of its Subsidiaries in connection
with an Asset Sale that is designated as Designated Noncash Consideration
pursuant to an officers’ certificate executed by an Authorized Officer of the
Company setting forth the basis of such valuation, less the amount of cash or
Cash Equivalents received in connection with a subsequent sale of such
Designated Noncash Consideration.

 

-11-



--------------------------------------------------------------------------------

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
which by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable) or upon the happening of any event:

(1)       matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise; or

(2)       is redeemable at the option of the holder thereof, in whole or in
part, in each case on or prior to the date that is 91 days after the latest then
applicable Final Maturity Date and for consideration that is not Qualified
Stock;

provided that any class of Capital Stock of such Person that, by its terms,
authorizes such Person to satisfy in full its obligations with respect to the
payment of dividends or upon maturity, redemption (pursuant to a sinking fund or
otherwise) or repurchase thereof or otherwise by the delivery of Qualified
Stock, and that is not convertible, puttable or exchangeable for Disqualified
Stock or Indebtedness, will not be deemed to be Disqualified Stock so long as
such Person satisfies its obligations with respect thereto solely by the
delivery of Qualified Stock; provided, further, that any Capital Stock that
would not constitute Disqualified Stock but for provisions thereof giving
holders thereof (or the holders of any security into or for which such Capital
Stock is convertible, exchangeable or exercisable) the right to require the
Company or any Subsidiary to redeem or purchase such Capital Stock upon the
occurrence of a change in control occurring prior to the latest then applicable
Final Maturity Date shall not constitute Disqualified Stock if the change in
control provisions applicable to such Capital Stock are no more favorable to
such holders than the Event of Default in Section 9.10 and such Capital Stock
specifically provides that the Company or such Subsidiary will not redeem or
purchase any such Capital Stock pursuant to such provisions prior to the
Company’s repayment and termination of the Credit Agreement.

“Dividends” with respect to any Person shall mean that such Person has declared
or paid a dividend or returned any equity capital to its stockholders, members
or other equity owners or authorized or made any other distribution, payment or
delivery of property or cash to its stockholders, members or other equity owners
as such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for consideration any shares of any class of its capital stock or
other equity securities outstanding on or after the Restatement Effective Date
(or any options or warrants issued by such Person with respect to its capital
stock or other equity securities), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any shares of any class of the capital
stock or other equity securities of such Person outstanding on or after the
Restatement Effective Date (or any options or warrants issued by such Person
with respect to its capital stock or other equity securities).

“Documents” shall mean and include the Refinancing Documents, the ABL Credit
Documents and the Credit Documents.

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” shall mean each Subsidiary of the Company that is
incorporated or organized in the United States or any State or territory
thereof.

“ECF Percentage” shall mean (a) if the Senior Secured Net Leverage Ratio as of
the end of the respective Excess Cash Payment Period is greater than or equal to
3.00:1.00, 50%, (b) if such Senior Secured Net Leverage Ratio is less than
3.00:1.00 but greater than or equal to 2.50:1.00, 25% and (c) if such Senior
Secured Net Leverage Ratio is less than 2.50:1.00, 0%. Notwithstanding the
foregoing, the

 

-12-



--------------------------------------------------------------------------------

ECF Percentage shall be 50% during any period in which there exists or is
continuing a Default or an Event of Default.

“Eligible Transferee” shall mean and include a commercial bank, financial
institution or other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding the Company and its Subsidiaries and
Affiliates.

“Embargoed Person” shall mean any party that (i) is publicly identified on the
most current list of “Specially Designated Nationals and Blocked Persons”
published by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) or resides, is organized or chartered, or has a place of business in a
country or territory subject to OFAC sanctions or embargo programs or (ii) is
publicly identified as prohibited from doing business with the United States
under the International Emergency Economic Powers Act, the Trading With the
Enemy Act, or any other law.

“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA) that is maintained or contributed to by the Company or
any Subsidiary (or with respect to an employee benefit plan subject to Title IV
of ERISA, any ERISA Affiliate) or with respect to which the Company or any
Subsidiary could incur liability.

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, an natural resources such
as wetlands, flora and fauna.

“Environmental Claim” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings arising under any
Environmental Law (hereafter “Claims”) or any permit issued under any such law,
including, without limitation, (a) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions, damages, penalties or fines pursuant to any applicable
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the Environment.

“Environmental Law” shall mean any and all Federal, state, provincial, foreign
or local statute, law, rule, regulation, ordinance, code, legally binding
guideline or written policy and rule of common law now or hereafter in effect
and in each case as amended, and any legally binding judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment relating to the Environment, employee health or safety or
Hazardous Material, including, without limitation, CERCLA; RCRA; the Federal
Water Pollution Control Act, 33 U.S.C. § 2601 et seq.; the Clean Air Act, 42
U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.;
the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the
Hazardous Material Transportation Act, 49 U.S.C. § 1801 et seq.; the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; any state, local or
foreign counterparts or equivalents, in each case as amended.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect on the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, taken together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code

 

-13-



--------------------------------------------------------------------------------

or, solely for the purposes of Section 302 of ERISA and Section 412 of the Code,
is treated as a single employer under Sections 414(m) and 414(o) of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in
Section 4043(c) of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived by
regulation); (b) with respect to a Plan, the failure to satisfy the minimum
funding standard of Section 412 of the Code and Section 302 of ERISA, whether or
not waived; (c) the filing pursuant to Section 412 of the Code of an application
for a waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Company or any of its ERISA Affiliates of any liability to the
PBGC under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan or the occurrence of any
event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of or the appointment of a trustee to administer
any Plan; (f) the incurrence by the Company or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan, from the Company or any
ERISA Affiliate of any notice, concerning the imposition of “withdrawal
liability” (within the meaning of Section 4201 of ERISA) or a determination that
a Multiemployer Plan is or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (h) the failure to make by its due date
a required contribution under Section 430(j) of the Code with respect to a Plan
or the failure to make any required contribution to a Multiemployer Pension
Plan; (i) the “substantial cessation of operations” within the meaning of
Section 4062(e) of ERISA with respect to a Pension Plan; or (j) the occurrence
of a nonexempt prohibited transaction (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) which could result in liability to the Company or
any ERISA Affiliate.

“Eurodollar Loan” shall mean each Loan designated as such by the Company at the
time of the incurrence thereof or conversion thereto.

“Eurodollar Rate” shall mean, with respect to any Eurodollar Loan for any
Interest Period, (a) the rate offered quotation to first-class banks in the
London interbank Eurodollar market by the Administrative Agent for Dollar
deposits of amounts in immediately available funds comparable to the outstanding
principal amount of the Eurodollar Loan of the Administrative Agent (in its
capacity as a Lender) at approximately 11:00 A.M., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for Dollar
deposits with a maturity comparable to such Interest Period; provided that in
the event that such rate is not available at such time for any reason, then this
component of the “Eurodollar Rate” with respect to such Eurodollar Loan for such
Interest Period shall be the offered quotation to first-class banks in the
interbank Eurodollar market by DBTCA for Dollar deposits of amounts in
immediately available funds comparable to the outstanding principal amount of
the Eurodollar Loan of DBTCA with maturities comparable to the Interest Period
applicable to such Eurodollar Loan commencing two Business Days thereafter as of
11:00 A.M. (London time) on the date which is two Business Days prior to the
commencement of such Interest Period; divided (and rounded off to the nearest
1/1000 of 1%) by (b) a percentage equal to 100% minus the then stated maximum
rate of all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves required by applicable law)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency funding or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D); provided, further, that the
Eurodollar Rate shall not be less than 1.75%.

“Event of Default” shall have the meaning provided in Section 9.

 

-14-



--------------------------------------------------------------------------------

“Excess Cash Flow” shall mean, for any period, the difference between (a) the
sum of (i) Consolidated EBITDA for such period and (ii) the decrease, if any, in
Adjusted Working Capital from the first day to the last day of such period, and
(b) the sum of (i) an amount equal to the amount of Capital Expenditures (but
excluding Capital Expenditures financed with equity or Indebtedness (other than
with ABL Loans)) made during such period, (ii) without duplication of amounts
deducted under preceding clause (b)(i), the amounts expended by the Company and
its Subsidiaries in respect of Permitted Acquisitions (but excluding Permitted
Acquisitions financed with equity or Indebtedness other than with Loans or ABL
Loans), (iii) the aggregate amount of permanent principal payments of
Indebtedness of the Company and its Subsidiaries (but excluding repayments of
(A) Indebtedness made with the proceeds of equity or with other Indebtedness
(other than with the Loans), (B) Loans; provided that repayments of the Loans
shall be deducted in determining Excess Cash Flow if such repayments were made
pursuant to regularly scheduled mandatory amortization payments thereof, and
(C) ABL Loans), during such period, (iv) the increase, if any, in Adjusted
Working Capital from the first day to the last day of such period, (v) an amount
of cash spent during such period with respect to expenses accrued on the
Company’s balance sheet in connection with the Transaction or a Permitted
Acquisition including purchase accounting reserves, (vi) the aggregate amount of
Dividends paid during such period under Section 8.03(iii), (vii) cash taxes paid
by the Company and its Subsidiaries, (viii) reductions in purchase accounting
reserves or reductions in other long term liabilities on the balance sheet of
the Company for each Excess Cash Payment Period; and (ix) Consolidated Cash
Interest Expense for such period.

“Excess Cash Payment Date” shall mean the date occurring 90 days after the last
day of each fiscal year of the Company (beginning with its fiscal year ended
November 30, 2011).

“Excess Cash Payment Period” shall mean, with respect to the repayment required
on each Excess Cash Payment Date the immediately preceding fiscal year of the
Company (beginning with its fiscal year ending November 30, 2011).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Existing Indebtedness” shall mean the Company Existing Indebtedness and the
Acquired Business Existing Indebtedness.

“Existing Lender” shall mean each Lender under this Agreement that was a
“Lender” under and as defined in the Original Credit Agreement immediately prior
to Restatement Effective Date.

“Existing Mortgaged Properties” shall have the meaning provided in Section 5(s).

“Expenses” shall mean all present and future reasonable and invoiced expenses
incurred by or on behalf of the Administrative Agent or the Collateral Agent in
connection with this Agreement, any other Credit Document or otherwise in its
capacity as the Administrative Agent under this Agreement or the Collateral
Agent under any Security Document, whether incurred heretofore or hereafter,
which expenses shall include, without limitation, the cost of record searches,
the reasonable fees and expenses of attorneys and paralegals, all reasonable and
invoiced costs and expenses incurred by the Administrative Agent (and the
Collateral Agent) in opening lender accounts, depositing checks, electronically
or otherwise receiving and transferring funds, and any other charges imposed on
the Administrative Agent (and the Collateral Agent) due to insufficient funds of
deposited checks and the standard fee of the Administrative Agent (and the
Collateral Agent) relating thereto, reasonable fees and expenses of accountants,
appraisers or other consultants, experts or advisors employed or retained by the
Administrative Agent and the Collateral Agent, fees and taxes related to the
filing of financing statements, costs of preparing and recording any other
Credit Documents, all expenses, costs and fees set forth in this Agreement and
the

 

-15-



--------------------------------------------------------------------------------

other Credit Documents, all other fees and expenses required to be paid pursuant
to any other letter agreement and all fees and expenses incurred in connection
with releasing Collateral and the amendment or termination of any of the Credit
Documents.

“Extended Loan” shall mean an Original Loan that is converted to an Extended
Loan on the Restatement Effective Date pursuant to Section 2.01(a).

“Fair Market Value” shall mean, with respect to any asset, the price (after
taking into account any liabilities relating to such assets) that would be
negotiated in an arm’s-length transaction for cash between an willing seller and
a willing and able buyer, neither of which is under any compulsion to complete
the transaction. Fair Market Value (other than of any asset with a public
trading market) in excess of $25,000,000 shall be determined by the Board of
Directors of the Company acting reasonably and in good faith and shall be
evidenced by a board resolution delivered to the Administrative Agent.

“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of the Company and its Subsidiaries (taken as a
whole and determined on an enterprise basis), would change hands between a
willing buyer and a willing seller, within a commercially reasonable period of
time, each having reasonable knowledge of the relevant facts, with neither being
under any compulsion to act.

“Federal Funds Rate” shall mean for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 3.01.

“Final Maturity Date” shall mean (a) in respect of the Loans, May 31, 2017 and
(b) in respect of any Incremental Loans, May 31, 2017 or such later date as
specified in the respective Incremental Term Commitment Agreement.

“First Priority” shall mean, with respect to any Lien purported to be created on
any Collateral pursuant to any Security Document, that such Lien is prior in
right to any other Lien thereon, other than any Permitted Liens (excluding
Permitted Liens as described in clause (y) of Section 8.01(v), but taking into
account the relative priorities set forth in the ABL/Term Loan Intercreditor
Agreement) applicable to such Collateral which as a matter of law (and giving
effect to any actions taken pursuant to the last paragraph of Section 8.01) have
priority over the respective Liens on such Collateral created pursuant to the
relevant Security Document.

“Flood Hazard Property” means a Mortgaged Property and/or an Additional
Mortgaged Property located in an area designated by the Federal Emergency
Management Agency as having flood or mudslide hazards.

“Foreign Holdco” means Decorative Products Thailand, Inc., OMNOVA Wallcovering
(USA) Inc. and any other Subsidiary which has no material assets other than the
stock of Subsidiaries that are CFCs (which shall be indicated as a “Foreign
Holdco” on the Joinder Agreement, perfection certificate or a perfection
certificate supplement, when required to be delivered), in all cases provided
that and so long as Decorative Products Thailand, Inc., OMNOVA Wallcovering
(USA) Inc. or such other Subsidiary

 

-16-



--------------------------------------------------------------------------------

shall not engage in any business or activity other than (a) the ownership of
CFCs, (b) maintaining its corporate existence, (c) participating in tax,
accounting and other administrative activities as the parent of a CFC, (d) the
execution and delivery of the Loan Documents to which it is a party and the
performance of its obligations thereunder, (e) the execution and delivery of a
guaranty of the ABL Facility (provided that if the guaranty of such Foreign
Holdco of the Obligations is limited then the guaranty of the ABL Facility will
be limited in substantially the same manner) and (f) activities incidental to
the businesses or activities described in clauses (a) through (e) above.

“Foreign Pension Plan” shall mean any plan, fund (including without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Company or any Subsidiary primarily for the
benefit of employees of the Company or any Subsidiary residing outside the
United States, which plan, fund or other similar program provides, or results
in, retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code.

“Foreign Subsidiary” shall mean each Subsidiary of the Company that is not a
Domestic Subsidiary.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of the Applicable Margins and Sections 4.02 and 8, and for all
purposes of determining the Interest Coverage Ratio, Net Leverage Ratio and
Senior Secured Net Leverage Ratio, including defined terms as used therein, are
subject (to the extent provided therein) to Section 11.07(a).

“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” or “Guarantees” shall mean and include the Subsidiary Guarantee
executed by the Domestic Subsidiaries of the Company.

“Guaranteed Obligations” shall have the meaning provided in the Subsidiary
Guarantees.

“Guarantor” shall mean each Subsidiary Guarantor.

“Hazardous Material” shall mean (a) any petrochemical or petroleum products,
radioactive materials, asbestos and asbestos containing materials, urea
formaldehyde foam insulation, polychlorinated biphenyls, and radon gas; and
(b) any chemicals, materials, substances, wastes, contaminants or pollutants in
any form regulated under any applicable Environmental Law.

“Inactive Subsidiary” shall mean any Subsidiary of the Company that does not
have any assets in excess of $100,000 or has not had revenues in excess of
$100,000 for the Test Period then most recently ended.

“Incremental Commitment Requirements” shall mean, with respect to any provision
of an Incremental Term Commitment on a given Incremental Term Commitment Date,
the satisfaction of each of the following conditions on or prior to the
effective date of the respective Incremental Term Commitment Agreement: (a) no
Default or Event of Default then exists or would result therefrom (for purposes
of such determination, assuming the relevant Incremental Loans in an aggregate
principal amount equal to the full amount of Incremental Term Commitments then
provided had been incurred, and the proposed

 

-17-



--------------------------------------------------------------------------------

Permitted Acquisition (if any) to be financed with the proceeds of such
Incremental Loans had been consummated, on such date of effectiveness) and all
of the representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects at such time (unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date); (b) the delivery by the Company to the Administrative Agent of an
officer’s certificate executed by an Authorized Officer of the Company and
certifying as to compliance with preceding clause (a); (c) the delivery by the
Company to the Administrative Agent of an acknowledgement in form and substance
reasonably satisfactory to the Administrative Agent and executed by each
Subsidiary Guarantor, acknowledging that such Incremental Term Commitment and
all Incremental Loans subsequently incurred pursuant to such Incremental Term
Commitment shall constitute (and be included in the definition of) “Guaranteed
Obligations” under the Subsidiaries Guarantee; (d) the delivery by the Company
to the Administrative Agent of an opinion or opinions, in form and substance
reasonably satisfactory to the Administrative Agent, from counsel to the Credit
Parties reasonably satisfactory to the Administrative Agent and dated such date,
covering such of the matters set forth in the opinions of counsel delivered to
the Administrative Agent on the Restatement Effective Date pursuant to
Section 5.01(c) as may be reasonably requested by the Administrative Agent, and
such other matters incident to the transactions contemplated thereby as the
Administrative Agent may reasonably request; (e) the delivery by the Company and
the other Credit Parties to the Administrative Agent of such other officers’
certificates, board of director resolutions and evidence of good standing as the
Administrative Agent shall reasonably request; and (f) the completion by the
Company and the other Credit Parties of such other actions as the Administrative
Agent may reasonably request in connection with such Incremental Term
Commitment.

“Incremental Loans” shall mean any loans incurred pursuant to an Incremental
Term Commitment pursuant to Section 2.15.

“Incremental Scheduled Repayment” shall have the meaning provided in
Section 4.02(a)(ii).

“Incremental Scheduled Repayment Date” shall have the meaning provided in
Section 4.02(a)(ii).

“Incremental Term Commitment” shall mean, for any Lender or prospective Lender,
any commitment by such Lender or prospective Lender to make Incremental Loans to
the Company as agreed to by such Lender in the respective Incremental Term
Commitment Agreement delivered pursuant to Section 2.15.

“Incremental Term Commitment Agreement” shall mean each Incremental Term
Commitment Agreement in the form of Exhibit M (appropriately completed) executed
in accordance with Section 2.15.

“Incremental Term Commitment Date” shall mean each date upon which an
Incremental Term Commitment under an Incremental Term Commitment Agreement
becomes effective, and the respective Incremental Loans are incurred, as
provided in Section 2.15(b).

“Incremental Term Lender” shall have the meaning specified in Section 2.15(b).

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) the maximum amount available to be drawn
under all letters of credit issued for the account of such Person and all unpaid
drawings in respect of such letters of credit, (iii) all Indebtedness of the
types described in clause

 

-18-



--------------------------------------------------------------------------------

(i), (ii), (iv), (v), (vi) or (vii) of this definition secured by any Lien on
any property owned by such Person, whether or not such Indebtedness has been
assumed by such Person, (iv) the aggregate amount required to be capitalized
under leases under which such Person is the lessee, (v) all obligations of such
person to pay a specified purchase price for goods or services, whether or not
delivered or accepted, i.e., take-or-pay and similar obligations, (vi) all
Contingent Obligations of such Person in respect of Indebtedness of the types
described in clauses (i)–(v) above or (vii) below, and (vii) all net obligations
or exposure under any Interest Rate Protection Agreement or Other Hedging
Agreement or under any similar type of agreement or arrangement; provided that
Indebtedness shall not include (a) payables and accrued expenses, in each case
arising in the ordinary course of business or (b) other obligations with respect
to noncompete and consulting agreements which are or were entered into in
connection with a Permitted Acquisition.

“Intercompany Loans” shall have the meaning provided in Section 8.05(vii).

“Intercompany Note” shall mean promissory notes, substantially in the form of
Exhibit I evidencing Intercompany Loans.

“Interest Coverage Ratio” shall mean for any Test Period, the ratio of
Consolidated EBITDA for such Test Period to Consolidated Interest Expense for
such Test Period. All calculations of the Interest Coverage Ratio shall be made
on a pro forma basis.

“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.

“Interest Period” shall have the meaning provided in Section 2.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement.

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit N (appropriately completed).

“Joint Lead Arrangers” shall mean Deutsche Bank Securities Inc. and J.P. Morgan
Securities LLC.

“Lender” shall mean each Person listed on Schedule 1.01(b), as well as any
Person which becomes a “Lender” hereunder pursuant to Section 2.15 or 11.04(b).

“Lender Addendum” shall mean an Addendum, in the form of Exhibit O,
appropriately completed and executed and delivered by a Lender to the
Administrative Agent pursuant to which such Lender (x) if a Lender party to the
Original Credit Agreement, (i) consents to the amendment and restatement of the
Original Credit Agreement pursuant to this Agreement, (ii) to the extent
indicated in such Addendum, elects to convert all or a portion of its Original
Loans to Extended Loans and (iii) to the extent indicated in such Addendum,
elects to provide a Commitment in respect of New Loans and (y) if otherwise,
becomes a party hereto and elects to provide a Commitment in respect of New
Loans.

“Lending Affiliate” shall mean, with respect to any Person, any other Person
(i) directly or indirectly controlling (including, but not limited to, all
directors, officers and partners of such Person), controlled by, or under direct
or indirect common control with, such Person or (ii) that directly or indirectly
owns more than 50% of any class of the voting securities or capital stock of or
equity interests in

 

-19-



--------------------------------------------------------------------------------

such Person. A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise.

“Lien” shall mean any mortgage, deed of trust, deed to secure debt, leasehold
mortgagee, leasehold deed of trust, leasehold deed to secure debt, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other) or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, any conditional sale or other
title retention agreement, and any lease having substantially the same effect as
any of the foregoing).

“Loan” shall have the meaning provided in Section 2.01; provided that following
any Incremental Term Commitment Date the term “Loans” shall include any
Incremental Loans.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean a material adverse change in, or a material
adverse effect upon, the operations, business, condition (financial or
otherwise) of the Company and its Subsidiaries taken as a whole, the Collateral
or any guarantor of the Obligations; (b) a material impairment of the Company or
any Affiliate of the Company to perform under any Credit Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Company of any Credit Document to which it
is a party.

“Minimum Amount” shall mean (i) with respect to Types of Loans maintained as
Euro-dollar Loans, $5,000,000 (and multiples of $1,000,000 in excess thereof or
as the Administrative Agent may otherwise agree) and (ii) with respect to Types
of Loans maintained as Base Rate Loans, $1,000,000 (and multiples of $1,000,000
in excess thereof or as the Administrative Agent may otherwise agree).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” or “Mortgages” shall mean a mortgage, deed of trust or deed to secure
debt, or similar documents and corresponding UCC fixture filings in form and
substance reasonably satisfactory to the Collateral Agent (as may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof), and, after the execution and delivery thereof, shall include each
Additional Mortgage.

“Mortgage Policies” shall have the meaning provided in Section 5(r) and, after
the execution and delivery of any Additional Mortgage, shall include each
Mortgage Policy delivered in connection therewith pursuant to Section 7.11.

“Mortgaged Properties” shall mean the Existing Mortgaged Properties and the New
Mortgaged Properties, collectively, and after the execution and delivery of any
Additional Mortgage, shall include the respective Additional Mortgaged Property.

“Multiemployer Plan” shall mean any multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the Cash
Proceeds resulting therefrom net of (x) cash expenses of sale (including
brokerage fees, if any, and payment of principal, premium and interest of
Indebtedness (other than the Loans) required to be repaid as a result of such
Asset Sale) and (y) incremental Federal, state and local taxes paid or payable
as a result thereof and (b) with respect to any Recovery Event, the cash
insurance proceeds, condemnation awards and other

 

-20-



--------------------------------------------------------------------------------

compensation received in respect thereof, net of all reasonable costs and
expenses incurred in connection with the collection of such proceeds, awards or
other compensation in respect of such Recovery Event.

“Net Leverage Ratio” shall mean, on any date of determination, the ratio of
(x) Consolidated Net Debt on such date to (y) Consolidated EBITDA for the Test
Period most recently ended on or prior to such date. All calculations of the Net
Leverage Ratio shall be made on pro forma basis.

“New Loan” shall have the meaning provided in Section 2.01(b).

“New Mortgaged Properties” shall have the meaning provided in Section 5(r).

“Non-Guarantor Subsidiary” shall mean Muraspec N.A. LLC and OMNOVA Overseas,
Inc. (to the extent such entities continue to have de minimis assets).

“Note” shall have the meaning provided in Section 2.05(a).

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

“Notice of Conversion” shall have the meaning provided in Section 2.06.

“Notice Office” shall mean the office of the Administrative Agent located at
5022 Gate Parkway, Jacksonville, Florida 32256, Attention: Melissa Brennan or
such other office or person as the Administrative Agent may hereafter designate
in writing as such to the other parties hereto.

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender pursuant to the terms of this Agreement or any
other Credit Document.

“Original Closing Date” shall mean May 22, 2007.

“Original Loan” shall mean each “Loan” outstanding under the Original Credit
Agreement immediately prior to the effectiveness of this Agreement on the
Restatement Effective Date; provided that upon the effectiveness of this
Agreement on the Restatement Effective Date, each Converted Loan shall cease to
be an Original Loan.

“Organizational Documents” shall mean, with respect to any Person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such Person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such Person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such Person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such Person and (v) in any other
case, the functional equivalent of the foregoing.

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against fluctuations of currency values or
commodity prices.

“Participant Register” shall have the meaning provided in Section 11.04(a).

“Patriot Act” shall have the meaning provided in Section 11.15.

“Payment Office” shall mean in respect of all Loans made to the Company, Fees
and, all other amounts owing under this Agreement, the office of the
Administrative Agent located at 5022 Gate

 

-21-



--------------------------------------------------------------------------------

Parkway, Jacksonville, Florida 32256, Attention: Melissa Brennan, or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Pension Plan” means a Plan that is also a pension plan (as defined in
Section 3(2) of ERISA) subject to Title IV of ERISA which the Company or any
ERISA Affiliate sponsors, maintains, or to which it makes, is making, or is
obligated to make contributions, or in the case of a Multiemployer Plan has made
contributions at any time during the immediately preceding five (5) plan years.

“Permitted Acquisition” shall mean the acquisition by the Company of all or
substantially all of the assets of a Person constituting, or more than 50% of
the equity securities of a Person engaged in, a business (the “Target”), in each
case subject to the satisfaction of the following conditions:

(i)       such Permitted Acquisition shall only involve a business, or those
assets of a business, in the lines of business conducted by the Company and its
Subsidiaries on the Restatement Effective Date and any business similar,
ancillary or related thereto or which constitutes a reasonable extension or
expansion thereof, including in connection with the Company’s existing and
future technology, trademarks and patents, and which business would not subject
the Administrative Agent or any Lender to regulatory or third party approvals in
connection with the exercise of its rights and remedies under this Agreement or
any other Credit Documents other than approvals applicable to the exercise of
such rights and remedies with respect to the Company prior to such Permitted
Acquisition and other than as required by local law in connection with the
exercise of rights and remedies applicable to Capital Stock or other securities
of Foreign Subsidiaries pledged to the Collateral Agent for the benefit of the
Lenders;

(ii)       such Permitted Acquisition shall be consensual and shall have been
approved by the Target’s board of directors;

(iii)       no additional Indebtedness shall be incurred, assumed or otherwise
be reflected on a consolidated balance sheet of the Company and the Target after
giving effect to such Permitted Acquisition, except ordinary course payables,
accrued expenses and unsecured Indebtedness of Target or as otherwise permitted
by Section 8.04; and

(iv)       the Target shall have positive Consolidated EBITDA (substituting the
Target for the “Company” in the definition thereof) for the trailing
twelve-month period preceding the date of the Permitted Acquisition, as
determined based upon the Target’s financial statements for its most recently
completed fiscal year and its most recent interim financial period completed
within sixty (60) days prior to the date of consummation of such Permitted
Acquisition; provided that the foregoing limitations of this clause (iv) shall
not apply to Permitted Acquisitions the consideration for which does not exceed
$10,000,000 in the aggregate in any fiscal year.

Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition shall be a Permitted Acquisition only if all
requirements of Section 8.05(xv) are met with respect thereto.

“Permitted Debt” shall mean subordinated or senior unsecured Indebtedness of the
Company, provided that (a) the terms of such Indebtedness do not provide for any
scheduled repayment, mandatory redemption, sinking fund obligation or other
payment of principal prior to the maturity date of the Loans, other than
customary offers to purchase upon a change of control, asset sale or casualty or
condemnation event and customary acceleration rights upon an event of default
and (b) the covenants, events

 

-22-



--------------------------------------------------------------------------------

of default, guarantees and other terms for such Indebtedness (provided that such
Indebtedness shall have interest rates and redemption premiums determined by the
board of directors of the Company to be market rates and premiums at the time of
incurrence of such Indebtedness), taken as a whole, are determined by the board
of directors of the Company to be market terms on the date of incurrence and in
any event are not more restrictive on the Company and the Subsidiaries, or
materially less favorable to the Lenders, than the terms of the Credit Documents
and do not require the maintenance or achievement of any financial performance
standards other than as a condition to taking specified actions, provided that a
certificate of an Authorized Officer delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness and drafts of the documentation relating thereto, stating that
the Company has determined in good faith that such terms and conditions satisfy
the foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Company within such five Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
is disagrees).

“Permitted Dividend Amount” shall mean, at any time, an amount equal to the sum
of (a) $40,000,000, plus (b) if positive, an amount equal to 50% of Consolidated
Net Income for the period from the Restatement Effective Date to the end of the
most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Section 7.01(a) or (b), minus if negative, 100% of such
loss for such period.

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the title insurance policy or title
commitment delivered with respect thereto, all of which exceptions must be
acceptable to the Collateral Agent and Administrative Agent in their reasonable
discretion.

“Permitted Liens” shall have the meaning provided in Section 8.01.

“Permitted Refinancing ABL Credit Facility” shall mean a credit facility entered
into by one or more Credit Parties that refinances in full the ABL Loans and ABL
Letters of Credit, so long as (a) such credit facility does not contain
mandatory repayment provisions other than those of the type set forth in the ABL
Credit Agreement and so long as same are no more restrictive on the Company and
its Subsidiaries than those contained in the ABL Credit Agreement, (b) such
refinancing does not (i) increase the available credit to an amount in excess of
the amount permitted by clause (vii) of Section 8.04 or (ii) provide for any
guarantees or security other than guarantees from one or more Guarantors and
security in all or any portion of the Collateral, (c) to the extent then in
effect, such credit facility is subject to the ABL/Term Loan Intercreditor
Agreement, and (d) the other terms and conditions thereof, when taken as a
whole, are no more restrictive on the Company and its Subsidiaries than those
contained in the ABL Credit Agreement.

“Permitted Refinancing Indebtedness” shall mean Indebtedness of the Company or
any Subsidiary issued or incurred (including by means of the extension or
renewal of existing Indebtedness) to refinance, refund, extend or renew existing
Indebtedness (“Refinanced Indebtedness”); provided that (a) the principal amount
(or accreted value, if applicable) of such refinancing, refunding, extending or
renewing Indebtedness is not greater than the sum of (i) the principal amount
(or accreted value, if applicable) of such Refinanced Indebtedness plus (ii) an
amount equal to unpaid accrued interest and premium thereon and fees and
expenses reasonably incurred in connection with such refinancing, refunding,
extension or renewal, (b) such refinancing, refunding, extending or renewing
Indebtedness has a final maturity that is no earlier than the final maturity of,
and a weighted average life to maturity that is no shorter than the remaining
weighted average life of, such Refinanced Indebtedness, (c) if such Refinanced
Indebtedness or any Guarantees thereof are subordinated to the Obligations, such
refinancing, refunding, extending

 

-23-



--------------------------------------------------------------------------------

or renewing Indebtedness and any Guarantees thereof remain so subordinated on
terms no less favorable to the Lenders and (d) such refinancing, refunding,
extending or renewing Indebtedness does not contain mandatory redemption or
prepayment rights on the part of the borrower or issuer of such Indebtedness or
redemption or prepayment rights exercisable by the holder of such Indebtedness,
that in either case would require payment of greater amounts or at earlier dates
by the borrower or issuer of such Indebtedness than the Indebtedness so
refinanced, refunded, extended or renewed; provided, further, that Permitted
Refinancing Indebtedness shall not include (i) Indebtedness of the Company or a
Guarantor that refinances, refunds, extends or renews Indebtedness of a
Subsidiary that is not a Guarantor or (ii) Indebtedness of a Subsidiary that is
not a Guarantor that refinances, refunds, extends or renews Indebtedness of the
Borrower or a Guarantor.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Company or a Subsidiary of the Company or an ERISA Affiliate,
and each such plan for the five year period immediately following the latest
date on which the Company, or a Subsidiary of the Company or an ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.

“Pledge Agreement” shall mean the pledge agreement substantially in the form of
Exhibit F.

“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.

“Pledged Securities” shall have the meaning provided in the Pledge Agreement.

“Pledgee” shall have the meaning provided in the Pledge Agreement.

“Prime Lending Rate” shall mean the rate which DBTCA announces from time to time
as its prime lending rate, the Prime Lending Rate to change when and as such
prime lending rate changes. The Prime Lending Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer. DBTCA may make commercial loans or other loans at rates of interest
at, above or below the Prime Lending Rate.

“pro forma basis” and “pro forma effect” shall mean on a basis in accordance
with GAAP and Regulation S-X unless otherwise reasonably satisfactory to the
Administrative Agent.

“Projections” shall mean the projections that are contained in the Confidential
Information Memorandum and that were prepared by or on behalf of the Company,
the Acquired Business and their respective Subsidiaries and delivered to the
Administrative Agent and the Lenders prior to the Restatement Effective Date.

“Qualified Credit Party” shall mean the Company and each Wholly-Owned Subsidiary
Guarantor.

“Qualified Stock” shall mean any Capital Stock of the Company or a Subsidiary
other than Disqualified Stock.

 

-24-



--------------------------------------------------------------------------------

“Quarterly Payment Date” shall mean the last Business Day of each February, May,
August and November.

“RCRA” shall mean the Resource Conservation and Recovery Act, as amended, 42
U.S.C. § 6901 et seq.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

“Recovery Event” shall mean the receipt by the Company or any of its
Subsidiaries of any cash insurance proceeds or condemnation award payable (i) by
reason of theft, loss, physical destruction or damage or any other similar event
with respect to any Mortgaged Property, and (ii) under any policy of insurance
required to be maintained under Section 7.03 as relating to any Mortgaged
Property.

“Refinanced Term Loans” shall have the meaning provided in Section 11.12(d).

“Refinancing” shall mean the indefeasible repayment in full of the Existing
Indebtedness, or, in the case of Converted Loans, the conversion of such Loans
to Extended Loans pursuant Section 2.01(a) of this Agreement.

“Refinancing Documents” shall mean all documents entered into to effect the
Refinancing.

“Register” shall have the meaning provided in Section 11.13.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Release” shall mean any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Lender” shall have the meaning provided in Section 2.13.

“Replacement Term Loans” shall have the meaning provided in Section 11.12(d).

 

-25-



--------------------------------------------------------------------------------

“Repricing Transaction” shall mean the prepayment or refinancing of all or a
portion of the Loans with the incurrence by any Loan Party of any long-term bank
debt financing incurred for the primary purpose of repaying, refinancing,
substituting or replacing the Loans and having an effective interest cost or
weighted average yield (as determined by the Administrative Agent consistent
with generally accepted financial practice and, in any event, excluding any
arrangement or commitment fees in connection therewith) that is less than the
interest rate for or weighted average yield (as determined by the Administrative
Agent on the same basis) of the Loans, including without limitation, as may be
effected through any amendment to this Agreement relating to the interest rate
for, or weighted average yield of, the Loans.

“Required Lenders” shall mean Lenders the sum of whose outstanding Loans
constitute greater than 50% of the sum of the total outstanding Loans; provided
that the Loans held or deemed held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.

“Requirements of Law” shall mean, collectively, any and all applicable
requirements of any Governmental Authority including any and all laws,
judgments, orders, executive orders, decrees, ordinances, rules, regulations,
statutes, case law or treaties.

“Restatement Effective Date” shall mean the date on which the conditions set
forth in Section 5 have been satisfied.

“Returns” shall have the meaning provided in Section 6.09.

“S&P” shall mean Standard & Poor’s Ratings Services.

“Scheduled Repayment Dates” shall have the meaning provided in Section 4.02(a).

“Scheduled Repayments” shall have the meaning provided in Section 4.02(a).

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Section 4.04(b)(ii) Certificate” shall have the meaning provided in
Section 4.04(b).

“Secured Creditors” shall have the meaning assigned to that term in the Security
Documents.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Agreement” shall have mean the security agreement substantially in the
form of Exhibit G.

“Security Agreement Collateral” shall mean all “Collateral” as defined in each
Security Agreement.

“Security Documents” shall mean the Pledge Agreement, the Security Agreement,
each Mortgage, amended and restated Mortgage, and after the execution and
delivery thereof, each Additional Security Document and any other related
document, agreement or grant pursuant to which the Company or any of its
Subsidiaries grants, protects or continues a security interest in favor of the
Collateral Agent for the benefit of the Secured Creditors.

 

-26-



--------------------------------------------------------------------------------

“Senior Note Indenture” shall mean the Indenture, dated as of November 3, 2010,
entered into by and between the Company and Wells Fargo Bank, National
Association, as trustee thereunder, with respect to the Senior Notes.

“Senior Notes” shall mean the 7 7/8% Senior Notes due 2018 issued by the Company
under the Senior Note Indenture.

“Senior Secured Net Leverage Ratio” shall mean, at any time, the ratio of
Consolidated Net Senior Secured Debt at such time to Consolidated EBITDA for the
Test Period most recently ended. All calculations of the Senior Secured Net
Leverage Ratio shall be made on pro forma basis.

“Stand Still Period” shall have the meaning provided in Section 9.04.

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than fifty percent (50%) of the voting stock or other equity interests (in the
case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of the Company; provided that
except for Sections 6.14, 6.17, 7.01(h) and 7.12, any reference to Subsidiary of
the Company shall exclude any entity to be formed for purposes of effecting
transactions with the Asian Latex Businesses; provided further that at any time
that the foregoing entity becomes a direct or indirect Wholly-Owned Subsidiary
of the Company, the Company may at its option by written notice to the
Administrative Agent designate such entity a Subsidiary for all purposes under
this Agreement.

“Subsidiary Guarantor” shall mean each Domestic Subsidiary of the Company,
whether existing on the Original Closing Date or established, created or
acquired after the Original Closing Date, unless and until such time as the
respective Domestic Subsidiary is released from all of its obligations under the
Subsidiary Guarantee in accordance with the terms and provisions thereof.
Notwithstanding the foregoing, no Non-Guarantor Subsidiary shall be a Subsidiary
Guarantor except to the extent provided in the definition of Non-Guarantor
Subsidiary.

“Target” shall have the meaning provided in the definition of “Permitted
Acquisition.”

“Taxes” shall have the meaning provided in Section 4.04(a).

“Test Period” shall mean, at any time, each period of four consecutive fiscal
quarters of the Company then last ended (in each case taken as one accounting
period).

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

“Transaction” shall mean (i) the consummation of the Refinancing, (ii) the
Acquisition, (iii) the incurrence of the ABL Loans, if any, (iv) the incurrence
of the New Loans hereunder and the conversion of Converted Loans to Extended
Loans, in each case on the Restatement Effective Date, (v) the internal
corporate reorganization transactions described on Schedule 1.01(c) hereto and
(vi) the payment of fees and expenses in connection with the foregoing.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.

 

-27-



--------------------------------------------------------------------------------

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“United States” and “U.S.” shall each mean the United States of America.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the sum of the products obtained
by multiplying (x) the amount of each then remaining installment or other
required scheduled payments of principal, including payment at final maturity,
in respect thereof, by (y) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment.

“Wholly-Owned Domestic Subsidiary” shall mean any Domestic Subsidiary of the
Company that is a Wholly-Owned Subsidiary.

“Wholly-Owned Foreign Subsidiary” shall mean any Foreign Subsidiary of the
Company that is a Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock or other equity interests (other than (a) director’s
qualifying shares and (b) any other shares of equity interests of a Foreign
Subsidiary of the Company (not to exceed 5% of such Foreign Subsidiary’s total
equity interests (determined on a fully diluted basis) required by law to be
issued to Persons other than the Company and its Wholly-Owned Subsidiaries)) is
at the time owned by such Person and/or one or more Wholly-Owned Subsidiaries of
such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person has a 100% equity interest at such time
(other than a portion of such equity interest of any Foreign Subsidiary (not to
exceed 5% of such Foreign Subsidiary’s total equity interest (determined on a
fully diluted basis) required by law to be issued to Persons other than the
Company and its Wholly-Owned Subsidiaries).

“Wholly-Owned Subsidiary Guarantor” shall mean any Wholly-Owned Subsidiary of
the Company which is a Subsidiary Guarantor.

1.02       Effect of Restatement. All Original Loans owing by the Company to any
Person under the Original Credit Agreement that have not been paid to such
Persons on or prior to the Restatement Effective Date shall continue as Loans
under this Agreement and from and after the Restatement Effective Date shall be
payable as set forth herein and all interest, fees and other amounts owing in
respect of such Loans shall accrue as provided under this Agreement; provided
that on the Restatement Effective Date the Company shall repay the principal
amount of all Original Loans not converted to Extended Loans on the Restatement
Effective Date and provided further that all accrued and unpaid interest and
fees upon all Original Loans through but excluding the Restatement Effective
Date shall be paid in full on the Restatement Effective Date. This Agreement
shall amend and restate the Original Credit Agreement in its entirety, with the
parties hereby agreeing that there is no novation of the Original Credit
Agreement and on the Restatement Effective Date, the rights and obligations of
the parties under the Original Credit Agreement shall be subsumed and governed
by this Agreement. Following the Restatement Effective Date, the Original Loans
shall no longer be in effect and thereafter only Loans under this Agreement
shall be outstanding until otherwise terminated in accordance with the terms
hereof.

 

-28-



--------------------------------------------------------------------------------

SECTION 2.    Amount and Terms of Credit.

2.01    The Commitments. Subject to Section 1.02 and subject to and upon the
other terms and conditions set forth herein, on the Restatement Effective Date:

(a)      each Converted Loan shall automatically be converted into a loan (each,
an “Extended Loan” and collectively the “Extended Loans”), in the same principal
amount of such Converted Loan and of the same Type as such Converted Loan, to
the Company;

(b)      each Lender who has severally agreed to make a new term loan or loans,
including Existing Lenders who have severally agreed to increase their loans
(each a “New Loan” and collectively the “ New Loans”) to the Company, which
(i) shall be incurred pursuant to a single Borrowing on the Restatement
Effective Date and (ii) shall not exceed for any Lender an aggregate principal
amount equal to such Lender’s New Commitment as of the Restatement Effective
Date;

(c)      each Original Loan that is not a Converted Loan shall be repaid in full
pursuant to the terms of Section 4.01 of the Original Credit Agreement; and

(d)      the Extended Loans and the New Loans shall be treated, for all purposes
under this Agreement and under the other Credit Documents, as a single class of
loans and shall collectively be referred to as “Loans.” All Loans (i) shall be
made and maintained in Dollars and (ii) at the option of the Company, may be
incurred and maintained as, and/or converted into, Base Rate Loans or Eurodollar
Loans. Once repaid, Loans incurred hereunder may not be reborrowed.

2.02    Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing shall not be less than the Minimum Amount. More than one Borrowing may
occur on the same date, but at no time shall there be outstanding more than five
Borrowings of Eurodollar Loans hereunder (or such greater number as may be
acceptable to the Administrative Agent).

2.03    Notice of Borrowing.

(a)      With respect to any New Loans to be made on the Restatement Effective
Date, the Company shall give the Administrative Agent at its Notice Office
written notice (or telephonic notice promptly confirmed in writing) of each New
Loan, which New Loans shall be of the same Type as the Extended Loans and, if
the Extended Loans are Eurodollar Loans, of the same Interest Period as the
Extended Loans. Each such written notice or written confirmation of telephonic
notice (each, a “Notice of Borrowing”), shall be irrevocable and shall be given
by the Company in the form of Exhibit A, appropriately completed to specify
(i) the date of such incurrence (which shall be a Business Day), (ii) the
aggregate principal amount of the Loans to be made and (iii) in the case of
Eurodollar Loans, the initial Interest Period to be applicable thereto. The
Administrative Agent shall promptly (and in any event within one Business Day
after its receipt of a Notice of Borrowing) give each Lender notice of such
proposed incurrence, of such Lender’s proportionate share thereof and of the
other matters required by the immediately preceding sentence to be specified in
the Notice of Borrowing.

(b)      Without in any way limiting the obligation of the Company to confirm in
writing any telephonic notice of any incurrence of Loans, the Administrative
Agent may act without liability upon the basis of telephonic notice of such
incurrence, believed by the Administrative Agent, in good faith to be from an
Authorized Officer of the Company prior to receipt of written confirmation. In
each such case, the Company hereby waives the right to dispute the
Administrative Agent’s record of the terms of such telephonic notice of such
incurrence of Loans absent manifest error.

 

-29-



--------------------------------------------------------------------------------

2.04    Disbursement of Funds. No later than 12:00 Noon (New York time) on the
Restatement Effective Date, each Lender will make available its pro rata portion
of each such Borrowing of New Loans requested to be made on such date, in
immediately available funds at the Payment Office of the Administrative Agent.
The Administrative Agent will make available to the Company at the Payment
Office in immediately available funds, the aggregate of the amounts so made
available by the Lenders prior to 1:00 P.M. (New York time) on such day, to the
extent of funds actually received by the Administrative Agent. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may, in reliance upon such assumption, make available to
the Company a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender, the Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
Lender. If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Company and the Company shall immediately pay such corresponding
amount to the Administrative Agent. The Administrative Agent shall also be
entitled to recover on demand from such Lender or the Company, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Company until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, the overnight Federal Funds Rate and (ii) if recovered from the Company,
the rate of interest applicable to the respective Borrowing, as determined
pursuant to Section 2.08. Nothing in this Section 2.04 shall be deemed to
relieve any Lender from its obligation to make Loans hereunder or to prejudice
any rights which the Company may have against any Lender as a result of any
failure by such Lender to make Loans hereunder.

2.05    Notes.

(a)      At the request of any Lender, the Company’s obligation to pay the
principal of, and interest on, the Loans made by such Lender to the Company
shall be evidenced by a promissory note duly executed and delivered by the
Company substantially in the form of Exhibit B with blanks appropriately
completed in conformity herewith (each, a “Note” and, collectively, the
“Notes”).

(b)      The Note issued by the Company to any Lender shall (i) be executed by
the Company, (ii) be payable to the order of such Lender and be dated the date
of issuance, (iii) be in a stated principal amount equal to the aggregate
initial principal amount of the Loans of such Lender, (iv) mature on the Final
Maturity Date, (v) bear interest as provided in the appropriate clause of
Section 2.08 in respect of the Base Rate Loans and Eurodollar Loans, as the case
may be, evidenced thereby, (vi) be subject to voluntary prepayment as provided
in Section 4.01 and mandatory repayment as provided in Section 4.02 and (vii) be
entitled to the benefits of this Agreement and the Guarantees and be secured by
the Security Documents.

(c)      Each Lender will note on its internal records the amount of each Loan
made by it and each payment in respect thereof and will prior to any transfer of
any of its Notes endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation shall not
affect the Company’s obligations in respect of such Loans.

(d)      Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request, obtain, maintain or produce a Note evidencing
its Loans to the Company shall affect or in any manner impair the obligations of
the

 

-30-



--------------------------------------------------------------------------------

Company to pay the Loans (and all related Obligations) incurred by the Company
which would otherwise be evidenced thereby in accordance with the requirements
of this Agreement, and shall not in any way affect the security or Guarantees
therefor provided pursuant to any Credit Document. Any Lender which does not
have a Note evidencing its outstanding Loans shall in no event be required to
make the notations otherwise described in preceding clause (c). At any time when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Company shall (at its expense) promptly execute and deliver to the respective
Lender the requested Note in the appropriate amount or amounts to evidence such
Loans.

2.06    Conversions. The Company shall have the option to convert on any
Business Day all or a portion equal to at least the applicable Minimum Amount of
the outstanding principal amount of the Loans made to the Company pursuant to
one or more Borrowings of one or more Types of Loans into a Borrowing or
Borrowings of another Type of Loan; provided that (i) except as otherwise
provided in Section 2.10(b), Eurodollar Loans may be converted into Base Rate
Loans only on the last day of an Interest Period applicable to the Eurodollar
Loans being converted and no such partial conversion of Eurodollar Loans shall
reduce the outstanding principal amount of such Eurodollar Loans made pursuant
to a single Borrowing to less than the applicable Minimum Amount, (ii) Base Rate
Loans may not be converted into Eurodollar Loans if any Default or Event of
Default is in existence on the date of the conversion (unless the Administrative
Agent and the Required Lenders otherwise agree) and (iii) no conversion pursuant
to this Section 2.06 shall result in a greater number of Borrowings of
Eurodollar Loans than is permitted under Section 2.02. Each such conversion
(other than automatic conversions pursuant to the last paragraph of
Section 2.09) shall be effected by the Company giving the Administrative Agent
at its Notice Office prior to 12:00 Noon (New York time) at least three Business
Days’ prior written notice (each, a “Notice of Conversion”) specifying the Loans
to be so converted, the Borrowing or Borrowings pursuant to which such Loans
were made, the date of such conversion (which shall be a Business Day) and, if
to be converted into Eurodollar Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall give each Lender prompt
notice of any such proposed conversion affecting any of its Loans.

2.07    Pro Rata Borrowings. All Borrowings of New Loans under this Agreement
shall be incurred from the Lenders pro rata on the basis of their Commitments in
respect of New Loans. It is understood that no Lender shall be responsible for
any default by any other Lender of its obligation to make New Loans hereunder
and that each Lender shall be obligated to make the New Loans provided to be
made by it hereunder, regardless of the failure of any other Lender to fulfill
its commitments hereunder.

2.08    Interest.

(a)      Subject to Section 1.02 (with respect to accrued interest and unpaid
interest on Original Loans prior to the Restatement Effective Date), the Company
agrees to pay interest in respect of the unpaid principal amount of each Base
Rate Loan from the date the proceeds thereof are made available to the Company
to (but excluding) the earlier of the conversion or maturity (whether by
acceleration or otherwise) of such Base Rate Loan, at a rate per annum which
shall be equal to the sum of the Applicable Margin plus the Base Rate in effect
from time to time.

(b)      Subject to Section 1.02 (with respect to accrued interest and unpaid
interest on Original Loans prior to the Restatement Effective Date), the Company
agrees to pay interest in respect of the unpaid principal amount of each
Eurodollar Loan from the date the proceeds thereof are made available to the
Company to (but excluding) the earlier of the conversion or maturity (whether by
acceleration or otherwise) of such Eurodollar Loan, at a rate per annum which
shall, during each Interest Period applicable

 

-31-



--------------------------------------------------------------------------------

thereto, be equal to the sum of the Applicable Margin plus the Eurodollar Rate
for such Interest Period.

(c)      Overdue principal and, to the extent permitted by law, overdue interest
in respect of each shall, in each case, bear interest at a rate per annum equal
to the greater of (x) the rate which is 2% in excess of the rate then borne by
such Loans and (y) the rate which is 2% in excess of the rate otherwise
applicable to Base Rate Loans from time to time, and all other overdue amounts
payable hereunder and under any other Credit Document shall bear interest at a
rate per annum equal to the rate which is 2% in excess of the rate applicable to
Loans that are maintained at Base Rate Loans from time to time. Interest that
accrues under this Section 2.08(c) shall be payable on demand.

(d)      Accrued (and theretofore unpaid) interest shall be payable (i) in
respect of each Base Rate Loan, quarterly in arrears on each Quarterly Payment
Date, (ii) in respect of each Eurodollar Loan, on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on each date occurring at three month intervals after the first
day of such Interest Period and (iii) in respect of each Loan, on any repayment
or prepayment (on the amount repaid or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

(e)      Upon each Interest Determination Date, the Administrative Agent shall
determine the respective interest rate for each Interest Period applicable to
the Eurodollar Loans for which such determination is being made and shall
promptly notify the Company and the Lenders thereof. Each such determination
shall, absent manifest error, be final and conclusive and binding on all parties
hereto.

2.09    Interest Periods. At the time it gives any Notice of Borrowing in
respect of the making of the New Loans on the Restatement Effective Date, or any
Notice of Conversion in respect of the conversion of any Loan (in the case of
the initial Interest Period applicable thereto) or no later than 12:00 Noon (New
York time) on the third Business Day prior to the expiration of an Interest
Period applicable to such Loan (in the case of any subsequent Interest Period),
the Company shall have the right to elect, by giving the Administrative Agent
notice thereof, the interest period (each, an “Interest Period”) applicable to
such Loan, which Interest Period shall, at the option of the Company, be a one,
two, three or six-month period, or such shorter period as the Administrative
Agent may agree in its sole discretion, or if agreed upon by each Lender making
such Eurodollar Loan, a nine or twelve-month period; provided that:

(i)      all Eurodollar Loans comprising a Borrowing shall at all times have the
same Interest Period;

(ii)      the initial Interest Period for any Borrowing of Eurodollar Loans
shall commence on the date of such Borrowing (including the date of any
conversion thereto from a Borrowing of Base Rate Loans) and each Interest Period
occurring thereafter in respect of such Loans shall commence on the day on which
the next preceding Interest Period applicable thereto expires;

(iii)      if any Interest Period relating to a Eurodollar Loan begins on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period, such Interest Period shall end on the last Business
Day of such calendar month;

(iv)      if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, however, that if any Interest Period would otherwise expire on a
day which is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

 

-32-



--------------------------------------------------------------------------------

(v)      no Interest Period may be selected at any time when a Default or an
Event of Default is then in existence (unless the Administrative Agent and the
Required Lenders otherwise agree); and

(vi)      no Interest Period shall be selected which extends beyond the Final
Maturity Date.

If by 12:00 Noon (New York time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of Eurodollar Loans,
the Company has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Eurodollar Loans as provided above, the Company
shall be deemed to have elected to convert such Eurodollar Loans into Base Rate
Loans effective as of the expiration date of such current Interest Period.

2.10    Increased Costs, Illegality, etc.

(a)      In the event that any Lender shall have determined (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto but, with respect to clause (i) below, may be made only by the
Administrative Agent):

(i)      on any Interest Determination Date that, by reason of any changes
arising after the date of this Agreement affecting the London interbank market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of Eurodollar Rate;

(ii)      at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Loan which such Lender deems to be material because of any change since the date
of this Agreement in any applicable law or governmental rule, regulation, order,
guideline or request (whether or not having the force of law) or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, order, guideline or request (a “Change
in Law”), which (A) changes the basis of taxation of payment to any Lender of
the principal of or interest on such Loan or any other amounts payable hereunder
(except for (I) changes in the rate of tax on, or determined by reference to,
the net income or profits of such Lender, or any franchise tax based on the net
income or profits of such Lender, in either case pursuant to the laws of the
jurisdiction in which such Lender is organized or in which such Lender’s
principal office or applicable lending office is located or any subdivision
thereof or therein and (II) Taxes for which a payment is required pursuant to
Section 4.04(a)), (B) with respect to Eurodollar Loans, changes official reserve
requirements (but, in all events, excluding reserves required under Regulation D
to the extent included in the computation of the Eurodollar Rate) and/or
(C) with respect to Eurodollar Loans, imposes any other condition affecting such
Lender or the London interbank market or the position of such Lender in such
market; or

(iii)      at any time, that the making or continuance of any Eurodollar Loan
has been made (x) unlawful by any Change in Law, (y) impossible by compliance by
any Lender in good faith with any governmental request made after the date of
this Agreement (whether or not having force of law) or (z) impracticable as a
result of a Change in Law which materially and adversely affects the London
interbank market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i)) shall promptly give notice (by telephone confirmed in
writing) to the Company and, except in the case of clause (i) above, to the
Administrative Agent of such determination (which notice the Administrative

 

-33-



--------------------------------------------------------------------------------

Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, Eurodollar Loans shall no longer be available
until such time as the Administrative Agent notifies the Company and the Lenders
that the circumstances giving rise to such notice by the Administrative Agent no
longer exist, and any Notice of Borrowing or Notice of Conversion given by the
Company with respect to Eurodollar Loans which have not yet been incurred
(including by way of conversion) shall be deemed rescinded by the Company,
(y) in the case of clause (ii) above, the Company agrees to pay to such Lender,
upon written demand therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its reasonable discretion shall determine) as shall be
required to compensate such Lender for such increased costs or reductions in
amounts received or receivable hereunder (a written notice as to the additional
amounts owed to such Lender, showing the basis for the calculation thereof,
based on averaging and attribution methods among customers which are reasonable,
submitted to the Company by such Lender in good faith shall, absent manifest
error, be final and conclusive and binding on all the parties hereto) and (z) in
the case of clause (iii) above, the Company shall take one of the actions
specified in Section 2.10(b) as promptly as possible and, in any event, within
the time period required by law.

(b)      At any time that any Loan is affected by the circumstances described in
Section 2.10(a)(ii) or (iii), the Company may (and in the case of a Eurodollar
Loan affected by the circumstances described in Section 2.10(a)(iii) shall)
either (x) if the affected Loan is then being made initially or pursuant to a
conversion, cancel the respective Borrowing by giving the Administrative Agent
telephonic notice (confirmed in writing) on the same date that the Company was
notified by the affected Lender or the Administrative Agent pursuant to
Section 2.10(a)(ii) or (iii) or (y) if the affected Loan is then outstanding,
upon at least three Business Days’ written notice to the Administrative Agent
and the affected Lender, require the affected Lender to convert such Loan into a
Base Rate Loan or repay such Loan in full; provided that if more than one Lender
is affected at any time, then all affected Lenders must be treated the same
pursuant to this Section 2.10(b).

(c)      If any Lender shall have determined that, after the date hereof, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by such Lender
or any corporation controlling such Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on such Lender’s or such other corporation’s capital
or assets as a consequence of such Lender’s Commitment or Loans hereunder or its
obligations hereunder to a level below that which such Lender or such other
corporation could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender’s or such other corporation’s
policies with respect to capital adequacy), then from time to time, upon written
demand by such Lender (with a copy to the Administrative Agent), accompanied by
the notice referred to in the penultimate sentence of this clause (c), the
Company agrees to pay to such Lender such additional amount or amounts as will
compensate such Lender or such other corporation for such reduction. In
determining such additional amounts, each Lender will act reasonably and in good
faith and will use reasonable averaging and attribution methods. Each Lender,
upon determining that any additional amounts will be payable pursuant to this
Section 2.10(c), will give prompt written notice thereof to the Company (a copy
of which shall be sent by such Lender to the Administrative Agent), which notice
shall set forth in reasonable detail the basis of the calculation of such
additional amounts, although the failure to give any such notice shall not
release or diminish the Company’s obligations to pay additional amounts pursuant
to this Section 2.10(c) upon the subsequent receipt of such notice except as
provided in Section 2.14. A Lender’s reasonable good faith determination of
compensation owing under this Section 2.10(c) shall, absent manifest error, be
final and conclusive and binding on all the parties hereto.

 

-34-



--------------------------------------------------------------------------------

2.11    Compensation. The Company agrees to compensate each Lender, upon its
written request (which request shall set forth the basis for requesting such
compensation), for all reasonable losses, expenses and liabilities (including,
without limitation, any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Eurodollar Loans (but excluding loss of profits)) which such Lender
has sustained: (i) if for any reason (other than a default by such Lender or the
Administrative Agent) a Borrowing of, or conversion from or into, Eurodollar
Loans does not occur on a date specified therefor in a Notice of Borrowing or
Notice of Conversion (whether or not withdrawn by the Company); (ii) if any
repayment (including any repayment made pursuant to Section 4.01 or 4.02 or a
result of an acceleration of the Loans pursuant to Section 9 or as a result of
the replacement of a Lender pursuant to Section 2.13 or 11.12(b)) or conversion
of any Eurodollar Loans occurs on a date which is not the last day of an
Interest Period with respect thereto; (iii) if any prepayment of any Eurodollar
Loans is not made on any date specified in a notice of prepayment given by the
Company; or (iv) as a consequence of (x) any other default by the Company to
repay its Loans when required by the terms of this Agreement or any Note held by
such Lender or (y) any election made pursuant to Section 2.10(b).

2.12    Change of Lending Office. Each Lender agrees that on the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(c) or Section 4.04 with respect to such Lender, it will, if
requested by the Company, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event; provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section. Nothing in this Section 2.12 shall affect
or postpone any of the obligations of the Company or the right of any Lender
provided in Sections 2.10 and 4.04.

2.13    Replacement of Lenders.

(a)      (i) If any Lender refuses to consent to certain proposed changes,
waivers, discharges or terminations with respect to this Agreement which have
been approved by the Required Lenders as provided in Section 11.12(b), (ii) upon
the occurrence of any event giving rise to the operation of Section 2.10(a)(ii)
or (iii), Section 2.10(c) or Section 4.04 with respect to any Lender which
results in such Lender charging to the Company increased costs or (iii) any
Lender becomes a Defaulting Lender, the Company shall have the right, in
accordance with the requirements of Section 11.04(b), if no Event of Default
will exist after giving effect to such replacement, to replace such Lender (the
“Replaced Lender”) with an Eligible Transferee or Transferees (collectively, the
“Replacement Lender”), reasonably acceptable to the Administrative Agent;
provided that (i) at the time of any replacement pursuant to this Section 2.13,
the Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 11.04(b) (and with the assignment fee payable
pursuant to said Section 11.04(b) to be paid by the Replacement Lender) pursuant
to which the Replacement Lender shall acquire all of the Commitments and
outstanding Loans of the Replaced Lender and, in connection therewith, shall pay
to the Replaced Lender in respect thereof an amount equal to the sum of (A) an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans of the Replaced Lender and (B) an amount equal to all accrued, but
theretofore unpaid, Fees owing to the Replaced Lender pursuant to Section 3.01
and (ii) all obligations of the Company owing to the Replaced Lender (other than
those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid) shall be
paid in full to such Replaced Lender concurrently with such replacement.

(b)      Upon the execution of the respective Assignment and Assumption
Agreements, the payment of amounts referred to in clauses (i) and (ii) of the
proviso contained in Section 2.13(a) and, if so requested by the Replacement
Lender, delivery to the Replacement Lender of the appropriate Note executed by
the Company, the Replacement Lender shall become a Lender hereunder and the
Replaced

 

-35-



--------------------------------------------------------------------------------

Lender shall cease to constitute a Lender hereunder, except with respect to
indemnification provisions applicable to the Replaced Lender under this
Agreement (including, without limitation, Sections 2.10, 2.11, 4.04, 11.01 and
11.06), which shall survive as to such Replaced Lender.

2.14    Limitations on Additional Amounts, etc. Notwithstanding anything to the
contrary contained in Section 2.10 or 2.11 of this Agreement, unless a Lender
gives notice to the Company that it is obligated to pay an amount under the
respective Section within 180 days after the date such Lender incurs the
respective increased costs, loss, expense or liability, reduction in amounts
received or receivable or reduction in return on capital, then such Lender shall
only be entitled to be compensated for such amount by the Company pursuant to
said Section 2.10 or 2.11, as the case may be, to the extent the costs, loss,
expense or liability, reduction in amounts received or receivable or reduction
in return on capital are incurred or suffered on or after the date which occurs
180 days prior to such Lender giving notice to the Company that it is obligated
to pay the respective amounts pursuant to said Section 2.10 or 2.11 as the case
may be; provided that if the circumstances giving rise to such claims have a
retroactive effect, then such 180-day period shall be extended to include the
period of such retroactive effect. This Section 2.14 shall have no applicability
to any Section of this Agreement other than said Sections 2.10 or 2.11.

2.15    Incremental Term Commitments.

(a)      The Company shall have the right in coordination with the
Administrative Agent as to all of the matters set forth below in this
Section 2.15, but without requiring the consent of any of the Lenders, to
request at any time and from time to time after the Restatement Effective Date,
that one or more Lenders (and/or one or more other Persons which are Eligible
Transferees and which will become Lenders as provided below) satisfactory to the
Administrative Agent (with such consent not to be unreasonably withheld) provide
Incremental Term Commitments and, subject to the applicable terms and conditions
contained in this Agreement, make Incremental Loans pursuant thereto; provided,
however, that (i) no Lender shall be obligated to provide an Incremental Term
Commitment as a result of any such request by the Company, and until such time,
if any, as such Lender has agreed in its sole discretion to provide an
Incremental Term Commitment and executed and delivered to the Administrative
Agent an Incremental Term Commitment Agreement in respect thereof as provided in
clause (b) of this Section 2.15, such Lender shall not be obligated to fund any
Incremental Loans, (ii) any Lender (including any Eligible Transferee who will
become a Lender) may so provide an Incremental Term Commitment without the
consent of any other Lender, (iii) at the time of the incurrence of any
Incremental Loans and immediately after giving effect thereto and the use of
proceeds thereof, determined on a pro forma basis, the Interest Coverage Ratio
shall be greater than 2.00:1.00, (iv) the aggregate principal amount of
Incremental Loans that may be incurred under this Section 2.15 shall not exceed
the greater of (A) $75,000,000 and (B) an aggregate principal amount such that,
at the time of the incurrence of any Incremental Loans and immediately after
giving effect thereto, determined on a pro forma basis, the Senior Secured Net
Leverage Ratio for the most recently ended Test Period shall be 2.00:1.00 or
lower, (v) all Incremental Loans made pursuant to an Incremental Term Commitment
(and all interest, fees and other amounts payable thereon) shall be Obligations
under this Agreement and the other applicable Credit Documents and shall be
secured by the Security Documents, and guaranteed under the Subsidiary
Guarantee, on a pari passu basis with all other Obligations secured by the
Security Documents and guaranteed under the Subsidiaries Guarantee, (vi) the
maturity date of any Incremental Loans shall not be earlier than the Final
Maturity Date, (vii) the Weighted Average Life to Maturity of any such
Incremental Loans shall be no shorter than the Weighted Average Life to Maturity
of the existing Loans, (viii) in the event the initial yield on any Incremental
Loan (as reasonably determined by the Administrative Agent to be equal to the
sum of (x) the margin above the Eurodollar Rate on such Incremental Loan, (y) if
such Incremental Loans are initially made at a discount or the Lenders making
the same receive a fee directly or indirectly from the Borrower or any of its
Subsidiaries for doing so (but excluding any arrangement fees not paid to the
Lenders thereof generally) (the amount of such discount or fee, expressed

 

-36-



--------------------------------------------------------------------------------

as a percentage of the Incremental Loans, being referred to herein as “OID”),
the amount of such OID (based on an assumed four year weighted average life) and
(z) any minimum Eurodollar rate applicable to such Incremental Loans, the
“Incremental Yield”) exceeds the initial yield on the existing Loans by more
than 50 basis points (taking into account the same factors in making the
determination of the yield on the Incremental Loans and assuming a weighted
average life of four years; the amount of such excess above 50 basis points
being referred to herein as the “Yield Differential”), then the Applicable
Margin then in effect for Loans shall automatically be increased by the Yield
Differential, effective upon the making of the Incremental Loans; (ix) (A) any
amortization payments in respect of Incremental Loans shall be no more than
ratable with amortization payments in respect of the existing Loans and (B) any
Incremental Loans shall otherwise be no more than pari passu with the existing
Loans with respect to mandatory prepayments and other prepayment rights, and
(x) except as provided in clauses (vi)-(ix) above, the terms applicable to such
Incremental Loans (including the interest rates applicable thereto) shall be
reasonably satisfactory to the Administrative Agent and as set forth in the
respective Incremental Term Commitment Agreement.

(b)      At the time of the provision of Incremental Term Commitments pursuant
to this Section 2.15, the Company, the Administrative Agent and each such Lender
or other Eligible Transferee which agrees to provide an Incremental Term
Commitment (each, an “Incremental Term Lender”) shall execute and deliver to the
Administrative Agent an Incremental Term Commitment Agreement, with the
effectiveness of such Incremental Term Lender’s Incremental Term Commitment to
occur (and with the respective Incremental Loans to be made) on the date set
forth in such Incremental Term Commitment Agreement, which date in any event
shall be no earlier than the date on which (w) all fees required to be paid in
connection therewith at the time of such effectiveness shall have been paid
(including, without limitation, any agreed upon upfront or arrangement fees),
(x) all Incremental Commitment Requirements are satisfied, (y) all other
conditions set forth in this Section 2.15 shall have been satisfied, and (z) all
other conditions precedent that may be set forth in such Incremental Term
Commitment Agreement shall have been satisfied. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental Term
Commitment Agreement and to the extent requested by any Incremental Term Lender,
a Note will be issued, at the Company’s expense, to such Incremental Term Lender
in conformity with the requirements of Section 2.05.

SECTION 3. Fees; Reductions of Commitment.

3.01    Agent Fees. The Company agrees to pay to each Agent, for its own
account, such fees as are agreed to in writing by the Company and each Agent
from time to time.

3.02    Mandatory Reduction of Commitments.

(a)      The Commitment of each Lender shall terminate in its entirety on the
Restate-ment Effective Date (after giving effect to the incurrence of Loans on
such date).

(b)      Each Incremental Term Commitment made pursuant to an Incremental Term
Commitment Agreement shall be terminated in its entirety on the respective
Incremental Term Commitment Date, in each case after giving effect to the making
of the respective Incremental Loans on such date.

SECTION 4.    Prepayments; Payments; Taxes.

4.01    Voluntary Prepayments. The Company shall have the right to prepay Loans,
without premium or penalty (except for amounts owing under Section 2.11), in
whole or in part from time to time on the following terms and conditions:

 

-37-



--------------------------------------------------------------------------------

(i)      the Company shall give the Administrative Agent at its Notice Office
(A) at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) of its intent to prepay Base Rate Loans or (B) at
least three Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) of its intent to prepay Eurodollar Loans, which notice (in
each case) shall specify the amount of such prepayment and the Types of Loans to
be prepaid and, in the case of Eurodollar Loans, the specific Borrowing or
Borrowings pursuant to which such Eurodollar Loans were made, which notice the
Administrative Agent shall promptly transmit to each of the Lenders;

(ii)      each partial prepayment in respect of any Loans shall be in an
aggregate principal amount of at least the applicable Minimum Amount and, if
greater, in integral multiples as set forth in the definition of Minimum Amount;
provided that no such voluntary partial prepayment of Eurodollar Loans made
pursuant to any Borrowing shall reduce the outstanding Loans made pursuant to
such Borrowing to an amount less than the applicable Minimum Amount;

(iii)      each prepayment in respect of any Loans made pursuant to a Borrowing
shall be applied pro rata among such Loans; and

(iv)      each prepayment of Loans pursuant to this Section 4.01 shall be
applied to the then remaining Scheduled Repayments and Incremental Scheduled
Repayments in such order as the Company shall specify to the Administrative
Agent in writing at the time of such prepayment, and if the Company fails to so
specify the application of such prepayment at the time of such prepayment, then
such prepayment shall be applied to reduce the then remaining Scheduled
Repayments and Incremental Scheduled Repayments in direct order of maturity
(based upon the then remaining principal amount of each such Scheduled Repayment
and Incremental Scheduled Repayment).

The foregoing notwithstanding, in the event that, on or prior to the first
anniversary of the Restatement Effective Date, the Company (x) makes any
prepayment of Loans in connection with any Repricing Transaction, or (y) effects
any amendment of this Agreement resulting in a Repricing Transaction, the
Company shall pay to the Administrative Agent, for the ratable account of each
of the applicable Lenders, without duplication, (I) in the case of clause (x), a
prepayment premium of 1% of the principal amount of the Loans being prepaid and
(II) in the case of clause (y), a payment equal to 1% of the aggregate principal
amount of the applicable Loans outstanding immediately prior to such amendment
and that is prepaid or refinanced pursuant to such amendment with the incurrence
of long-term bank debt financing.

4.02    Mandatory Repayments.

(a)     (i) In addition to any other mandatory repayments pursuant to this
Section 4.02, on the last Business Day of each fiscal quarter (beginning with
the last Business Day of February, 2011) (each, a “Scheduled Repayment Date”),
the Company shall repay a principal amount of the Loans, to the extent then
outstanding, as is set forth opposite each such fiscal quarter below or the
Final Maturity Date, as applicable (each such repayment, as the same may be
reduced as provided in Section 4.01 or 4.02(f), a “Scheduled Repayment”):

 

-38-



--------------------------------------------------------------------------------

Scheduled Repayment Dates

  

Amount

Each fiscal quarter ending from February 28, 2011 through May 31, 2017

   $500,000

The Final Maturity Date

   All remaining
amounts

(ii)      In addition to any other mandatory repayments pursuant to this
Section 4.02, the Company shall be required to make, with respect to Incremental
Loans, to the extent then outstanding, scheduled amortization payments of such
Incremental Loans on the dates and in the principal amounts set forth in the
respective Incremental Term Commitment Agreement (each such date, an
“Incremental Scheduled Repayment Date,” and each such repayment, as the same may
be reduced as provided in Sections 4.01 and 4.02(f), an “Incremental Scheduled
Repayment”).

(b)      In addition to any other mandatory repayments pursuant to this
Section 4.02, within one Business Day following each date after the Restatement
Effective Date upon which the Company and/or any of its Subsidiaries receives
any proceeds from any incurrence of Indebtedness (excluding any Indebtedness
permitted to be incurred pursuant to Section 8.04 as such Section 8.04 is in
effect on the Restatement Effective Date), an amount equal to 100% of the cash
proceeds therefrom (net of underwriting discounts or placement discounts and
commissions and other reasonable fees and costs associated therewith) shall be
applied as a mandatory repayment in accordance with the requirements of Sections
4.02(f) and (g).

(c)      In addition to any other mandatory repayments pursuant to this
Section 4.02, within one Business Day following each date on and after the
Restatement Effective Date upon which the Company and/or any of its Subsidiaries
receives Cash Proceeds from any Asset Sale (in excess of $15,000,000 per fiscal
year of the Company in the case of any Asset Sale pursuant to Section 8.02(ii)),
an amount equal to 100% of the Net Cash Proceeds therefrom (or such excess in
the case of any Asset Sale pursuant to Section 8.02(ii)) shall be applied as a
mandatory repayment in accordance with the requirements of Sections 4.02(f) and
(g); provided that such Net Cash Proceeds shall not be required to be so applied
on such date if no Default or Event of Default then exists and the Company
delivers a certificate to the Administrative Agent on or prior to such date
stating that such Net Cash Proceeds shall be used either to purchase (i) assets
used or to be used in the business of the Company or its Subsidiaries in
compliance with this Agreement or (ii) equity interests in a Person engaged in a
business of a type described in Section 8.10 in connection with a Permitted
Acquisition, in each case within 270 days following the date of such Asset Sale
(which certificate shall set forth the estimates of the proceeds to be so
expended), and provided, further, that if all or any portion of such Net Cash
Proceeds not so applied in accordance with Sections 4.02(f) and (g) are not so
used within such 270 day period, such remaining portion shall be applied on the
last day of such period as a mandatory repayment as provided above in this
Section 4.02(c).

(d)      In addition to any other mandatory repayments pursuant to this
Section 4.02, on each Excess Cash Payment Date, an amount equal to the remainder
of (A) applicable ECF Percentage of the Excess Cash Flow for the relevant Excess
Cash Payment Period minus (B) the aggregate principal amount of all voluntary
prepayments of ABL Loans and Loans (but, in the case of the ABL Loans, only to
the extent accompanied by a voluntary reduction to the “Commitments” as defined
in the ABL Credit Agreement) during such period, in each case to the extent made
with internally generated funds shall be applied as a mandatory repayment in
accordance with the requirements of Sections 4.02(f) and (g).

 

-39-



--------------------------------------------------------------------------------

(e)      In addition to any other mandatory repayments pursuant to this
Section 4.02, within 10 days following each date after the Restatement Effective
Date on which the Company or any of its Subsidiaries receives any proceeds from
any Recovery Event, an amount equal to 100% of the proceeds of such Recovery
Event (net of reasonable costs including, without limitation, legal costs and
expenses and taxes incurred in connection with such Recovery Event) shall be
applied as a mandatory repayment in accordance with the requirements of Sections
4.02(f) and (g); provided that so long as no Default or Event of Default then
exists and to the extent such proceeds do not exceed $30,000,000, such proceeds
shall not be required to be so applied on such date to the extent that the
Company has delivered a certificate to the Administrative Agent on or prior to
such date stating that such proceeds shall be (or have been, as the case may be)
used to repair, replace or restore any properties or assets in respect of which
such proceeds were paid or purchase assets used or to be used in the business of
the Company or its Subsidiaries in compliance with this Agreement (i) within 360
days following the date of such Recovery Event (which certificate shall set
forth the estimates of the proceeds to be so expended) or (ii) on or after the
date of the event giving rise to the relevant Recovery Event so long as such
date is not more than 60 days prior to the date of such Recovery Event (which
certificate shall set forth the amounts of the proceeds actually expended);
provided, further, that if all or any portion of such proceeds not required to
be applied in accordance with Sections 4.02(f) and (g) pursuant to the preceding
proviso are not so used within the periods provided in the immediately preceding
proviso, such remaining portion shall be applied on the last day of such period
as a mandatory repayment in accordance with the requirements of Sections 4.02(f)
and (g).

(f)      Each amount required to be applied pursuant to Sections 4.02(b), (c),
(d) and (e) in accordance with this
Section 4.02(f) shall be applied to repay the outstanding principal amount of
Loans; provided, however, that (x) if at the time of any mandatory repayment
pursuant to this Section 4.02(f) the ABL Borrowing Availability is less than
$20,000,000 (or, in the case of amounts required to be applied pursuant to
Section 4.02(d), $25,000,000, such mandatory repayment instead shall be applied
(i) first, to repay the outstanding principal amount of the ABL Loans in an
amount necessary to cause the ABL Borrowing Availability to be equal to
$20,000,000 (or, in the case of amounts required to be applied pursuant to
Section 4.02(d), $25,000,000), and (ii) second, to repay the outstanding
principal amount of the Loans, and (y) without limiting the provisions of
preceding subclause (x), if as part of any Asset Sale or Recovery Event, any
Collateral is being sold or has been damaged or taken (as the case may be) that
is used in calculating the Borrowing Base (as defined in the ABL Credit
Agreement) then the amount of the Net Cash Proceeds from such Asset Sale or the
net proceeds from such Recovery Event (as the case may be) that is attributable
to such Collateral shall be applied to the outstanding ABL Loans in an amount
equal to the value of such Collateral for which credit is given in such
Borrowing Base (immediately prior to such Asset Sale or Recovery Event), and the
remaining portion of such Net Cash Proceeds or net insurance proceeds shall be
applied as a mandatory repayment in accordance with the requirements of
Section 4.02(c) or (e), as the case may be.

(g)      With respect to each repayment of Loans required by this Section 4.02,
the Company may designate the Types of Loans which are to be repaid and, in the
case of Eurodollar Loans, the specific Borrowing or Borrowings pursuant to which
such Loans were made; provided that: (i) if any repayment of Eurodollar Loans
made pursuant to a single Borrowing shall reduce the outstanding Eurodollar
Loans made pursuant to such Borrowing to an amount less than the applicable
Minimum Amount, such Borrowing shall be immediately converted into a Borrowing
of Base Rate Loans; (ii) each repayment of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans; (iii) each repayment shall
be applied to all outstanding Incremental Loans on a pro rata basis; and
(iv) each prepayment of Loans and Incremental Loans pursuant to this
Section 4.02 shall be applied to the then remaining Scheduled Repayments and
Incremental Scheduled Repayments on a pro rata basis.

 

-40-



--------------------------------------------------------------------------------

(h)      All outstanding Loans and Incremental Loans shall be repaid on the
Final Maturity Date.

4.03    Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement or any Note shall be made to the
Administrative Agent for the account of the Lender or Lenders entitled thereto
no later than 12:00 Noon (local time in the city in which such payments are to
be made) on the date when due and shall be made in Dollars in immediately
available funds at the Payment Office of the Administrative Agent. Whenever any
payment to be made hereunder or under any Note shall be stated to be due on a
day which is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall be payable at the applicable rate during such extension.

4.04    Net Payments; Taxes.

(a)      All payments made by or on behalf of the Company hereunder or under any
Note will be made without setoff, counterclaim or other defense. Except as
provided in Section 4.04(b), all such payments will be made free and clear of,
and without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding,
except as provided in the second succeeding sentence, any income or franchise
tax imposed on or measured by the overall net income or profits of a Lender, or
any franchise tax or gross receipts taxes that are imposed in lieu of net income
or net profits taxes, in either case pursuant to the laws of the jurisdiction in
which it is organized or the jurisdiction in which the principal office or
applicable lending office of such Lender is located or any subdivision thereof
or therein) and all interest, penalties or similar liabilities with respect
thereto (all such non-excluded charges being referred to collectively as
“Taxes”). If any Taxes are so levied or imposed, the Company agrees to pay the
full amount of such Taxes, and such additional amounts as may be necessary so
that every payment of all amounts due under this Agreement or under any Note,
after withholding or deduction for or on account of any Taxes, will not be less
than the amount provided for herein or in such Note. If any amounts are payable
in respect of Taxes pursuant to the preceding sentence, the Company agrees to
reimburse each Lender, upon the written request of such Lender, for taxes
imposed on or measured by the net income of such Lender pursuant to the laws of
the jurisdiction or any political subdivision or taxing authority thereof or
therein in which such Lender is organized or in which the principal office or
applicable lending office of such Lender is located as such Lender shall
determine are payable by, or withheld from, such Lender in respect of such
amounts so paid to or on behalf of such Lender pursuant to the preceding
sentence and in respect of any amounts paid to or on behalf of such Lender
pursuant to this sentence. The Company will furnish to the Administrative Agent
within 45 days after the date of the payment of any Taxes is due pursuant to
applicable law certified copies of tax receipts evidencing such payment by the
Company. The Company agrees to indemnify and hold harmless each Lender and the
Administrative Agent, and reimburse such Lender or Administrative Agent within
10 days after its written request, for the amount of any Taxes so levied or
imposed and paid by such Lender or Administrative Agent, whether or not such
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate setting forth the amount of such payment or liability
and the reasons therefore in reasonable detail delivered to Company by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(b)       Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) agrees to deliver to the Company and
the Administrative Agent on or prior to the Restatement Effective Date, or in
the case of a Lender that is an assignee or transferee of an interest under this
Agreement pursuant to Section 2.13 or 11.04 (unless the respective Lender was
already a

 

-41-



--------------------------------------------------------------------------------

Lender hereunder immediately prior to such assignment or transfer), on the date
of such assignment or transfer to such Lender, (i) to the extent permitted by
law, two accurate and complete original signed copies of Internal Revenue
Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption under
an income tax treaty) (or successor forms) certifying to such Lender’s
entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments to be made under this Agreement and
under any Note or (ii) to the extent permitted by law, if the Lender is not a
“Lender” within the meaning of Section 881(c)(3)(A) of the Code and cannot
deliver either Internal Revenue Service Form W-8ECI or Form W-8BEN (with respect
to a complete exemption under an income tax treaty) pursuant to clause
(i) above, (x) a certificate substantially in the form of Exhibit C (any such
certificate, a “Section 4.04(b)(ii) Certificate”) and (y) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN (with
respect to the portfolio interest exemption) (or successor form) certifying to
such Lender’s entitlement as of such date to a complete exemption from United
States withholding tax with respect to payments of interest to be made under
this Agreement and under any Note. In addition, each Lender agrees that from
time to time after the Restatement Effective Date, when a lapse in time or
change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, it will deliver to the Company and the
Administrative Agent, to the extent permitted by law, two new accurate and
complete original signed copies of Internal Revenue Service Form W-8ECI or Form
W-8BEN (with respect to a complete exemption under an income tax treaty), or
Form W-8BEN (with respect to the portfolio interest exemption) and a
Section 4.04(b)(ii) Certificate, as the case may be, and such other forms as may
be required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement and any Note or it shall immediately
notify the Company and the Administrative Agent of its inability to deliver any
such Form or Certificate in which case such Lender shall not be required to
deliver any such Form or Certificate pursuant to this Section 4.04(b).
Notwithstanding anything to the contrary contained in Section 4.04(a), but
subject to Section 11.04(b) and the immediately succeeding sentence, (x) the
Company shall be entitled, to the extent it is required to do so by law, to
deduct or withhold income or similar taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
Fees or other amounts payable hereunder for the account of any Lender which is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for U.S. Federal income tax purposes to the extent that such Lender
has not provided to the Company U.S. Internal Revenue Service Forms that
establish a complete exemption from such deduction or withholding and (y) the
Company shall not be obligated pursuant to Section 4.04(a) to gross-up payments
to be made to a Lender in respect of income or similar taxes imposed by the
United States if (I) such Lender has not provided to the Company the Internal
Revenue Service Forms required to be provided to the Company pursuant to this
Section 4.04(b) or (II) in the case of a payment, other than interest, to a
Lender described in clause (ii) above, to the extent that such Forms do not
establish a complete exemption from withholding of such taxes. Notwithstanding
anything to the contrary contained in the preceding sentence or elsewhere in
this Section 4.04 and except as set forth in Section 11.04(b), the Company
agrees to pay additional amounts and to indemnify each Lender in the manner set
forth in Section 4.04(a) (without regard to the identity of the jurisdiction
requiring the deduction or withholding) in respect of any amounts deducted or
withheld by it as described in the immediately preceding sentence as a result of
any changes after the Restatement Effective Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of such income or similar
Taxes.

(c)      If the Company pays any additional amount under this Section 4.04 to a
Lender and such Lender determines in its sole discretion that it has actually
received or realized in connection therewith any refund or any reduction of, or
credit against, its Tax liabilities in or with respect to the taxable year in
which the additional amount is paid (a “Tax Benefit”), such Lender shall pay to
the Company an amount that the Lender shall, in its sole discretion, determine
is equal to the net benefit, after tax, which was obtained by the Lender in such
year as a consequence of such Tax Benefit; provided,

 

-42-



--------------------------------------------------------------------------------

however, that (i) any Lender may determine in its sole discretion consistent
with the policies of such Lender whether to seek a Tax Benefit; (ii) any Taxes
that are imposed on a Lender as a result of a disallowance or reduction
(including through the expiration of any tax carryover or carryback of such
Lender that otherwise would not have expired) of any Tax Benefit with respect to
which such Lender has made a payment to the Company pursuant to this
Section 4.04(c) shall be treated as a Tax for which the Company is obligated to
indemnify such Lender pursuant to this Section 4.04 without any exclusions or
defenses; (iii) nothing in this Section 4.04(c) shall require a Lender to
disclose any confidential information to the Company (including, without
limitation, its tax returns); and (iv) no Lender shall be required to pay any
amounts pursuant to this Section 4.04(c) at any time a Default or Event of
Default exists. Notwithstanding anything to the contrary, in no event will any
Lender be required to pay any amount to the Company the payment of which would
place such Lender in a less favorable net after-tax position than such Lender
would have been in if the additional amounts giving rise to such refund of Taxes
had never been paid.

SECTION 5.      Conditions Precedent to Restatement Effective Date. The
effectiveness of the restatement of the Original Credit Agreement contemplated
by this Agreement is subject to the satisfaction of the following conditions:

(a)      Execution of Agreement; Lender Addenda. On or prior to the Restatement
Effective Date the Administrative Agent shall have received (i) a counterpart of
this Agreement executed and delivered by the Company and (ii) Lender Addenda
appropriately completed and executed by Lenders under the Original Credit
Agreement constituting the Required Lenders.

(b)      Opinions of Counsel. On the Restatement Effective Date, the
Administrative Agent shall have received (i) from Frost Brown Todd LLC, counsel
to the Company and its Subsidiaries, an opinion addressed to the Administrative
Agent, the Collateral Agent and each of the Lenders and dated the Restatement
Effective Date covering the matters set forth in Exhibit D and (ii) from local
counsel to the Company and its Subsidiaries reasonably satisfactory to the
Administrative Agent, opinions addressed to the Administrative Agent, the
Collateral Agent and each of the Lenders and dated the Restatement Effective
Date, each of which shall be in form and substance reasonably satisfactory to
the Administrative Agent and shall cover such matters incident to the
transactions contemplated herein and in the other Credit Documents as the
Administrative Agent may reasonably request.

(c)      Corporate Documents; Proceedings. (1) On the Restatement Effective
Date, the Administrative Agent shall have received a certificate, dated the
Restatement Effective Date, signed by an Authorized Officer of each Credit
Party, and attested to by the Secretary or any Assistant Secretary of such
Credit Party, substantially in the form of Exhibit E with appropriate
insertions, together with copies of the Certificate of Incorporation and By-Laws
(or their equivalents) of such Credit Party and the resolutions of such Credit
Party referred to in such certificate, and the foregoing shall be reasonably
acceptable to the Administrative Agent; and all Business and legal proceedings
and all instruments and agreements relating to the transactions contemplated by
this Agreement and the other Documents shall be reasonably satisfactory in form
and substance to the Administrative Agent, and the Administrative Agent shall
have received all information and copies of all documents and papers, including
records of Business proceedings, governmental approvals, good standing
certificates and bring-down certificates, if any, which the Administrative Agent
may have reasonably requested in connection therewith, such documents and papers
where appropriate to be certified by proper Business or governmental
authorities.

(d)      No Conflicts. There shall be no conflict with, or default under, any
material agreement of the Company and its Subsidiaries nor shall there exist any
judgment, order, injunction or other restraint prohibiting or imposing
materially adverse conditions upon the Transaction or the transactions
contemplated by this Agreement.

 

-43-



--------------------------------------------------------------------------------

(e)      Litigation. There shall be no litigation, arbitration, administrative
proceeding or consent decree that could reasonably be expected to (1) have a
Material Adverse Effect on the Company and its Subsidiaries, taken as a whole,
or (2) materially impair the ability of the parties to consummate the
Transaction.

(f)      Financial Statements; Pro Forma Financials; Projections. On or prior to
the Restatement Effective Date, the Administrative Agent shall have received
true and correct copies of the historical financial statements, the pro forma
financial statements and the Projections referred to in Sections 6.05(a),
(c) and (d), which historical financial statements, pro forma financial
statements and Projections shall be in form and substance reasonably
satisfactory to the Administrative Agent.

(g)      Fees. The Joint Lead Arrangers and Administrative Agent shall have
received all Fees and other amounts due and payable on or prior to the
Restatement Effective Date, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses (including the legal fees and expenses of
Cahill Gordon & Reindel LLP, special counsel to the Agent, and the fees and
expenses of any local counsel, foreign counsel, appraisers, consultants and
other advisors) required to be reimbursed or paid by the Company hereunder or
under any other Loan Document.

(h)      No Default; Representations and Warranties. On the Restatement
Effective Date, (i) there shall exist no Default or Event of Default and
(ii) all representations and warranties contained herein or in the other Credit
Documents shall be true and correct in all material respects.

(i)      Officer’s Certificate. On the Restatement Effective Date, the
Administrative Agent shall have received a certificate dated such date signed by
the President or any Vice President of the Company stating that all of the
applicable conditions set forth in clauses (h), (j) and (p) have been met.

(j)      Consummation of the Transaction.

(i)      The Acquisition Agreement shall be in full force and effect and
concurrently with the funding of the Loans hereunder, the Acquisition shall have
been consummated in accordance with the terms of the Acquisition Agreement, and
the Acquisition Agreement shall not have been altered, amended or otherwise
changed or supplemented or any provision or condition therein waived, and the
Company shall not have consented to any action which would require the consent
of the Company under the Acquisition Agreement, if such alteration, amendment,
change, supplement, waiver or consent would be adverse to the interests of the
Lead Arranger or Lenders in any material respect, in any such case without the
prior written consent of the Administrative Agent. The Administrative Agent
shall have received, or shall receive concurrently, copies of duly completed,
executed and dated share transfer forms (ordres de mouvement) and related tax
transfer forms (formulaire Cerfa n°2759) in respect of the transfer of all, and
not less than all, of the Acquired Securities (as defined in the Acquisition
Agreement) or other confirmation satisfactory to the Lead Arranger of the
consummation of the Acquisition.

(ii)      On or prior to the Restatement Effective Date, the Company and certain
of its Subsidiaries shall have entered into the ABL Credit Agreement. The ABL
Credit Agreement shall comprise not less than $100.0 million in commitments. All
terms and conditions (and the documentation) in connection with the incurrence
of the ABL Loans (including, without limitation, amortization, maturities,
interest rate, interest periods, covenants, defaults, remedies and other terms)
shall be reasonably satisfactory to the Administrative Agent and all conditions
precedent to the incurrence of the ABL Loans as set forth in the ABL Credit
Documents shall have been satisfied (and not waived without the consent of the
Administrative Agent) to the reasonable satisfaction of the Administrative
Agent.

 

-44-



--------------------------------------------------------------------------------

(iii)      On or prior to the Restatement Effective Date, the Company shall have
received gross cash proceeds (calculated before underwriting fees) of at least
$250.0 million from the issuance of the Senior Notes and such gross proceeds
shall have been released from escrow.

(iv)      All requisite material Governmental Authorities and third parties
shall have approved or consented to the Transaction, all applicable waiting or
appeal periods (including any extensions thereof) shall have expired and there
shall be no governmental or judicial action, actual or threatened, that could
reasonably be expected to restrain, prevent or impose materially burdensome
conditions on the Transaction.

(v)      On or prior to the Restatement Effective Date, the Company shall have
consummated the Refinancing.

(vi)      On the Restatement Effective Date and after giving effect to the
consummation of each component of the Transaction to be consummated on or prior
to the Restatement Effective Date, the Company and its Subsidiaries shall have
no indebtedness for money borrowed or preferred stock outstanding other than
(i) the Loans, (ii) the ABL Loans and ABL Letters of Credit, (iii) intercompany
Indebtedness among the Credit Parties, (iv) the Senior Notes and (v) certain
other indebtedness existing on the Restatement Effective Date as listed on
Schedule 5(j)(vi).

(vii)      On the Restatement Effective Date and immediately prior to giving
effect to the Acquisition, the representations and warranties with respect to
the Acquired Business and its Subsidiaries shall be true and correct to the
extent required by the condition set forth in Section 5.3.3 of the Acquisition
Agreement.

(k)      Consents. The Administrative Agent shall be satisfied that all
requisite Governmental Authorities and third parties shall have approved or
consented to the Transaction, and there shall be no governmental or judicial
action, actual or threatened, that has or would have, singly or in the
aggregate, a reasonable likelihood of restraining, preventing or imposing
burdensome conditions on the Transaction or the other transactions contemplated
hereby.

(l)      Margin Regulations. After giving effect to the Transaction, including
the making of Loans and the use of proceeds thereof, the Company shall not be in
violation of the provisions of Regulation T, U or X of the Board of Governors of
the Federal Reserve System.

(m)      Security Documents. On the Restatement Effective Date, each Credit
Party shall have duly authorized, executed and delivered such amendments and
supplements to the Security Documents as the Administrative Agent shall
reasonably require to ensure the continued perfection of the security interests
of the Administrative Agent in the Collateral together with proper financing
statements (Form UCC-1 or such other financing statements or similar notices as
shall be required by local law) or amendments to such financing statements,
fully executed (to the extent necessary) for filing under the UCC or other
appropriate filing offices of each jurisdiction as may be necessary or, in the
reasonable opinion of the Collateral Agent, desirable to perfect the security
interests purported to be created by the Security Agreement.

(n)      Intercreditor Agreement. On the Restatement Effective Date, each Credit
Party, the Collateral Agent (for and on behalf of the Secured Creditors) and the
ABL Collateral Agent (for and on behalf of the lenders under the ABL Credit
Agreement and J.P. Morgan Chase, N.A., as administrative agent under the ABL
Credit Agreement) shall have duly authorized, executed and delivered the
ABL/Term Loan Intercreditor Agreement in the form of Exhibit K (as amended,
modified, restated

 

-45-



--------------------------------------------------------------------------------

and/or supplemented from time to time, the “ABL/Term Loan Intercreditor
Agreement”), and the ABL/Term Loan Intercreditor Agreement shall be in full
force and effect.

(o)      Solvency Certificate. On the Restatement Effective Date, the
Administrative Agent shall have received a solvency certificate from the chief
financial officer of the Company in the form of Exhibit L.

(p)      Notice of Borrowing. Prior to the making of the New Loans, the
Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.03(a).

(q)      Notes. There shall have been delivered to the Administrative Agent for
the account of each of the Lenders requesting them the appropriate Notes in each
case executed by the Company and in the amount, maturity and as otherwise
provided herein.

(r)      Mortgages. With respect to all Real Property owned by the Company or
any of its Domestic Subsidiaries not already subject to a Mortgage, the Company
will execute and deliver, or will cause the applicable Credit Party to execute
and deliver (or with respect to clause (v) below, the Collateral Agent shall
have received):

(i)      fully executed and notarized counterparts of Mortgages, which Mortgages
shall cover all of the Real Property owned by the Company or any of its Domestic
Subsidiaries as designated on Schedule 5(r) and not subject to a Mortgage prior
to the Restatement Effective Date (each, a “New Mortgaged Property” and
collectively, the “New Mortgaged Properties”), together with evidence that
counterparts of the Mortgages and corresponding UCC fixture filings have been
delivered to the title insurance company insuring the Lien of the Mortgages for
recording in all places to the extent necessary or, in the reasonable opinion of
the Collateral Agent, desirable to effectively create a valid and enforceable
First Priority mortgage lien on each New Mortgaged Property in favor of the
Collateral Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Creditors;

(ii)      mortgagee title insurance policies or marked-up unconditional binders
for such insurance (and evidence of payment in full by the Company of any
premiums, costs and expenses related thereto, including without limitation
recording taxes and filing fees) in connection with the New Mortgaged Properties
issued by First American Title Insurance Company or such other title insurers
reasonably satisfactory to the Collateral Agent, (the “Mortgage Policies”) in
amounts reasonably satisfactory to the Collateral Agent assuring the Collateral
Agent that the respective Mortgages on such new Mortgaged Properties are valid
and enforceable First Priority mortgage liens on the respective New Mortgaged
Properties, free and clear of all defects and encumbrances except Permitted
Encumbrances and such Mortgage Policies shall otherwise be in form and substance
reasonably satisfactory to the Collateral Agent and shall include, as
appropriate, endorsements for any matter that the Collateral Agent in its
discretion may reasonably request, including without limitation a zoning
endorsement (or in lieu thereof, a zoning report in form and substance
reasonably acceptable to the Collateral Agent), and shall not include an
exception for mechanics’ liens unless such liens would constitute Permitted
Encumbrances, and shall provide for affirmative insurance and such reinsurance
(including direct access agreements) as the Collateral Agent in their discretion
may reasonably request;;

(iii)      if requested by the Collateral Agent, surveys in form and substance
reasonably satisfactory to the Collateral Agent of each New Mortgaged Property
dated a recent date acceptable to the Collateral Agent, certified in a manner
reasonably satisfactory to the Collateral Agent by a licensed professional
surveyor satisfactory to the Collateral Agent;

 

-46-



--------------------------------------------------------------------------------

(iv)      a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination, and for any New Mortgaged Property on which
improvements are located in a special flood hazard area, (x) a notice about
special flood hazard area status and flood disaster assistance duly executed by
the applicable Credit Parties and (y) certificates of insurance evidencing the
insurance required by Section 7.03(c) in form and substance satisfactory to the
Administrative Agent;

(v)      from local counsel to the Company and its Subsidiaries reasonably
satisfactory to the Administrative Agent, opinions addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders, each of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall cover the liens granted pursuant to the Mortgages
and such other matters incident to the transactions contemplated herein and in
the other Credit Documents as the Administrative Agent may reasonably request;
and

(vi)      with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as necessary to consummate the Transactions or as shall reasonably
be deemed necessary by the Collateral Agent in order for the owner or holder of
the fee or leasehold interest constituting such Mortgaged Property to grant the
Lien contemplated by the Mortgage with respect to such Mortgaged Property.

(s)      Amended and Restated Mortgages, Etc. With respect to all of the Real
Property owned by the Company or any of its Domestic Subsidiaries as designated
on Schedule 5(s) and subject to a Mortgage prior to the Restatement Effective
Date (each, an “Existing Mortgaged Property” and collectively, the “Existing
Mortgaged Properties”), the Collateral Agent shall have received each of the
following, in form and substance reasonably satisfactory to the Agent:

(i)      an amended and restated Mortgage encumbering such Existing Mortgaged
Property, duly executed and acknowledged by the applicable Credit Party and in
form and substance reasonably satisfactory to the Collateral Agent;

(ii)      to the extent reasonably requested by the Collateral Agent, a UCC-3
fixture filing amendment with respect to each UCC-1 fixture filing filed with
respect to such Existing Mortgaged Property;

(iii)      date down endorsement to the existing mortgagee’s title insurance
policy or, if not available, a new Mortgage Policy, disclosing no additional
liens or title exceptions against such Existing Mortgaged Property other than
Permitted Encumbrances, extending the date of such mortgagee’s title insurance
policy to the date of recordation of such amended and restated Mortgage, and
providing assurance reasonably satisfactory to the Collateral Agent that the
lien on such Existing Mortgaged Property in favor of the Collateral Agent shall
continue to have the enforceability and priority in effect immediately prior to
the Restatement Effective Date and shall be in form and substance reasonably
acceptable to the Collateral Agent;

(iv)      evidence of payment of all applicable filing, documentary, stamp,
intangible, mortgage and recording taxes, recording and filing fees, and title
insurance premiums and fees in connection with the matters set forth in clauses
(i), (ii) and (iii) above;

(v)      a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination and, for any Existing Mortgaged Property on which
improvements are located in a special flood hazard area, (x) a notice about
special

 

-47-



--------------------------------------------------------------------------------

flood hazard area status and flood disaster assistance duly executed by the
applicable Credit Parties and (y) certificates of insurance evidencing the
insurance required by Section 7.03(c) in form and substance satisfactory to the
Administrative Agent;

(vi)      copies of, or certificates as to coverage under, the insurance
policies required by Section 7.03 naming the Administrative Agent as additional
insured, loss payee and mortgagee, as applicable, and otherwise in form and
substance satisfactory to the Administrative Agent; and

(vii)      from local counsel to the Company and its Subsidiaries reasonably
satisfactory to the Administrative Agent, opinions addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders, each of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall cover the liens granted pursuant to the amended
and restated Mortgages and such other matters incident to the transactions
contemplated herein and in the other Credit Documents as the Administrative
Agent may reasonably request.

SECTION 6.      Representations and Warranties. In order to induce the Lenders
to enter into this Agreement and to make the Loans as provided herein, the
Company makes the following representations and warranties, on behalf of itself
and its Subsidiaries, in each case after giving effect to the Transaction
consummated on the Restatement Effective Date, with the occurrence of each
Credit Event on the Restatement Effective Date being deemed to constitute a
representation and warranty that the matters specified in this Section 6 are
true and correct in all material respects (except that any representation or
warranty that is qualified by its terms as to materiality or as to a Material
Adverse Effect shall be true and correct in all respects) on and as of the date
when made (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects (except that any representation or warranty
that is qualified by its terms as to materiality or as to a Material Adverse
Effect shall be true and correct in all respects) only as of such specified
date):

6.01      Status. Each of the Company and its Subsidiaries (i) is a duly
organized and validly existing corporation, limited partnership or limited
liability company in good standing under the laws of the jurisdiction of its
organization, except where the failure to be in good standing could not
reasonably be expected to have a Material Adverse Effect, (ii) has the
corporate, limited partnership or company power and authority to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage and (iii) is duly qualified and is authorized to do
business and is in good standing in each jurisdiction where the conduct of its
business requires such qualifications except for failures to be so qualified
which, either individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

6.02      Power and Authority. Each Credit Party has the corporate, limited
partnership or limited liability company power and authority to execute, deliver
and perform the terms and provisions of each of the Documents to which it is
party and has taken all necessary corporate, partnership or limited liability
company action to authorize the execution, delivery and performance by it of
each such Document. Each Credit Party has duly executed and delivered each of
the Documents to which it is party, and each such Document constitutes the
legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (regardless of whether considered in proceedings in equity or at law)
and an implied covenant of good faith and fair dealing.

 

-48-



--------------------------------------------------------------------------------

6.03      No Violation. Neither the execution, delivery or performance by any
Credit Party of the Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene any provision of any
applicable law, statute, rule or regulation or any applicable order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
conflict with, or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents and the ABL Security Documents) upon
any of the properties or assets of the Company or any of its Subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, to which the Company or any of its Subsidiaries is a party or by
which it or any of its property or assets is bound or to which it may be subject
or (iii) will violate any provision of the certificate of incorporation or
by-laws or other organizational documents, as applicable, of the Company or any
of its Subsidiaries.

6.04      Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required (i) to authorize, or is required in connection with, the
execution, delivery and performance of any Document by any Credit Party or
(ii) to ensure the legality, validity, binding effect or enforceability of any
such Document with respect to any Credit Party, except those (A) which have been
obtained or made, (B) the absence of which, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect or
(C) for filings and recordings required to perfect the security interests
created under the Security Document and, the ABL Security Documents.

6.05      Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.

(a)      (i) The audited consolidated balance sheet of (x) the Company and its
Subsidiaries for the fiscal year of the Company ended November 30, 2009 and the
related consolidated statements of income, cash flows and shareholders’ equity
of the Company and its Subsidiaries for such fiscal year, and (y) the Acquired
Business and its Subsidiaries for the fiscal year of the Acquired Business ended
December 31, 2009 and the related consolidated statements of income, cash flows
and shareholders’ equity of the Acquired Business and its Subsidiaries for such
fiscal year, and (ii) the unaudited consolidated balance sheet of (x) the
Company and its Subsidiaries for the three fiscal quarters of the Company ended
August 31, 2010 and the related consolidated statements of income and cash flows
of the Company and its Subsidiaries for such fiscal quarters and (y) the
Acquired Business and its Subsidiaries for the eight months of the Acquired
Business ended August 31, 2010 and the related consolidated statements of income
and cash flows of the Acquired Business and its Subsidiaries for such fiscal
period, copies of which in each case have been furnished to the Administrative
Agent and each Lender prior to the Restatement Effective Date, present fairly in
all material respects the consolidated financial condition of the Company and
its Subsidiaries or the Acquired Business and its Subsidiaries, as the case may
be, at the dates of said financial statements and the results for the periods
covered thereby, subject, in the case of the unaudited financial statements, to
normal year-end adjustments. All such financial statements have been prepared in
accordance with generally accepted accounting principles consistently applied,
except to the extent provided in the notes to said financial statements.

(b)      On and as of the Restatement Effective Date, on a pro forma basis after
giving effect to the Transaction and to all Indebtedness incurred, and to be
incurred (including, without limitation, the Loans and the additional ABL Loans,
if any) and Liens created, and to be created, by each Credit Party in connection
therewith, with respect to each of (i) the Company and its Subsidiaries (on a
consolidated basis) and (ii) the Acquired Business and its Subsidiaries (on a
consolidated basis), (x) the sum of the assets, at Fair Value, of each of the
Company and its Subsidiaries (on a consolidated basis) or

 

-49-



--------------------------------------------------------------------------------

the Acquired Business and its Subsidiaries (on a consolidated basis), as the
case may be, will exceed their debts, (y) they have not incurred nor intended
to, nor believe that they will, incur debts beyond their ability to pay such
debts as such debts mature and (z) they will have sufficient capital with which
to conduct their business. For purposes of this Section 6.05(b), (A) “debt”
means any liability on a claim, and “claim” means (i) right to payment whether
or not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (ii) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed contingent, matured, unmatured, disputed,
undisputed, secured or unsecured, and (B) the amount of any contingent liability
at any time shall be computed as the amount that, in light of all facts and
circumstances existing at such time (including after giving effect to any claims
of contribution, subrogation or other reimbursement rights), can reasonably be
expected to become a liquidated, matured and fixed liability to the extent such
contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standards No. 5.

(c)      The pro forma consolidated balance sheet of the Company as of
August 31, 2010 as reflected in the Confidential Information Memorandum, a copy
of which has heretofore been furnished to each Lender, presents good faith
estimate of the consolidated pro forma financial condition of the Company after
giving effect to the Transaction at the date thereof.

(d)      The Projections are based on good faith estimates and assumptions made
by the management of the Company, and on the Restatement Effective Date such
management believed that the Projections were reasonable and attainable, it
being recognized by the Lenders, however, that projections as to future events
are not to be viewed as facts and that the actual results during the period or
periods covered by the Projections probably will differ from the projected
results and that the differences may be material.

(e)      Except (i) as fully disclosed in the financial statements referred to
in Section 6.05(a)(i) and (ii) for the Indebtedness permitted pursuant to
Section 8.04, there were as of the Restatement Effective Date no liabilities or
obligations with respect to the Company, the Acquired Business or any of their
respective Subsidiaries of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether or not due) which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
As of the Restatement Effective Date and except for the Indebtedness permitted
pursuant to Section 8.04, the Company knows of no reasonable basis for the
assertion against it, the Acquired Business or any of their respective
Subsidiaries of any liability or obligation of any nature whatsoever that is not
fully disclosed in the financial statements referred to in Section 6.05(a)
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

(f)      After giving effect to the Transaction, since November 30, 2009, there
has been no change in the condition (financial or otherwise), business,
operations, assets or liabilities of the Company or any of its Subsidiaries that
has had, or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

6.06      Litigation. There are no actions, suits or proceedings pending or, to
the best knowledge of the Company or any of its Subsidiaries, threatened
(i) with respect to any Document or (ii) that could reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.

6.07      True and Complete Disclosure. All factual information (taken as a
whole) furnished by or on behalf of the Company or any of its Subsidiaries in
writing to the Administrative

 

-50-



--------------------------------------------------------------------------------

Agent or any Lender (including, without limitation, all information contained in
the Credit Documents) for purposes of or in connection with this Agreement, the
other Credit Documents or any transaction contemplated herein or therein is true
and accurate in all material respects on the date as of which such information
is dated or certified and not incomplete by omitting to state any fact necessary
to make such information (taken as a whole) not misleading in any material
respect at such time in light of the circumstances under which such information
was provided.

6.08    Use of Proceeds; Margin Regulations.

(a)        All proceeds of Loans shall be used by the Company (i) to finance the
Acquisition and the Refinancing, (ii) for working capital and general corporate
purposes and (iii) to pay fees and expenses in connection with the foregoing.

(b)       The proceeds of Incremental Loans shall be utilized for the general
corporate purposes of the Company and its Subsidiaries (including, without
limitation, to finance Permitted Acquisitions, to pay fees and expenses in
connection therewith and to prepay or repay the ABL Loans and other Indebtedness
to the extent permitted by this Agreement).

(c)       No part of the proceeds of any Loan or Incremental Loan will be used
to purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. The making of any Loan or Incremental
Loan and the use of the proceeds thereof will not violate or be inconsistent
with the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.

6.09    Tax Returns and Payments. Each of the Company and each of its
Subsidiaries has timely filed or caused to be timely filed (including pursuant
to any valid extensions of time for filing) with the appropriate taxing
authority, all material returns, statements, forms and reports for taxes (the
“Returns”) required to be filed by or with respect to the income, properties or
operations of each of the Company and its Subsidiaries, as the case may be. The
Returns accurately reflect in all material respects all liability for taxes of
the Company and its Subsidiaries as a whole for the periods covered thereby.
Each of the Company and its Subsidiaries have paid all material taxes payable by
them (including in its capacity as withholding agent) which have become due
other than those contested in good faith and for which adequate reserves have
been established in accordance with generally accepted accounting principles and
which would not individually or in the aggregate cause a Material Adverse
Effect. There is no action, suit, proceeding, investigation, audit, or claim now
pending regarding any material taxes relating to the Company or any of its
Subsidiaries. As of the Restatement Effective Date, neither the Company nor any
of its Subsidiaries has entered into an agreement or waiver or been requested to
enter into an agreement or waiver extending any statute of limitations relating
to the payment or collection of any material taxes of the Company or any of its
Subsidiaries. None of the Company or any of its Subsidiaries has incurred, or
will incur, any material tax liability in connection with the Transaction or any
other transactions contemplated hereby (it being understood that the
representation contained in this sentence does not cover any future tax
liabilities of the Company or any of its Subsidiaries arising as a result of the
operation of their businesses in the ordinary course of business). The Company
and each of its Subsidiaries have made adequate provision in accordance with
GAAP for all material Taxes not yet due and payable. Neither the Company nor any
of its Subsidiaries have ever been a party to any understanding or arrangement
constituting a “tax shelter” within the meaning of Section 6111(c),
Section 6111(d) or Section 6662(d)(2)(C)(iii) of the Code, or has ever
“participated” in a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4, except as could not be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Effect.

6.10    ERISA; Foreign Pension Plans.

 

-51-



--------------------------------------------------------------------------------

(a)       No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to have a Material
Adverse Effect. The Company and its Subsidiaries are in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan. Using actuarial assumptions and
computation methods consistent with subpart 1 of subtitle E of Title IV of
ERISA, the aggregate liabilities of the Company and each ERISA Affiliate to all
Multiemployer Plans in the event of a complete withdrawal therefrom, as of the
close of the most recent fiscal year of each such Multiemployer Plan, would not
reasonably be expected to result in a Material Adverse Effect.

(b)       Each Foreign Pension Plan has been maintained in compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities except to the extent that the failure to
comply therewith would not reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries has incurred any
obligation in an amount that would reasonably be expected to result in a
Material Adverse Effect in connection with the termination of or withdrawal from
any Foreign Pension Plan.

6.11    The Security Documents.

(a)       The provisions of the Security Agreement are effective to create in
favor of the Collateral Agent for the benefit of the Secured Creditors a legal,
valid and enforceable security interest in, and/or Lien on, all right, title and
interest of each Credit Party in all of the Security Agreement Collateral
described therein, and each Security Agreement (upon satisfaction of any filing
or other requirements set forth therein) creates a fully perfected First
Priority Lien on, and/or security interest in, all right, title and interest of
such Credit Party in all of the Security Agreement Collateral described therein
to the extent the Security Agreement Collateral consists of the type of property
in which a security interest may be perfected by filing a financing statement
under the UCC, subject to no other Liens other than Permitted Liens (and subject
to the terms of the ABL/Term Loan Intercreditor Agreement). The recordation of
the Assignment of Security Interest in U.S. Patents and Trademarks in the form
attached to the Security Agreement in the United States Patent and Trademark
Office together with filings on Form UCC-1 made pursuant to the Security
Agreement will be effective, under applicable law, to perfect the security
interest granted to the Collateral Agent in the trademarks and patents covered
by the Security Agreement.

(b)       The security interests created in favor of the Collateral Agent, as
Pledgee, for the benefit of the Secured Creditors under the Pledge Agreement
constitute (upon satisfaction of any filing, delivery or other requirements in
respect of the stock issued by any Foreign Subsidiary) first priority perfected
security interests in the Pledged Securities (assuming, in respect of
certificated stock and securities constituting promissory notes, the Collateral
Agent’s continuous possession thereof) described in the Pledge Agreement,
subject to no security interests of any other Person (other than Permitted Liens
(and subject to the terms of the ABL/Term Loan Intercreditor Agreement)
described in clauses (y) and (z) of Section 8.01(v)). Except as provided in the
immediately preceding sentence, no filings or recordings are required in order
to perfect (or maintain the perfection or priority of) the security interests
created in the Pledged Securities and the proceeds thereof under the Pledge
Agreement (other than filings of proper UCC-1 Financing Statements in respect of
the Pledged Securities constituting promissory notes and uncertificated equity
interests, which filings have been made).

(c)       Each of the Mortgages will create, upon the filing thereof, as
security for the obligations purported to be secured thereby, a valid and
enforceable (upon satisfaction of any filing or other requirements set forth
therein) and perfected first priority mortgage lien and security interest in the

 

-52-



--------------------------------------------------------------------------------

respective Mortgaged Property in favor of the Collateral Agent (or such other
trustee as may be required or desired under local law) for the benefit of the
Secured Creditors, superior to and prior to the rights of all third Persons and
subject to no other Liens (except Permitted Encumbrances).

6.12    Properties; No Recovery Event. (a) All Real Property owned or leased by
the Company or any of its Domestic Subsidiaries as of the Restatement Effective
Date, and the nature of the interest therein, is set forth in Schedule 6.12.
Each of the Company and each of its Subsidiaries has good and marketable title
to all material properties owned by it, and a valid leasehold interest in all
material property leased by it, including (in each case) all material property
reflected in the most recent historical balance sheets referred to in
Section 6.05(a) (except as sold or otherwise disposed of since the date of such
balance sheet in the ordinary course of business or as permitted by the terms of
this Agreement), free and clear of all Liens, other than Permitted Encumbrances.
(b) Neither the Company nor any Subsidiary has received any notice of, nor has
any knowledge of, the occurrence or pendency or contemplation of any casualty or
condemnation affecting all or any portion of its property.

6.13    Capitalization. On the Restatement Effective Date, the authorized
capital stock of the Company is as disclosed in the Company’s Form 10-K for the
fiscal year ended November 30, 2009. All such outstanding capital stock has been
duly and validly issued and, except as set forth on Schedule 6.13, are free of
preemptive rights and subject to no security interests of any other Person
(other than Permitted Liens). Except as set forth on Schedule 6.13, neither the
Company nor any of its Subsidiaries has outstanding any securities convertible
into or exchangeable for its membership interests or outstanding any rights to
subscribe for or to purchase, or any options for the purchase of, or any
agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to, its membership
interests.

6.14    Subsidiaries. Schedule 6.14 lists each Subsidiary of the Company, and
the direct and indirect ownership interest of the Company therein, in each case
as of the Restatement Effective Date.

6.15    Compliance with Statutes, etc. Each of the Company and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property, except such noncompliances as could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

6.16    Investment Company Act. Neither the Company nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

6.17    Environmental Matters.

(a)       Each of the Company and each of its Subsidiaries, their respective
operations and Real Property is in compliance with and has no liability under
Environmental Law, and has obtained and is in compliance with the requirements
of any permits issued under such Environmental Law. There is no past, pending
or, to the best knowledge of the Company or any of its Subsidiaries, threatened
Environmental Claim against the Company or any of its Subsidiaries or any Real
Property currently or, to the best knowledge of the Company or any of its
Subsidiaries, previously owned, leased or operated by the Company or any of its
Subsidiaries or any of their respective predecessors in interest. There are no
facts, circumstances, conditions or occurrences on any Real Property currently
owned, leased or operated by the Company or any of its Subsidiaries or, to the
best knowledge of the Company or any of its Subsidiaries, on any formerly owned
or operated Real Property or any property adjoining or in the vicinity

 

-53-



--------------------------------------------------------------------------------

of any currently owned or operated Real Property that could reasonably be
expected (i) to result in any non-compliance with any Environmental Law, or to
form the basis of an Environmental Claim against the Company or any of its
Subsidiaries or any currently owned or operated Real Property or (ii) to cause
any such Real Property to be subject to any material restrictions on the
ownership, occupancy, use or transferability of such Real Property by the
Company or any of its Subsidiaries under Environmental Law.

(b)       Neither the Company nor any of its Subsidiaries is obligated to
perform any action or otherwise incur any expense under Environmental Law
pursuant to any order, decree, judgment or agreement by which it is bound or has
assumed by contract, agreement or operation of law, and none of them are
conducting or financing any response action or other corrective action pursuant
to Environmental Law with respect to any Real Property or any other location.

(c)       No person with an indemnity or contribution obligation to the Company
or any of its Subsidiaries relating to compliance with or liability under
Environmental Law is in default with respect to such obligation.

(d)       The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, remediation or
cleanup pursuant to any Environmental Law.

(e)       Notwithstanding anything to the contrary in this Section 6.17, the
representa-tions made in this Section 6.17 shall only be untrue if the effect of
all violations, claims, restrictions, failures, noncompliance, liabilities and
other circumstances of the types described above could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

6.18    Labor Relations. Except as disclosed on Schedule 6.18, as of the
Restatement Effective Date (a) there is no collective bargaining agreement or
other labor contract covering employees of the Company or any of its
Subsidiaries, (b) no such collective bargaining agreement or other labor
contract is scheduled to expire during the term of this Agreement, (c) to the
best of the Company’s knowledge, no union or other labor organization is seeking
to organize, or to be recognized as, a collective bargaining unit of employees
of the Company or any of its Subsidiaries or for any similar purpose, (d) there
is no pending or (to the best of the Company’s knowledge) threatened, strike or
work stoppage and (e) there is no pending or (to the best of the Company’s
knowledge) threatened unfair labor practice claim, or other labor dispute
against or affecting the Company or its Subsidiaries or their employees that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

6.19    Patents, Licenses, Franchises and Formulas. Each of the Company and each
of its Subsidiaries owns all patents, trademarks, permits, service marks, trade
names, copyrights, licenses, franchises and formulas, or rights with respect to
the foregoing, and has obtained assignments of all licenses and other rights of
whatever nature, necessary for the present and proposed conduct of its business,
without any known conflict with the rights of others except, with respect to any
matter specified in this Section 6.19, as could not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.

6.20    Indebtedness. Schedule 5(k)(vi) sets forth a true and complete list of
all indebtedness for borrowed money (other than (i) Intercompany Loans, (ii) the
Obligations, (iii) the Senior Notes and (iv) the ABL Loans) and related
obligations of the Company and its Subsidiaries as of the Restatement Effective
Date and which is to remain outstanding after giving effect to the Transaction,
in each case showing the aggregate principal amount thereof and the name of the
respective borrower and any other entity which directly or indirectly guaranteed
such debt.

 

-54-



--------------------------------------------------------------------------------

6.21    Representations and Warranties in Documents. All representations and
warranties of each Credit Party set forth in the Documents were true and correct
in all material respects as of the time such representations and warranties were
made and shall be true and correct in all material respects as of the
Restatement Effective Date as if such representations and warranties were made
on and as of such date, unless stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date.

6.22    Insurance. Set forth on Schedule 6.22 hereto is a true, correct and
complete summary of all insurance carried by each Credit Party on and as of the
Restatement Effective Date, with the amounts insured set forth therein.

6.23    Anti-Terrorism Laws.

(a)       No Credit Party, none of its Subsidiaries and, to the knowledge of
each Credit Party, none of its Affiliates and none of the respective officers,
directors, brokers or agents of such Credit Party, such Subsidiary or Affiliate
(i) has violated or is in violation of Anti-Terrorism Laws or (ii) has engaged
or engages in any transaction, investment, undertaking or activity that conceals
the identity, source or destination of the proceeds from any category of
offenses designated in the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Cooperation and
Development’s Financial Action Task Force on Money Laundering.

(b)       No Credit Party, none of its Subsidiaries and, to the knowledge of
each Credit Party, none of its Affiliates and none of the respective officers,
directors, brokers or agents of such Credit Party, such Subsidiary or such
Affiliate that is acting or benefiting in any capacity in connection with the
Loans is an Embargoed Person.

(c)       No Credit Party, none of its Subsidiaries and, to the knowledge of
each Credit Party, none of its Affiliates and none of the respective officers,
directors, brokers or agents of such Credit Party, such Subsidiary or such
Affiliate acting or benefiting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Embargoed Person,
(ii) deals in, or otherwise engages in any transaction related to, any property
or interests in property blocked pursuant to any Anti-Terrorism Law or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

SECTION 7. Affirmative Covenants. The Company hereby covenants and agrees for
itself and each of its Subsidiaries that on and after the Restatement Effective
Date, after giving effect to the Transaction, and until the Total Commitment has
terminated and the Loans and Notes, together with interest, Fees and all other
Obligations are paid in full:

7.01    Information Covenants. The Company will furnish to the Administrative
Agent (which shall promptly distribute a copy to each Lender):

(a)       Quarterly Financial Statements. Within 45 days after the close of the
first three quarterly accounting periods in each fiscal year of the Company,
commencing with the period ending February 28, 2011, the consolidated balance
sheet of the Company and its Subsidiaries as at the end of each such quarterly
accounting period and the related consolidated statement of income and the
related consolidated statement of cash flows for each such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
each such quarterly accounting period (other than the fourth quarterly
accounting period), setting forth comparative figures for the related periods in
the prior fiscal year, all of which shall be in reasonable detail and

 

-55-



--------------------------------------------------------------------------------

certified by the chief financial officer or treasurer of the Company that they
fairly present in all material respects the financial condition of the Company
and its Subsidiaries as of the dates indicated and the results of their
operations and changes in their cash flows for the periods indicated, subject to
normal year-end audit adjustments and shall be accompanied by a management
discussion and analysis of the results of operations and financial condition
with respect to such period.

(b)      Annual Financial Statements. Within 90 days after the close of each
fiscal year of the Company, commencing with the period ending November 30, 2010,
the consolidated balance sheet of the Company and its Subsidiaries as at the end
of such fiscal year and the related consolidated statement of income and the
related consolidated statement of cash flows for such fiscal year setting forth
comparative figures for the preceding fiscal year and certified by Ernst & Young
LLP, any other independent registered public accountants or such other
independent registered public accountants of recognized national standing
reasonably acceptable to the Administrative Agent.

(c)      Budgets. No later than 90 days after the close of each fiscal year of
the Company, a budget in form reasonably satisfactory to the Administrative
Agent (including budgeted statements of income and cash flows and balance
sheets) prepared by the Company for (x) each monthly accounting period in such
fiscal year and (y) such fiscal year prepared in summary form, in each case, of
the Company and its Subsidiaries, accompanied by the statement of the chief
financial officer or treasurer of the Company to the effect that, to the best of
such officer’s knowledge, the budget is a reasonable estimate of the period
covered thereby. Additionally, within 60 days after the consummation of each
Permitted Acquisition for which the aggregate consideration (i.e., the aggregate
amount of cash, the Company’s common equity (or options or warrants therefore)
paid equals or exceeds $50,000,000, a revised budget in the form described above
taking into account the effects of such Permitted Acquisition on the budget for
the remainder of the fiscal year covered by the original budget.

(d)      Officers’ Certificates. At the time of the delivery of the financial
statements provided for in Sections 7.01(a) and (b), a certificate of the chief
financial officer or treasurer of the Company to the effect that no Default or
Event of Default has occurred and is continuing or, if any Default or Event of
Default has occurred and is continuing, specifying the nature and extent
thereof, which certificate shall, if delivered with the financial statements
required by Section 7.01(b), set forth the amount of (and the calculations
required to establish) Excess Cash Flow for the respective Excess Cash Payment
Period.

(e)      Management Letters. Promptly after the Company or any of their
Subsidiaries’ receipt thereof, a copy of any “management letter” received by the
Company or such Subsidiary from its independent registered public accountants
and the management’s responses thereto (other than reports of a routine or
ministerial nature which are not material).

(f)      Notice of Default and Litigation. Promptly, and in any event within
five Business Days after an officer of the Company or any of its Subsidiaries
obtains knowledge thereof, notice of (i) the occurrence of any event which
constitutes a Default or an Event of Default (provided such Default or Event of
Default is continuing) and (ii) any litigation or governmental investigation or
proceeding pending or threatened (x) against the Company or any of its
Subsidiaries which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (y) with respect to any Document.

(g)      Other Reports and Filings. Prompt notice of the filing of all financial
information, proxy materials and other information and reports, if any, which
the Company or any of its

 

-56-



--------------------------------------------------------------------------------

Subsidiaries shall file with the SEC or deliver to lenders under the ABL Credit
Agreement (or any trustee, Administrative Agent or other representative
therefor) and not otherwise required to be delivered hereunder. If filings with
the SEC are not electronically available, the Company and its Subsidiaries will
promptly provide copies of the same to the Administrative Agent.

(h)      Environmental Matters. Promptly upon, and in any event within fifteen
Business Days after, an officer of the Company or any of their Subsidiaries
obtains knowledge thereof, notice of one or more of the following environmental
matters, unless such environmental matters could not, individually or when
aggregated with all other such environmental matters taken together with any and
all exceptions to the representations and warranties set forth in Section 6.17,
be reasonably expected to have a Material Adverse Effect; provided that in any
event the Company and its Subsidiaries shall deliver to the Administrative Agent
all material notices relating to such material matters received by the Company
or any of its Subsidiaries from any government or governmental agency under, or
pursuant to, CERCLA:

(i)      any pending or threatened (in writing) Environmental Claim against the
Company or any of its Subsidiaries or any Real Property owned, leased or
operated by the Company or any of its Subsidiaries;

(ii)      any condition or occurrence on, or arising from, any Real Property
owned, leased or operated by the Company or any of its Subsidiaries that
(a) results in noncompliance by the Company or any of its Subsidiaries with any
applicable Environmental Law or (b) could reasonably be expected to form the
basis of an Environmental Claim against the Company or any of its Subsidiaries
or any such Real Property;

(iii)      any condition or occurrence on any Real Property owned or operated by
the Company or any of its Subsidiaries that could reasonably be expected to
cause such Real Property to be subject to any restrictions on the ownership,
occupancy, use or transferability by the Company or any of its Subsidiaries of
such Real Property under any Environmental Law; and

(iv)      the taking or financing of any investigatory response or other
corrective action to the actual or alleged presence or Release or threat of
Release of any Hazardous Material on, at, under or from any Real Property owned,
leased or operated by the Company or any of its Subsidiaries, or by the Company
or any of its Subsidiaries on any third-party site, in each case as required by
any Environmental Law or any Governmental Authority.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or response or other corrective action and
the Company’s or such Subsidiary’s response thereto.

(i)      Annual Meetings with Lenders. At the request of the Administrative
Agent, the Company shall, once during each fiscal year of the Company, hold a
meeting or conference call (at a mutually agreeable location and time) with all
of the Lenders at which meeting or conference call the financial results of the
previous fiscal year and the financial condition of the Company and the budgets
presented for the current fiscal year shall be reviewed.

(j)      Other Information. From time to time, such other information or
documents (financial or otherwise) with respect to the Company or any of its
Subsidiaries as the Administrative Agent or any Lender may reasonably request.

 

-57-



--------------------------------------------------------------------------------

7.02      Books, Records and Inspections. The Company will, and will cause each
of its Subsidiaries to, keep proper books of record and account in which full,
true and correct entries in conformity with generally accepted accounting
principles (or the comparable foreign equivalent thereof) and all requirements
of law shall be made of all material dealings and transactions in relation to
its business and activities. The Company will, and will cause each of its
Subsidiaries to, permit officers and designated representatives of the
Administrative Agent or any of its agents or consultants (a) to visit and
inspect, during regular business hours and under guidance of officers of the
Company or such Subsidiary, any of the properties of the Company or any of its
Subsidiaries and (b) to examine the books of account of the Company and any of
its Subsidiaries and discuss the affairs, finances and accounts of the Company
and any of its Subsidiaries with, and be advised as to the same by, its and
their officers and independent accountants all at such reasonable times and
intervals, upon such reasonable notice and to such reasonable extent as the
Administrative Agent or such Lender may request.

7.03      Maintenance of Property; Insurance.

(a)      The Company will, and will cause each of its Subsidiaries to, (i) keep
all material property necessary and useful in its business in good working order
and condition, (ii) maintain insurance on its property with reputable and
solvent insurance companies in at least such amounts and against at least such
risks as is consistent and in accordance with industry practice and
(iii) furnish to each Lender, upon written request, full information as to the
insurance carried.

(b)      The Company will, and will cause each of its Subsidiaries to, at all
times keep their respective property in which a Lien has been granted to the
Collateral Agent insured in favor of the Collateral Agent, and all policies
(including the Mortgage Policies) or certificates (or certified copies thereof)
with respect to such insurance (and any other insurance maintained by the
Company or any such Subsidiary) (i) shall be endorsed to the Collateral Agent’s
reasonable satisfaction for the benefit of the Collateral Agent (including,
without limitation, by naming the Collateral Agent as loss payee (with respect
to Collateral) or, to the extent permitted by applicable law, as an additional
insured), (ii) shall state that such insurance policies shall not be canceled
without 30 days’ prior written notice thereof (or 10 days’ prior written notice
in the case of cancellation for the non-payment of premiums) by the respective
insurer to the Collateral Agent and (iii) shall be deposited with the Collateral
Agent.

(c)      If the Company or any of its Subsidiaries shall fail to maintain all
insurance in accordance with this Section 7.03, or if the Company or any of its
Subsidiaries shall fail to so endorse and deposit all policies or certificates
with respect thereto, the Administrative Agent and/or the Collateral Agent shall
have the right (but shall be under no obligation), upon notice to the Company,
to procure such insurance, and the Company agree to reimburse the Administrative
Agent or the Collateral Agent, as the case may be, for all costs and expenses of
procuring such insurance. Without limiting the generality of the foregoing,
Company will maintain or cause to be maintained (i) flood insurance with respect
to each Flood Hazard Property that is located in a community that participates
in the National Flood Insurance Program, in each case in compliance with any
applicable regulations of the Board of Governors of the Federal Reserve System.

7.04      Maintenance of Existence; Intellectual Property. The Company will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve and keep in full force and effect its existence, its
material rights and ability to conduct businesses as currently conducted,
licenses, trademarks, copyrights and patents; provided, however, that nothing in
this Section 7.04 shall prevent (i) transactions permitted by Section 8.02 or
(ii) the withdrawal by the Company or any of its Subsidiaries of qualification
as a foreign corporation in any jurisdiction where such withdrawal could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

-58-



--------------------------------------------------------------------------------

7.05      Compliance with Statutes, etc. The Company will, and will cause each
of its Subsidiaries to, comply with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property, except such noncompliance as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

7.06      Compliance with Environmental Laws.

(a)      (i) The Company will comply, and will use its best efforts to cause
each of its Subsidiaries to comply, with Environmental Law applicable to its
operations and those of its Subsidiaries and to the ownership, lease or
operation of Real Property now or hereafter owned, leased or operated by the
Company or any of its Subsidiaries, will promptly pay or cause to be paid all
costs and expenses incurred in connection with such compliance, and will keep or
cause to be kept all such Real Property free and clear of any Liens imposed
pursuant to such Environmental Laws and (ii) neither the Company nor any of its
Subsidiaries will generate, use, treat, store, release or dispose of, or permit
the generation, use, treatment, storage or Release of Hazardous Materials on,
at, under or from any Real Property now or hereafter owned, leased or operated
by the Company or any of its Subsidiaries, or transport or permit the
transportation of Hazardous Materials to or from any such Real Property, except
to the extent that the failure to comply with the requirements specified in
clause (i) or (ii) above, either individually or in the aggregate taken together
with any and all exceptions to the representations and warranties set forth in
Section 6.17, could not reasonably be expected to result in liability under
Environmental Law that could have a Material Adverse Effect. If required to do
so under any applicable legally binding directive or order of any Governmental
Authority, the Company agrees to undertake, and cause each of its Subsidiaries
to undertake, to the extent required under Environmental Law, any clean up,
removal, remedial or other action necessary to address any Hazardous Materials
at or emanating from any Real Property owned or operated by the Company or any
of its Subsidiaries in accordance with the requirements of Environmental Law and
in accordance with such legally binding orders and directives of any
Governmental Authority, except to the extent that (x) the Company or such
Subsidiary is contesting such order or directive in good faith and by
appropriate proceedings and for which adequate reserves have been established to
the extent required by generally accepted accounting principles or (y) the
failure to take any such action could not reasonably be expected to have a
Material Adverse Effect.

(b)      At the written request of the Administrative Agent or the Required
Lenders, at any time and from time to time as is reasonable after (i) the
Obligations have become due and payable pursuant to Section 9 or (ii) the
Lenders receive notice under Section 7.01(h) for any event for which notice is
required to be delivered for any Real Property, the Company will provide, at its
sole cost and expense, an environmental site assessment report of reasonable
scope and expense concerning any relevant Real Property now or hereafter owned
or operated by the Company or any of its Subsidiaries, prepared by an
environmental consulting firm approved by the Administrative Agent, indicating
the presence or absence of Hazardous Materials and the potential cost of any
response or other corrective action addressing any Hazardous Materials on, at or
emanating from such Real Property. If the Company fails to provide the same
within 45 days after such request was made, the Administrative Agent may order
the same, and the Company, to the extent the Company has the authority to do so,
shall grant and hereby grants, to the Administrative Agent and the Lenders and
their Administrative Agents, access to such Real Property and specifically
grants the Administrative Agent and the Lenders an irrevocable nonexclusive
license, subject to the rights of tenants, to undertake such an assessment, all
at the sole joint and several expense of the Company.

 

-59-



--------------------------------------------------------------------------------

7.07      ERISA.

(a)      The Company will furnish to the Administrative Agent prompt written
notice of the occurrence of any ERISA Event (or any similar event in respect of
any Foreign Pension Plans) that, alone or together with any other ERISA Events
(or any similar event in respect of any Foreign Pension Plans) that have
occurred, could reasonably be expected to result in liability of the Company and
its Subsidiaries in excess of $2,500,000. Each notice delivered under this
Section 7.07 shall be accompanied by a statement of an Authorized Officer of the
Company setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.

(b)      Upon request by the Administrative Agent, copies of: (i) each Schedule
B (Actuarial Information) to the annual report (Form 5500 Series) filed by the
Company or any ERISA Affiliate with the Internal Revenue Service with respect to
each Pension Plan; (ii) the most recent actuarial valuation report for each
Pension Plan; (iii) all notices received by the Company or any ERISA Affiliate
from a Multiemployer Plan sponsor or any governmental agency concerning an ERISA
Event; and (iv) such other documents or governmental reports or filings relating
to any Employee Benefit Plan as the Administrative Agent shall reasonably
request.

(c)      Upon request by the Administrative Agent, copies of (i) any documents
described in Section 101(k) of ERISA that the Company or any ERISA Affiliate may
request with respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l) of ERISA that the Company or any ERISA Affiliate may request with
respect to any Multiemployer Plan; provided that if the Company or any ERISA
Affiliate has not requested such documents or notices from the administrator or
sponsor of the applicable Multiemployer Plan, the applicable entity shall
promptly make a request for such documents or notices from such administrator or
sponsor and shall provide copies of such documents and notices promptly after
receipt thereof.

7.08      End of Fiscal Years; Fiscal Quarters. The Company will cause (i) its
fiscal year to end on November 30 and (ii) its fiscal quarters to end on
February 28, May 31, August 31 and November 30 of each fiscal year.

7.09      Performance of Obligations. The Company will, and will cause each of
its Subsidiaries to, perform all of its obligations under the terms of each
mortgage, deed of trust, indenture, loan agreement or credit agreement and each
other material agreement, contract or instrument by which it is bound, except
such non-performances as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect; provided that the failure to pay
any Indebtedness shall not constitute a breach of this Section 7.09 unless it
shall give rise to an Event of Default under Section 9.04.

7.10      Payment of Taxes. The Company will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all material taxes, assessments
and governmental charges or levies imposed upon the Company or its Subsidiaries
or upon the income or profits of the Company or its Subsidiaries, or upon any
properties belonging to it, in each case on a timely basis, and all lawful
claims which, if unpaid, might become a lien or charge not otherwise permitted
under Section 8.01(i) upon any properties of the Company or any such Subsidiary;
provided that none of the Company or any such Subsidiary shall be required to
pay any such material tax, assessment, charge, levy or claim which is being
contested in good faith and by proper proceedings if the Company or any such
Subsidiary has maintained adequate reserves with respect thereto in accordance
with generally accepted accounting principles.

 

-60-



--------------------------------------------------------------------------------

7.11      Additional Security; Further Assurances.

(a)      In the event that the Company or any Subsidiary Guarantor acquires any
fee ownership in Real Property after the Restatement Effective Date, the Company
shall promptly notify the Collateral Agent and, at the request of the Collateral
Agent or the Required Lenders (or as otherwise required at such time pursuant to
the ABL/Term Loan Intercreditor Agreement) from time to time, the Company will,
and will cause such Subsidiary Guarantor to, execute any and all further
documents (including Mortgages), financing statements, agreements (including
guarantee and security agreements) and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), that may be required under applicable law, or which the Collateral
Agent may reasonably request, to grant, preserve, protect or perfect (including
as a result of any change in applicable law) the Liens created or intended to be
created by the Security Documents or the validity or priority of any such Lien,
all at the expense of the Company (each such Mortgage, an “Additional Mortgage”)
in such additional Real Property of any of the Company or a Subsidiary Guarantor
(each such Real Property, an “Additional Mortgaged Property”). All such
Additional Mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Collateral Agent and shall constitute
valid and enforceable perfected Liens superior to and prior to the rights of all
third Persons and subject to no other Liens, in either case except Permitted
Encumbrances. The Additional Mortgages or instruments related thereto shall have
been duly recorded or filed in such manner and in such places as are required by
law to establish, perfect, preserve and protect the Liens in favor of the
Collateral Agent required to be granted pursuant to the Additional Mortgages and
all taxes, fees and other charges payable in connection therewith shall have
been paid in full. Notwithstanding anything to the contrary contained above in
this Section 7.11(a), in connection with any Real Property that has been
designated as an Additional Mortgaged Property, the Company shall not nor any
Subsidiary Guarantor shall be required to grant an Additional Mortgage therein
to the extent that such a grant is prohibited by the terms of any document
evidencing a prior Lien thereon to the extent permitted under Section 8.01(vii),
(viii) or (xiv) (and the senior lienholder has not consented thereto).

(b)      Following the Restatement Effective Date, the Company will, and will
cause each of its Subsidiaries to, at the expense of the Company and such
Subsidiaries, make, execute, endorse, acknowledge, file and/or deliver to the
Collateral Agent from time to time such conveyances, financing statements,
transfer endorsements, powers of attorney, certificates, and other assurances or
instruments and take such further steps relating to the Collateral covered by
any of the Security Documents as the Collateral Agent may reasonably require to
ensure the validity, enforceability, perfection or priority of the Collateral
Agent’s and Administrative Agent’s security interest in the Collateral or to
enable the Collateral Agent and Administrative Agent to realize or exercise the
rights and benefits intended to be created by the Security Documents.
Furthermore, the Company shall cause to be delivered to the Collateral Agent
such opinions of counsel, title insurance, appraisals, surveys, life of loan
flood hazard determinations (together with a notices about special flood hazard
area status and flood disaster assistance duly executed by the Borrower and the
applicable Credit Party relating thereto, if applicable) and other related
documents as may be reasonably requested by the Collateral Agent to assure
itself that this Section 7.11 has been complied with.

(c)      In the event the Administrative Agent or the Required Lenders
reasonably determine the following are required or advisable under applicable
law or regulation, the Company shall obtain real estate appraisals with respect
to each Mortgaged Property, which real estate appraisal shall follow the
valuation procedures set forth in 12 CFR, Part 34 -Subpart C, and shall
otherwise be in form and substance reasonably satisfactory to the Administrative
Agent.

 

-61-



--------------------------------------------------------------------------------

(d)      The Company agrees that each action required above by this Section 7.11
shall be completed as soon as possible, but in no event later than 90 days after
such action is requested in writing to be taken by the Administrative Agent or
the Required Lenders.

7.12      Ownership of Subsidiaries. The Company will at all times ensure that
each of its Subsidiaries remains as a Wholly-Owned Subsidiary of the Company
except (i) to the extent that any such Subsidiary is merged, consolidated or
liquidated in a transaction permitted by Section 8.02(viii) or (ix), (ii) for
non-Wholly-Owned Subsidiaries acquired pursuant to a Permitted Acquisition and
(iii) for joint ventures otherwise permitted pursuant to Section 8.05.

7.13      Use of Proceeds. The Company will use the proceeds of the Loans and
Incremental Loans only as provided in Section 6.08.

7.14      Maintenance of Company Separateness. The Company will, and will cause
each of its Subsidiaries to, satisfy customary Business formalities, including
(to the maximum extent required under applicable Business laws) the holding of
regular board of directors’ and shareholders’ meetings or action by directors or
shareholders without a meeting and the maintenance of Business records. Neither
the Company nor any other Credit Party shall make any payment to a creditor of
any Non-Guarantor Subsidiary in respect of any liability of any Non-Guarantor
Subsidiary, and no lender account of any Non-Guarantor Subsidiary shall be
commingled with any lender account of the Company or any other Credit Party. Any
financial statements distributed to any creditors of any Non-Guarantor
Subsidiary shall clearly establish or indicate the corporate separateness of
such Non-Guarantor Subsidiary from the Company and its other Subsidiaries.
Finally, neither the Company nor any of its Subsidiaries shall take any action,
or conduct its affairs in a manner, which is likely to result in the Business
existence of the Company, any other Credit Party or any Non-Guarantor
Subsidiaries being ignored, or in the assets and liabilities of the Company or
any other Credit Party being substantively consolidated with those of any other
such Person or any Non-Guarantor Subsidiary in a bankruptcy, reorganization or
other insolvency proceeding.

7.15      Deposit Accounts. For each Deposit Account (other than (i) any Deposit
Account maintained with the Collateral Agent, (ii) any Deposit Account that is
used solely for payroll or that is a controlled disbursement account that has a
zero balance at the end of each Business Day and (iii) any Deposit Account
maintained with JPMorgan Chase Bank, N.A.), the respective Assignor (as such
term is defined in the Security Agreement) shall use its commercially reasonable
efforts to cause the bank with which the Deposit Account is maintained to
execute and deliver to the Collateral Agent, within 30 days after the date
hereof (as such date may be extended from time to time by the Collateral Agent
in its sole discretion) or, if later, at the time of the establishment of the
respective Deposit Account, a “control agreement” in a form reasonably
satisfactory to the Collateral Agent. Notwithstanding anything in this
Section 7.15 to the contrary, (a) if at any time a Deposit Account excluded
under the foregoing sentence (other than any Deposit Account maintained with the
Collateral Agent) is or becomes subject to a “control agreement” for the benefit
of the ABL Secured Parties (as defined in the Security Agreement), then the
respective Assignor shall within 30 days after the date hereof (as such date may
be extended from time to time by the Collateral Agent in its sole discretion)
or, if later, contemporaneously with the execution and delivery of each such
“control agreement” for the benefit of the ABL Secured Parties execute and
deliver a “control agreement” with respect to such Deposit Account in a form
reasonably satisfactory to the Collateral Agent and (b) if at any time the ABL
Borrowing Availability is less than $15,000,000, then each Assignor shall within
30 days after such time to execute and deliver a “control agreement” in a form
reasonably satisfactory to the Collateral Agent, with respect to each Deposit
Account not then subject to a “control agreement,” unless otherwise agreed to by
the Collateral Agent in writing. Unless otherwise agreed to by the Collateral
Agent in writing, if any bank with which a Deposit Account is maintained refuses
to, or does not, enter into such a “control agreement” to the extent and by the
date required hereunder,

 

-62-



--------------------------------------------------------------------------------

then the respective Assignor shall promptly (and in any event within 30 days
after such date or such longer period as may be acceptable to the Collateral
Agent) close the respective Deposit Account and transfer all balances therein to
the Cash Collateral Account (as defined in the Security Agreement) or another
Deposit Account subject to a “control agreement” in a form reasonably
satisfactory to the Collateral Agent.

7.16      Post-Closing Obligations.

To the extent not delivered on the Restatement Effective Date, the Credit
Parties shall use their commercially reasonable efforts to deliver the following
to the Administrative Agent, with respect to the Mortgaged Property and within
the time period set forth for each item in this Section 7.16, unless such time
period is otherwise extended by the Administrative Agent in its reasonable
discretion:

(a)      no later than 30 days following the Restatement Effective Date, an
amended and restated Mortgage encumbering each Existing Mortgaged Property and a
Mortgage encumbering each New Mortgaged Property, each duly executed and
acknowledged by the applicable Credit Party and each in form and substance
reasonably satisfactory to the Collateral Agent;

(b)      no later than 30 days following the Restatement Effective Date,
(i) with respect to each Existing Mortgage Property, a date down endorsement to
the existing mortgagee’s title insurance policy or, if not available, a new
Mortgage Policy, disclosing no additional liens or title exceptions against the
Existing Mortgaged Properties other than Permitted Encumbrances, extending the
date of such mortgagee’s title insurance policy to the date of recordation of
such amended and restated Mortgage, and providing assurance reasonably
satisfactory to the Collateral Agent that the lien on such Existing Mortgaged
Property in favor of the Collateral Agent shall continue to have the
enforceability and priority in effect immediately prior to the Restatement
Effective Date and shall be in form and substance reasonably acceptable to the
Collateral Agent and (ii) with respect to each New Mortgaged Property, a
Mortgage Policy disclosing no liens or title exceptions against each New
Mortgaged Property other than Permitted Encumbrances and shall be in form and
substance reasonably acceptable to the Collateral Agent;

(c)      no later than 30 days following the Restatement Effective Date, if
requested by the Collateral Agent, surveys with respect to the Existing
Mortgaged Properties and New Mortgaged Properties in form and substance
reasonably satisfactory to the Collateral Agent;

(d)      no later than 30 days following the Restatement Effective Date,
evidence of payment of all applicable filing, documentary, stamp, intangible,
mortgage and recording taxes, recording and filing fees, and title insurance
premiums and fees in connection with the matters set forth in clauses (a),
(b) and (c) above;

(e)      no later than 30 days following the Restatement Effective Date, from
local counsel to the Company and its Subsidiaries reasonably satisfactory to the
Administrative Agent, an opinion addressed to the Administrative Agent, the
Collateral Agent and each of the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent and shall cover the lien granted
pursuant to the Mortgages encumbering the New Mortgaged Properties or the
amended and restated Mortgages encumbering the Existing Mortgaged Properties and
such other matters incident to the transactions contemplated herein and in the
other Credit Documents as the Administrative Agent may reasonably request; and

 

-63-



--------------------------------------------------------------------------------

(f)      no later than 30 days following the Restatement Effective Date,
endorsements to the insurance certificates and related schedules in form and
substance reasonably acceptable to the Collateral Agent.

SECTION 8.      Negative Covenants. The Company hereby covenants and agrees for
itself and each of its Subsidiaries that on and after the Restatement Effective
Date, after giving effect to the Transaction, and until the Total Commitment has
terminated and the Loans and Notes, together with interest, Fees and all other
Obligations, are paid in full:

8.01      Liens. The Company will not, and will not permit any of their
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the Company or any of its Subsidiaries, whether now owned or hereafter acquired,
or sell any such property or assets subject to an understanding or agreement,
contingent or otherwise, to repurchase such property or assets (including sales
of accounts receivable with recourse to the Company or any of its Subsidiaries),
or assign any right to receive income; provided that the provisions of this
Section 8.01 shall not prevent the creation, incurrence, assumption or existence
of the following (Liens described below are herein referred to as “Permitted
Liens”):

(i)       Liens for taxes, assessments or governmental charges or levies not yet
delinquent or Liens for taxes, assessments or governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves have been established to the extent required by generally accepted
accounting principles, which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien;

(ii)      Liens in respect of property or assets of the Company or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness, such as carriers’, warehousemen’s,
materialmen’s and mechanics’ liens and other similar Liens arising in the
ordinary course of business, and (x) which do not in the aggregate materially
detract from the value of the Company’s or such Subsidiary’s property or assets
or materially impair the use thereof in the operation of the business of the
Company or such Subsidiary or (y) which are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien;

(iii)      Liens in existence on the Restatement Effective Date which are
listed, and the property subject thereto described, on Schedule 8.01, but no
renewals or extensions of such Liens shall be permitted unless (x) the aggregate
principal amount of the Indebtedness, if any, secured by such Liens does not
increase from that amount outstanding at the time of any such renewal or
extension and (y) any such renewal or extension does not encumber any additional
assets or properties of the Company or any of its Subsidiaries;

(iv)      Permitted Encumbrances;

(v)       Liens created by or pursuant to (x) this Agreement and the Security
Documents, (y) the ABL Credit Agreement and the ABL Security Documents (subject
to the terms of the ABL/Term Loan Intercreditor Agreement) and (z) the Interest
Rate Protection Agreements entered into with any Lender or Agent or any
Affiliate thereof (each, as defined in the ABL Credit Agreement) under the ABL
Credit Agreement;

(vi)      leases or subleases granted to other Persons in the ordinary course of
business not materially interfering with the conduct of the business of the
Company or any of its Subsidiaries;

 

-64-



--------------------------------------------------------------------------------

(vii)     Liens upon assets subject to Capitalized Lease Obligations or purchase
money Indebtedness to the extent permitted by Section 8.04(iii); provided that
(x) such Liens only serve to secure the payment of Indebtedness arising under
such Capitalized Lease Obligation or purchase money Indebtedness and (y) the
Lien encumbering the asset giving rise to the Capitalized Lease Obligation or
purchase money Indebtedness does not encumber any other asset of the Company or
any of its Subsidiaries;

(viii)    Liens placed upon assets (including Real Property) at the time of
acquisition or construction thereof by the Company or any such Subsidiary or
within 90 days thereafter to secure Indebtedness incurred to pay all or a
portion of the purchase price or construction costs thereof and extensions,
renewals or replacements of any of the foregoing; provided that, in either case,
(x) the aggregate outstanding principal amount of all Indebtedness secured by
Liens permitted by this clause (viii) shall not at any time exceed the amount
permitted under Section 8.04(iii) and (y) in all events, the Lien encumbering
the assets so acquired does not encumber any other asset of the Company or any
of its Subsidiaries;

(ix)      any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any of its Subsidiaries or existing on any property or
asset of any Person that becomes a Subsidiary of the Company after the date
hereof prior to the time such Person becomes a Subsidiary of the Company;
provided that (i) such Lien was not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary of the Company, as
the case may be, (ii) such Lien shall not apply to any other property or assets
of the Company or any of its Subsidiaries and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary of the Company;

(x)      easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not
materially interfering with the conduct of the business of the Company or any of
its Subsidiaries;

(xi)      Liens arising from precautionary UCC financing statement filings or
similar filings regarding operating leases and consigned goods;

(xii)    statutory and common law landlords’ liens under leases to which the
Company or any of its Subsidiaries is a party;

(xiii)    Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety bonds (other than appeal bonds), bids, government contracts, performance
and return-of-money bonds and other similar obligations incurred in the ordinary
course of business (exclusive of obligations in respect of the payment for
borrowed money);

(xiv)    normal and customary rights of setoff upon deposits of cash in favor of
lenders and other depositary institutions;

(xv)     the Company and its Subsidiaries may sell or assign overdue accounts
receivable in connection with the collection thereof in the ordinary course of
business to the extent permitted under Section 8.02;

(xvi)    any (x) interest or title of a lessor or sublessor (other than a Credit
Party) under any lease entered into by the Company or any of its Subsidiaries as
lessee to the extent that such

 

-65-



--------------------------------------------------------------------------------

lease is permitted to be entered into pursuant to this Agreement,
(y) restriction or encumbrance to which the interest or title of such lessor or
sublessor may be subject (including, without limitation, ground leases and other
prior leases of the premises, mortgages, mechanics liens, tax liens and
easements) or (z) subordination of the interest of the lessee or sublessee under
any such lease to any restriction or encumbrance referred to in the preceding
clause (y);

(xvii)     Liens on the assets of Foreign Subsidiaries securing Indebtedness
permitted under Section 8.04;

(xviii)    Liens not otherwise permitted pursuant to this Section 8.01 which
secure obligations permitted under this Agreement not exceeding, in the
aggregate at any one time outstanding, the greater of (x) $50,000,000 and
(y) 11.2% of Consolidated Net Tangible Assets as of the time of incurrence; and

(xix)      Liens arising from judgments and attachments in connection with court
proceedings provided that the attachment or enforcement of such Liens would not
result in an Event of Default hereunder and such Liens are being contested in
good faith by appropriate proceedings, adequate reserves have been set aside and
no material property is subject to a material risk of loss or forfeiture and the
claims in respect of such Liens are fully covered by insurance (subject to
ordinary and customary deductibles) and a stay of execution pending appeal or
proceeding for review is in effect.

In connection with the granting of Liens permitted by this Section 8.01 by the
Company or any of its Subsidiaries, the Administrative Agent and the Collateral
Agent shall be authorized to and shall take any actions necessary to be taken by
it in connection therewith (including, without limitation, by executing
appropriate lien releases or lien subordination agreements in favor of the
holder or holders of such Liens, in either case solely with respect to the item
or items of property subject to such Liens) to afford the lenders and/or
creditors of the Company and its Subsidiaries with the Permitted Liens (and
related rights) to which they are entitled under this Section 8.01.

8.02      Consolidation, Merger, Sale of Assets, etc. The Company will not, and
will not permit any of its Subsidiaries to, wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation, or convey,
sell, lease or otherwise dispose of (or agree to do any of the foregoing at any
future time) all or any part of its property or assets (including, without
limitation, any sale, lease, or other disposition, or issuance, of Capital Stock
or other equity interests or securities of a Subsidiary or another Person), or
enter into any sale-leaseback transactions, except that:

(i)      the Company and its Subsidiaries may make sales of Cash Equivalents and
inventory, including sales of inventory to the Company and other Subsidiaries,
in the ordinary course of business;

(ii)     the Company and its Subsidiaries may make sales or other dispositions
of assets; provided that (x) each such sale results in consideration at least
75% of which shall at the time received be in the form of cash (provided that in
lieu of cash the Company may receive, as consideration, assets which the Company
would have been permitted to reinvest in under the terms of Section 4.02(c) if
the Company had received cash consideration), (y) the aggregate sale proceeds
from all assets subject to such sales shall not exceed the greater of
(a) $15,000,000 and (b) 10% of consolidated total assets of the Company and its
Subsidiaries, in each case in any fiscal year of the Company, plus, in the case
of a sale or disposition of foreign assets or a Foreign Subsidiary, $100,000,000
in the aggregate after the Restatement Effective Date and (z) Net Cash Proceeds

 

-66-



--------------------------------------------------------------------------------

therefrom in excess of $15,000,000 are either applied as provided in
Section 4.02(c) or reinvested in assets to the extent permitted by
Section 4.02(c);

(iii)      Capital Expenditures by the Company and its Subsidiaries shall be
permitted;

(iv)      the Company and its Subsidiaries may sell or otherwise dispose of
damaged, obsolete or worn-out assets that are no longer necessary for the proper
conduct of their respective business for fair market value;

(v)      transactions permitted by Section 8.05 shall be permitted;

(vi)      The Company and its Subsidiaries may grant leases or subleases to
other Persons in the ordinary course of business and not materially interfering
with the conduct of the business of the Company and its Subsidiaries taken as a
whole;

(vii)      each of the Company and its Subsidiaries may lease (as lessee) real
or personal property in the ordinary course of business (so long as any such
lease does not create a Capitalized Lease Obligation except to the extent
permitted by Section 8.04(iii));

(viii)      any Foreign Subsidiary of the Company may be sold or transferred to,
merged with and into, or be dissolved or liquidated, or any of its assets,
Capital Stock or other equity interests otherwise sold or transferred to (x) the
Company or (y) any Wholly-Owned Subsidiary of the Company, so long as any
security interests granted to the Collateral Agent for the benefit of the
Secured Creditors pursuant to the Security Documents in the Equity Interests of
such Foreign Subsidiary shall remain in full force and effect and perfected and
enforceable (to at least the same extent as in effect immediately prior to such
merger, consolidation, amalgamation, dissolution, liquidation or transfer) and
all actions required to maintain said perfected status have been taken;

(ix)      any Domestic Subsidiary of the Company may be merged with and into, or
be dissolved or liquidated into, or transfer any of its assets to (x) the
Company or (y) any Wholly-Owned Domestic Subsidiary of the Company, so long as
(i), in the case of clause (y), such Wholly-Owned Domestic Subsidiary of the
Company is a Subsidiary Guarantor and (ii) any security interests granted to the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Documents in the assets of such Subsidiary shall remain in full force
and effect and perfected (to at least the same extent as in effect immediately
prior to such merger, consolidation, dissolution or liquidation) and all actions
required to maintain said perfected status have been taken;

(x)      the Company and each of the Subsidiary Guarantors may sell or otherwise
transfer assets (other than any Mortgaged Properties) between or among one
another;

(xi)      each of the Company and its Subsidiaries may sell or discount accounts
receivable in the ordinary course of business, but only in connection with the
collection or compromise thereof;

(xii)      each of the Company and its Subsidiaries may, in the ordinary course
of business, license patents, trademarks, copyrights and know-how to third
Persons, so long as each such license does not prohibit the granting of a Lien
by the Company or such Subsidiary in the intellectual property covered by such
license;

 

-67-



--------------------------------------------------------------------------------

(xiii)      each of the Company and its Subsidiaries may liquidate any Inactive
Subsidiary and any Non-Guarantor Subsidiary; and

(xiv)      the Company and its Subsidiaries may consummate the transactions
described on Schedule 1.01(c).

For purposes of clause (x) of the proviso to clause (ii) above, the following
shall be deemed to be cash:

(a)      the amount (without duplication) of any liability (other than any
Indebtedness of the Company or a Guarantor (whether outstanding on the
Restatement Effective Date or thereafter incurred)) which is subordinated by its
terms in right of payment to the Obligations that would be recorded on a balance
sheet prepared in accordance with GAAP of the Company or such Subsidiary that is
expressly (x) assumed by a Person other than the Company or a Subsidiary, or
(y)      expunged by the holder of such liability, and with respect to which, in
each case, the Company or such Subsidiary, as the case may be, is
unconditionally released from further liability with respect thereto;

(b)      the amount of any obligations or securities received from such
transferee that are within 180 days repaid, converted into or sold or otherwise
disposed of for cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents actually so received);

(c)      any contingent earn-out obligation received by the Company or any
Subsidiary in such Asset Sale having an aggregate potential payout, taken
together with all other contingent earn-out obligations received pursuant to
this clause since the Restatement Effective Date that are at the time
outstanding and held by the Company or any Subsidiary, not to exceed $20,000,000
at that time then outstanding (after giving effect to any payment or reduction);
and

(d)      any Designated Noncash Consideration received by the Company or any
Subsidiary in such Asset Sale having an aggregate Fair Market Value, taken
together with all other Designated Noncash Consideration received pursuant to
this clause since the Restatement Effective Date that is at the time outstanding
and held by the Company or any Subsidiary, not to exceed the greater of
(x) $25,000,000 or (y) 5.5% of Consolidated Net Tangible Assets at the time of
the receipt of such Designated Noncash Consideration, with the Fair Market Value
of each item of Designated Noncash Consideration being measured at the time
received and without giving effect to subsequent changes in value.

If at any time any non-cash consideration received by the Company or any
Subsidiary in connection with any Asset Sale is repaid, converted into or sold
or otherwise disposed of for cash or Cash Equivalents (other than interest
received with respect to any such non-cash consideration), then the date of such
repayment, conversion, sale or other disposition shall be deemed to constitute
the date of an Asset Sale hereunder and the Net Cash Proceeds thereof shall be
applied in accordance with Section 4.02.

To the extent the Required Lenders waive the provisions of this Section 8.02
with respect to the sale or other disposition of any Collateral, or any
Collateral is sold or otherwise disposed of as permitted by this Section 8.02,
such Collateral (unless transferred to a Credit Party or a Subsidiary thereof)
shall in each case be sold or otherwise disposed of free and clear of the Liens
created by the Security Documents and the Administrative Agent shall take such
actions (including, without limitation, directing the Collateral Agent to take
such actions) as are appropriate in connection therewith.

 

-68-



--------------------------------------------------------------------------------

8.03      Dividends. The Company will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Company or any of its Subsidiaries, except that:

(i)      any Subsidiary of the Company may pay Dividends to (x) the Company or
(y) any Wholly-Owned Subsidiary of the Company;

(ii)      any non-Wholly-Owned Subsidiary of the Company may pay cash Dividends
to its shareholders or equity owners generally so long as the Company or its
respective Subsidiary which owns the equity interest in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the equity interest in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of equity interests of such Subsidiary); and

(iii)      the Company may pay cash Dividends so long as (a) no Default or Event
of Default is in existence at such time or would result therefrom and (b) the
amount of such Dividend, when added to the aggregate amount of Dividends made
pursuant to this clause (iii) after the Restatement Effective Date and the
aggregate amounts paid pursuant to Section 8.05(xv) and (xviii) after the
Restatement Effective Date, would not exceed the Permitted Dividend Amount in
effect at such time.

8.04      Indebtedness. The Company will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

(i)      Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

(ii)      existing Indebtedness to the extent the same is listed on 5(j)(vi) and
Permitted Refinancing Indebtedness in respect of such Indebtedness;

(iii)      Indebtedness evidenced by Capitalized Lease Obligations and purchase
money Indebtedness of the Company and its Subsidiaries, including any
Indebtedness assumed in connection with the acquisition of assets; provided that
in no event shall the aggregate principal amount of Capitalized Lease
Obligations, and the principal amount of all such Indebtedness incurred or
assumed in each case after the Restatement Effective Date, permitted by this
clause (iii) exceed $20,000,000 at any time outstanding;

(iv)      intercompany Indebtedness among the Company and its Subsidiaries to
the extent permitted by Section 8.05;

(v)      Indebtedness of the Company under Interest Rate Protection Agreements
entered into to protect the Company against fluctuations in interest rates in
respect of the Obligations so long as management of the Company has determined
that the entering into of such Interest Rate Protection Agreements are bona fide
hedging activities;

(vi)      Indebtedness of the Company and its Subsidiaries under Other Hedging
Agreements entered into in the ordinary course of business providing protection
against fluctuations in currency values and/or commodity prices in connection
with the Company’s or any of its Subsidiaries’ operations so long as management
of the Company or such Subsidiary, as the case may be, has determined that the
entering into of such Other Hedging Agreements are bona fide hedging activities;

 

-69-



--------------------------------------------------------------------------------

(vii)      Indebtedness of the Credit Parties arising under the ABL Credit
Documents (or any Permitted Refinancing ABL Credit Facility) in an aggregate
principal amount not to exceed the greater of (i) $100,000,000 and (ii) the sum
of (x) 85% of the net book value of the accounts receivable of the Company and
its Wholly-Owned Domestic Subsidiaries and (y) 65% of the net book value of the
inventory of the Company and its Wholly-Owned Domestic Subsidiaries, less, in
each case, the aggregate principal amount of all principal repayments with the
proceeds from Asset Sales utilized in accordance with Section 4.02(f) that
permanently reduce the commitments thereunder;

(viii)      any Credit Party may become liable as a guarantor with respect to
obligations of any other Credit Party, which obligations are not otherwise
prohibited under this Agreement;

(ix)      Indebtedness in respect of those accounts receivable permitted to be
sold or discounted pursuant to Section 8.02(xi);

(x)      Indebtedness representing deferred compensation to employees and
directors of the Company or its Subsidiaries; provided that the aggregate
principal amount of Indebtedness permitted by this clause (x) shall not exceed
$10,000,000 at any time outstanding;

(xi)      additional Indebtedness of the Company and its Subsidiaries not
otherwise permitted under this Section 8.04 not to exceed $50,000,000 in
aggregate principal amount at any one time outstanding;

(xii)      Indebtedness of a Subsidiary of the Company acquired after the
Restatement Effective Date in connection with a Permitted Acquisition (or
Indebtedness assumed at the time of a Permitted Acquisition of an asset securing
such Indebtedness); provided that the aggregate principal amount of all such
Indebtedness outstanding at any one time pursuant to this clause (xii) shall not
exceed (A) $10,000,000 plus (B) an additional amount of Indebtedness if (x) such
Indebtedness consists of Permitted Debt and (y) after giving effect to the
incurrence of such Permitted Debt and the respective Permitted Acquisition, the
Interest Coverage Ratio for the then most recently ended Test Period is greater
than 2.00:1.00 determined on a pro forma basis; and Permitted Refinancing
Indebtedness in respect of any of the foregoing;

(xiii)      Indebtedness of Subsidiaries that are not Guarantors from time to
time owing to Persons other than a Credit Party; provided that the aggregate
amount of such Indebtedness under this clause (xiii) does not exceed $30,000,000
at any one time outstanding;

(xiv)      any Subsidiary of the Company may become liable as a guarantor with
respect to lease obligations of the Company or any other Subsidiary of the
Company;

(xv)      additional Indebtedness of the Company and its Subsidiaries not
otherwise permitted under this Section 8.04; provided that after giving effect
to the incurrence of such additional Indebtedness, the Interest Coverage Ratio
for the then most recently ended Test Period is greater than 2.00:1.00
determined on a pro forma basis; provided, further, that the aggregate amount of
such Indebtedness under this clause (xv) that may be incurred by Subsidiaries
that are not Guarantors does not exceed $50,000,000 at any one time outstanding;
and Permitted Refinancing Indebtedness in respect of the foregoing; and

(xvi)      Indebtedness of the Credit Parties arising under the Senior Note
Indenture in an aggregate principal amount not to exceed $250,000,000 and
Permitted Refinancing Indebtedness in respect of such Indebtedness.

 

-70-



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 8.04, in the event that
any item of proposed Indebtedness meets the criteria of more than one of the
categories above, the Company will be permitted to classify the item of
Indebtedness on the date of its incurrence, creation or assumption, or later
reclassify all or a portion of the item of Indebtedness, in any manner that
complies with this Section 8.04 and such item of Indebtedness shall be deemed to
have been incurred, created or assumed pursuant to only one of such categories.

8.05      Advances, Investments, Loans, Purchase of Assets. The Company will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
(w) lend money or credit or make advances to any Person, (x) purchase or
otherwise acquire (in one or a series of related transactions) any part of the
property or assets of any Person (including, without limitation, any Capital
Stock or other securities of any other Person), but excluding purchases or other
acquisitions of inventory, materials, equipment and other real and personal
assets (other than assets constituting, or a Person (including the Capital Stock
of a Person) engaged in, a business) used or to be used in the business of the
Company and its Subsidiaries, (y) make any capital contribution to any other
Person or (z) purchase or own a futures contract or otherwise become liable for
the purchase or sale of currency or other commodities at a future date in the
nature of a futures contract, except that the following shall be permitted
(each, an “Investment”):

(i)      the Company and its Subsidiaries may acquire and hold accounts
receivables owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary terms;

(ii)      the Company and its Subsidiaries may acquire and hold cash and Cash
Equivalents;

(iii)      the Company and its Subsidiaries may (x) make loans and advances in
the ordinary course of business to their respective employees so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $1,000,000 and (y) make loans to members of management to fund their
purchase of equity interests of the Company so long as no cash is paid by the
Company or any of its Subsidiaries in connection therewith (or any cash so paid
is promptly (and in any event within one Business Day) returned to the Company
or such Subsidiary;

(iv)      the Company and its Subsidiaries may enter into Interest Rate
Protection Agreements to the extent permitted by Section 8.04(v);

(v)      the Company and its Subsidiaries may enter into Other Hedging
Agreements to the extent permitted by Section 8.04(vi);

(vi)      investments in existence on the Restatement Effective Date and listed
on Schedule 8.05 shall be permitted, without giving effect to any additions
thereto or replacements thereof (provided that intercompany investments listed
on Schedule 8.05 may be repaid or redeemed and re-advanced or re-contributed as
new intercompany investments up to the amount of such investments in effect as
of the Restatement Effective Date);

(vii)      any Credit Party may make intercompany loans to any other Credit
Party, (B) any Subsidiary of the Company may make intercompany loans to any
Credit Party and (C) any Foreign Subsidiary may make intercompany loans to
another Foreign Subsidiary (collectively, “Intercompany Loans”); provided, that
in the case of (A) and (B) only (x) each Intercompany Loan shall be evidenced by
an Intercompany Note, (y) each Intercompany Note issued to the Company or any
Subsidiary Guarantor shall be pledged to the Collateral Agent pursuant to the
Pledge

 

-71-



--------------------------------------------------------------------------------

Agreement and (z) each Intercompany Note issued to a Subsidiary of the Company
that is not a Credit Party shall contain subordination provisions reasonably
satisfactory to the Administrative Agent;

(viii)      the Company and its Subsidiaries may make intercompany loans to, or
investments in, any of its Foreign Subsidiaries in the form of cash or Cash
Equivalents;

(ix)      the Company and the Subsidiary Guarantors may make equity
contributions to the capital of their respective Subsidiaries which are Credit
Parties;

(x)      the Company and its Subsidiaries may create or acquire new Subsidiaries
to the extent otherwise permitted hereunder;

(xi)      the Company and its Subsidiaries may transfer inventory or equipment
not otherwise reasonably required for the operations of the Company or any of
its Domestic Subsidiaries to any Foreign Subsidiary to the extent such Foreign
Subsidiary pays for such inventory or equipment in cash equal to the fair market
value thereof;

(xii)      the Company and its Subsidiaries shall be permitted to make Capital
Expenditures;

(xiii)      the Company and its Subsidiaries may enter into transactions
permitted under Section 8.02;

(xiv)      the Company and its Subsidiaries may enter into guarantees to the
extent permitted by Section 8.04;

(xv)      subject to the provisions of this Section 8.05(xv) and the
requirements contained in the definition of Permitted Acquisition, the Qualified
Credit Parties and Wholly-Owned Foreign Subsidiaries of the Company may from
time to time after the Restatement Effective Date effect Permitted Acquisitions,
so long as (i) no Default or Event of Default is in existence at the time of the
consummation of such Permitted Acquisition or would result after giving pro
forma effect thereto and all representations and warranties contained herein or
in the other Credit Documents shall be true and correct in all material respects
with the same effect as though such representations and warranties were made on
and as of the date of such Permitted Acquisition (both before and after giving
effect thereto), unless stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date, (ii) the aggregate consideration for
all Permitted Acquisitions effected after the Restatement Effective Date
pursuant to this clause (xv) (excluding Qualified Stock of the Company (or
options or warrants for Qualified Stock of the Company) issued as consideration
for such Permitted Acquisition), together with all other Dividends and advances,
investments and loans made pursuant to Sections 8.03(iii) and 8.05(xviii), does
not exceed the sum of (A) $50,000,000 (less, on a dollar for dollar basis, the
amount of any outstanding advances, loans or investments previously or
concurrently made pursuant to Section 8.05(xviii)(A)) plus (B) the Permitted
Dividend Amount as in effect at the time of such Permitted Acquisition; provided
that (x) the limitation set forth in this clause (ii) shall not apply with
respect to the acquisition of a domestic entity or assets of a domestic entity
(and consideration for Permitted Acquisitions effected pursuant to this clause
(x) of this proviso shall not be deducted from the foregoing limitation) if,
after giving effect to such Permitted Acquisition, the Interest Coverage Ratio
for the then most recently ended Test Period is greater than 2.00:1.00
determined on a pro forma basis and (y) in the case of any Permitted Acquisition
which is of foreign entity or assets of a foreign entity, the

 

-72-



--------------------------------------------------------------------------------

amount which is available for such Permitted Acquisitions pursuant to this
clause (ii) shall be increased by $150,000,000, (iii) in the case of
acquisitions effected by any Credit Party, such Credit Party is able to, and
does, grant a Lien to the Collateral Agent for the benefit of the Secured
Creditors on and security interest in assets acquired thereby in connection with
such Permitted Acquisition and (iv) the Company shall have delivered to the
Administrative Agent an officer’s certificate executed by an Authorized Officer
of the Company, certifying to the best of his or her knowledge, compliance with
the requirements of preceding clauses (i) through (iii);

(xvi)      investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

(xvii)      investments of any Person existing at the time such Person becomes a
Subsidiary of the Company or at the time such Person merges or consolidates with
the Company or any of its Subsidiaries, in either case, as the result of a
Permitted Acquisition in compliance with the terms of this Agreement; provided
that such investments were not made by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Subsidiary of the
Company or such merger or consolidation;

(xviii)      in addition to the other exceptions set forth in this Section 8.05,
the Company and its Subsidiaries may make additional advances, capital
contributions, investments and loans after the Restatement Effective Date to the
extent not otherwise permitted under this Section 8.05 so long as the aggregate
amount of such advances, capital contributions, investments and loans, together
with all other advances, capital contributions, investments and loans made
pursuant to Sections 8.03(iii) and 8.05(xv)(ii)(x) at that time outstanding,
shall not exceed the sum of (A) $50,000,000 (less, on a dollar for dollar basis,
the amount of any Permitted Acquisitions previously or concurrently made
pursuant to Section 8.05(xv)(ii)(A)) plus (B) the Permitted Dividend Amount as
in effect at the time of such advances, investments and loans;

(xix)      investments made after the Original Closing Date in the Asian Latex
Businesses in an aggregate amount not to exceed $25,000,000;

(xx)      Investments to the extent such Investment represents the non-cash
portion of the consideration received in an Asset Sale as permitted pursuant to
the second and third to last paragraphs of Section 8.02; and

(xxi)      Investments made in connection with effecting the transactions set
forth on Schedule 1.01(c).

8.06      Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
related transactions, whether or not in the ordinary course of business, with
any Affiliate of the Company or any of its Subsidiaries, other than on terms and
conditions substantially as favorable to the Company or such Subsidiary as would
reasonably be obtained by the Company or such Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except that:

(i)      Dividends may be paid to the extent provided in Section 8.03;

(ii)      transactions permitted under Section 8.02 shall be permitted;

 

-73-



--------------------------------------------------------------------------------

(iii)      loans may be made and other transactions may be entered into by the
Company and its Subsidiaries to the extent permitted by Section 8.05;

(iv)      the Company and its Subsidiaries may enter into other transactions
between or among the Company and its Subsidiaries not involving any other
Affiliate;

(v)      customary fees paid to members of the board of directors of the Company
and its Subsidiaries for their services as directors not in excess of fees paid
to directors who are not Affiliates; and

(vi)      issuances of equity interests, payments of bonuses and other
transactions permitted pursuant to employment or compensation agreements, option
agreements, incentive plans, indemnification agreements and other arrangements
with employees and directors of the Company or any of its Subsidiaries, in each
case so long as the foregoing are on terms not materially more beneficial to
such officers and directors as those provided by companies of similar size and
similar financial condition as the Company and its Subsidiaries.

8.07      Limitation on Payments of Certain Indebtedness; Modifications of
Certain Indebtedness; Modifications of Certificate of Incorporation, By-Laws and
Certain Agreements; etc. The Company will not, and will not permit any of their
Subsidiaries to:

(i)      amend or modify, or permit the amendment or modification of, any
provision of (x) any ABL Credit Document in a manner which is adverse to the
interests of the Lenders in any material respect or in a manner which is
prohibited by the terms of the ABL/Term Loan Inter-creditor Agreement or (y) any
documentation entered into in connection with the other Indebtedness referred to
in this clause (i) in a manner which is adverse to the interests of the Lenders
in any material respect; or

(ii)      amend, modify or change its certificate of incorporation or limited
liability company agreement or by-laws (if any), or any agreement entered into
by it, with respect to its capital stock or other equity interests, or enter
into any new agreement with respect to its capital stock or other equity
interests, other than any amendments, modifications or changes pursuant to this
clause (ii) or any such new agreements which are not adverse in any material
respect to the interests of the Lenders and the terms of any such amendment,
modification, change or other action will not violate any of the other
provisions of this Agreement or any other Credit Document.

8.08      Limitation on Certain Restrictions on Subsidiaries. The Company will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any such Subsidiary to (a) pay dividends or
make any other distributions on its capital stock or any other interest or
participation in its profits owned by any of its Subsidiaries, or pay any
Indebtedness owed to any of its Subsidiaries, (b) make loans or advances to any
of its Subsidiaries, or (c) transfer any of its properties or assets to any of
its Subsidiaries, except for such encumbrances or restrictions existing under or
by reason of (i) applicable law, (ii) this Agreement and the other Credit
Documents, (iii) the ABL Credit Agreement and the other ABL Credit Documents,
(iv) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any of its Subsidiaries, (v) customary
provisions restricting assignment of any agreement entered into by the Company
or any Subsidiary of the Company in the ordinary course of business,
(vi) customary provisions restricting the transfer of assets subject to Liens
permitted under Section 8.01(iii), (vii), (viii), (ix) and (xviii), (vii) any
restrictions contained in contracts for the sale of assets permitted in
accordance with Section 8.02 solely in respect of the assets to be sold pursuant
to such contract, (viii) any restrictions or conditions imposed by any agreement
relating to secured Indebtedness

 

-74-



--------------------------------------------------------------------------------

permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness, (ix) the Senior Notes and the
Senior Notes Indenture and (x) in the case of clauses (b) and (c) above,
customary restrictions in joint venture agreements entered into by the Company
or its Subsidiaries.

8.09      Limitation on Issuance of Equity. The Company will not, and will not
permit any of its Subsidiaries to, issue (i) any class of Disqualified Stock;
notwithstanding the foregoing and for the avoidance of doubt, the Company and
its Subsidiaries may issue Qualified Stock and/or options and warrants for the
same in an unlimited amount so long as such Qualified Stock and/or options and
warrants are not Disqualified Stock.

8.10      Business. The Company will not, and will not permit any of its
Subsidiaries to, engage (directly or indirectly) in any business other than any
of the lines of business conducted by the Company and its Subsidiaries on the
Restatement Effective Date and any business similar, ancillary or related
thereto or which constitutes a reasonable extension or expansion thereof,
including in connection with the Company’s existing and future technology,
trademarks and patents.

8.11      Limitation on the Creation of Subsidiaries. Notwithstanding anything
to the contrary contained in this Agreement, the Company will not, and will not
permit any of its Subsidiaries to, establish, create or acquire any Subsidiary;
provided that (1) the Company may establish or create non-Wholly-Owned
Subsidiaries pursuant to Section 8.05(xv), (xvii) or (xviii) and (2) the Company
and its Subsidiaries shall be permitted to establish or create and, to the
extent permitted by this Agreement, acquire Wholly-Owned Subsidiaries (it being
understood and agreed that, in connection with the creation of any
non-Wholly-Owned Subsidiary under Section 8.05(xv) and any Wholly-Owned
Subsidiary, subject to the terms and conditions of Section 7.11 hereof, (i) the
capital stock of such new Subsidiary (other than a Foreign Holdco) to the extent
owned by the Company or any other Credit Party (up to 65% of the capital stock
of any such new Foreign Subsidiary) is promptly pledged pursuant to, and to the
extent required by, the respective Pledge Agreement and the certificates
representing such stock, together with stock powers duly executed in blank, are
delivered to the Collateral Agent and (ii) such new Subsidiary (to the extent it
is a Domestic Subsidiary) promptly executes a counterpart of the Pledge
Agreement, the Security Agreement, the ABL/Term Loan Intercreditor Agreement and
the Subsidiary Guarantee, in each case by executing and delivering to the
Administrative Agent a counterpart of a Joinder Agreement, in each case on the
same basis (and to the same extent) as such Subsidiary would have executed such
Credit Documents if it were a Credit Party on the Restatement Effective Date or
Original Closing Date; provided that in the case of any Foreign Holdco, recourse
on any Guarantee by such Foreign Holdco shall be limited to the Collateral
pledged by such Foreign Holdco. In addition, at the reasonable request of the
Administrative Agent, each new Wholly-Owned Subsidiary shall execute and
deliver, or cause to be executed and delivered, all other relevant documentation
of the type described in Section 5 as such new Wholly-Owned Subsidiary would
have had to deliver if such new Wholly-Owned Subsidiary were a Credit Party on
the Restatement Effective Date or Original Closing Date.

8.12      Multiemployer Plans. Neither the Company nor any of its Subsidiaries
shall partially or totally withdraw any amounts from a Plan or Multiemployer
Plan without the prior written consent of the Required Lenders, unless the
withdrawal liability of the Company and its Subsidiaries from all such
withdrawals in the aggregate shall not exceed $5,000,000.

8.13      Financial Covenants.

(a)    Maximum Senior Secured Net Leverage Ratio. The Company shall not permit
the Senior Secured Net Leverage Ratio, as of the last day of any Test Period
during any period in the table below, to exceed the ratio set forth opposite
such period in the table below:

 

-75-



--------------------------------------------------------------------------------

                             Test Period

 

  

Senior Secured Net

Leverage Ratio

 

Restatement Effective Date - November 30, 2011

 

  

3.25 to 1.0

 

December 1, 2011 -       November 30, 2012

 

  

3.00 to 1.0

 

December 1, 2012 -       November 30, 2013

 

  

2.75 to 1.0

 

December 1, 2014 and thereafter

 

  

2.50 to 1.0

 

(b)      Minimum Interest Coverage Ratio. The Company shall not permit the
Consolidated Interest Coverage Ratio, for any Test Period during any period in
the table below, to be less than the ratio set forth opposite such period in the
table below:

 

                             Test Period

 

  

Interest

Coverage Ratio

 

Restatement Effective Date -       November 30, 2011

 

  

2.25 to 1.0

 

December 1, 2011 -       November 30, 2012

 

  

2.25 to 1.0

 

December 1, 2012 -       November 30, 2013

 

  

2.50 to 1.0

 

December 1, 2014 and thereafter

 

  

2.50 to 1.0

 

(c)      Limitation on Capital Expenditures. The Company shall not permit the
aggregate amount of Capital Expenditures made in any period set forth below to
exceed the amount set forth opposite such period below:

 

                             Period

 

  

Amount (in millions)

 

Restatement Effective Date -       November 30, 2011

 

  

$60.0

 

December 1, 2011 -       November 30, 2012

 

  

$60.0

 

December 1, 2012 -       November 30, 2013

 

  

$60.0

 

December 1, 2013 -       November 30, 2014

 

  

$60.0

 

December 1, 2014 -       November 30, 2015

 

  

$60.0

 

December 1, 2015 -       November 30, 2016

 

  

$60.0

 

December 1, 2016 - Final Maturity Date

 

  

$60.0

 

; provided, however, that (A)(x) if the aggregate amount of Capital Expenditures
made in any fiscal year shall be less than the maximum amount of Capital
Expenditures permitted under this Section 8.13(c) for such fiscal year (before
giving effect to any carryover), then an amount of such shortfall not exceeding
50% of such maximum amount may be added to the amount of Capital Expenditures
permitted under this Section 8.13(c) for the immediately succeeding (but not any
other) fiscal year and (y) in determining whether any amount is available for
carryover, the amount expended in any fiscal year shall first be deemed to be
from the amount allocated to such fiscal year (before giving effect to any
carryover) and (B) if the aggregate amount of Capital Expenditures made in any
fiscal year shall be greater than the maximum amount of Capital Expenditures
permitted under this Section 8.13(c) for such fiscal year, 50%

 

-76-



--------------------------------------------------------------------------------

of the unused amount for the next succeeding fiscal year may be carried back to
the immediately preceding fiscal year and utilized to make such Capital
Expenditures in such immediately preceding fiscal year.

SECTION 9.      Events of Default. Upon the occurrence of any of the following
specified events (each an “Event of Default”):

9.01    Payments. (a) The Company shall (i) default in the payment when due of
any principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any interest on any Loan or Note, or any Fees or any other amounts owing
hereunder or under any other Credit Document or (b) any Guarantor shall default
in the payment of any amount, in respect of any payment of the type described in
clause (a)(ii) above pursuant to its Guarantee, and such default shall continue
unremedied for three or more Business Days; or

9.02    Representations, etc. Any representation, warranty or statement made by
any Credit Party herein or in any other Credit Document or in any certificate
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made; or

9.03    Covenants. Any Credit Party shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in
Section 7.01(f)(i), the second sentence of Section 7.02, Section 7.11 or
Section 8, (ii) default in the due performance or observance by it of any term,
covenant or agreement contained in Section 7.01(a), Section 7.01(b),
Section 7.01(c), Section 7.01(d), Section 7.03(b) or Section 7.12 and such
default shall continue unremedied for a period of 15 days after written notice
to the defaulting party by the Administrative Agent or the Required Lenders or
(iii) default in the due performance or observance by it of any other term,
covenant or agreement contained in this Agreement (other than as provided in
Section 9.01) and such default shall continue unremedied for a period of 30 days
after written notice to the defaulting party by the Administrative Agent or the
Required Lenders; or

9.04    Default Under Other Agreements. (i) The Company or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause the holder or holders
of such Indebtedness (or a trustee or Administrative Agent on behalf of such
holder or holders) to cause (determined without regard to whether any notice is
required), any such Indebtedness to become due prior to its stated maturity, or
(ii) any such Indebtedness of the Company or any of its Subsidiaries shall be
declared to be due and payable, or required to be prepaid other than by a
regularly scheduled prepayment or required prepayment (other than pursuant to a
“due-on-sale” clause in a mortgage or similar security agreement) (unless such
required prepayment results from a default thereunder or an event of the type
that constitutes an Event of Default), prior to the stated maturity thereof;
provided that it shall not be a Default or an Event of Default under this
Section 9.04 unless the aggregate outstanding principal amount of all
Indebtedness as described in preceding clauses (i) and (ii) is at least
$10,000,000; provided further that with respect to any failure or breach or
default under Section 7.23 of the ABL Credit Agreement (or any default arising
under Section 9.1 of the ABL Credit Agreement arising solely as a result of a
failure, breach or default under such Section 7.23), such event shall only
constitute an Event of Default under this Section 9.04 upon the earlier of
(1) acceleration (or the Lenders thereunder having the right to so accelerate)
of the Indebtedness under the ABL Credit Agreement and (2) such event not having
been cured or waived within 30 days after the occurrence of such event (the
“Stand Still Period”); or

 

-77-



--------------------------------------------------------------------------------

9.05    Bankruptcy, etc. The Company or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the Company
or any of its Subsidiaries and the petition is not controverted within 10 days,
or is not dismissed within 60 days, after commencement of the case; or a
custodian (as defined in the Bankruptcy Code) is appointed for, or takes charge
of, all or substantially all of the property of the Company or any of its
Subsidiaries, or the Company or any of its Subsidiaries commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
of its Subsidiaries, or there is commenced against the Company or any of its
Subsidiaries any such proceeding which remains undismissed for a period of 60
days; or the Company or any of its Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Company or any of its Subsidiaries suffers any
appointment of any custodian or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Company or any of its Subsidiaries makes a general assignment for the benefit of
creditors; or any corporate action is taken by the Company or any of its
Subsidiaries for the purpose of effecting any of the foregoing; or

9.06    ERISA. An ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, has resulted or could reasonably be expected to result in liability of
the Company and/or its Subsidiaries in an amount that could have a Material
Adverse Effect; or

9.07    Security Documents. Except (x) in each case to the extent resulting from
the failure of the Collateral Agent to retain possession of the applicable
Pledged Securities and (y) in respect of an immaterial portion of the
Collateral, at any time after the execution and delivery thereof, any of the
Security Documents shall cease to be in full force and effect, or shall cease to
give the Collateral Agent for the benefit of the Secured Creditors the First
Priority Liens, rights, powers and privileges purported to be created thereby
(including, without limitation, a perfected security interest in, and Lien on,
all of the Collateral to the extent required by the Security Documents), in
favor of the Collateral Agent, and subject to no other Liens other than
Permitted Liens, or any Credit Party shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to any of the Security Documents; or

9.08    Guarantees. (a) Any Guarantee or any provision thereof shall cease to be
in full force or effect as to the relevant Guarantor, or any Guarantor or Person
acting by or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under the relevant Guarantee, or (b) except as otherwise
provided in Section 9.01(b), any Guarantor shall default in the due performance
or observance of any term, covenant or agreement on its part to be performed or
observed pursuant to such Guarantee; provided that, with respect to defaults
under the Subsidiary Guarantee which relate to covenants in Section 7 of this
Agreement for which a grace period is applicable under Section 9.03(iii), such
Guarantors shall have the benefit of the grace period set forth in
Section 9.03(iii); or

9.09    Judgments. One or more judgments or decrees shall be entered against the
Company or any of its Subsidiaries involving in the aggregate for the Company
and its Subsidiaries a liability of $10,000,000 or more (not paid or fully
covered by a reputable and solvent insurance company) and such judgments or
decrees shall not have been vacated, discharged or stayed or bonded pending
appeal within 60 days from the entry thereof; or

9.10    Change of Control. A Change of Control shall have occurred; or

 

-78-



--------------------------------------------------------------------------------

9.11    ABL/Term Loan Intercreditor Agreement. Any provision of the ABL/Term
Loan Intercreditor Agreement which is material to the interests of the Lenders
shall cease to be in full force or effect (except in accordance with its terms);

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Company, take any or all of
the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 9.05
shall occur with respect to the Company, the result which would occur upon the
giving of written notice by the Administrative Agent to the Company as specified
in clauses (i) and (ii) below shall occur automatically without the giving of
any such notice): (i) declare the Total Commitments terminated, whereupon the
Commitment of each Lender shall forthwith terminate immediately; (ii) declare
the principal of and any accrued interest in respect of all Loans and the Notes
and all Obligations owing hereunder and thereunder to be, whereupon the same
shall become, forthwith due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Credit Party;
(iii) enforce, as Collateral Agent, all of the Liens and security interests
created pursuant to the Security Documents; and (iv) apply any cash collateral
held pursuant to this Agreement to pay Obligations.

SECTION 10.    The Administrative Agent.

10.01    Appointment.

(a)      The Lenders hereby irrevocably designate and appoint DBTCA as
Administrative Agent (for purposes of this Section 10 and Section 11.01, the
term “Administrative Agent” also shall include DBTCA in its capacity as
Collateral Agent pursuant to the Security Documents) to act as specified herein
and in the other Credit Documents. Each Lender hereby irrevocably authorizes,
and each holder of any Note by the acceptance of such Note shall be deemed
irrevocably to authorize, the Administrative Agent to take such action on its
behalf under the provisions of this Agreement, the other Credit Documents and
any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto.
The Administrative Agent may perform any of its respective duties hereunder by
or through its officers, directors, agents, employees or affiliates.

(b)      Each Lender hereby authorizes the Administrative Agent to take such
action as agent on its behalf and for its benefit and to exercise such powers
under this Agreement and the other Credit Documents as are delegated to such
Administrative Agent by the terms hereof and thereof, together with powers as
are reasonably incidentally thereto. Each Lender (including the Required Lenders
under and as defined in the Original Credit Agreement) hereby give the
Administrative Agent and the Collateral agent their consent to enter into the
ABL/Term Loan Intercreditor Agreement and hereby authorize the Administrative
Agent and the Collateral Agent to take such actions, including without
limitation making such filings and entering into Amendment No. 1 to the Security
Agreement, Amendment No. 1 to the Pledge Agreement and Amendment No. 1 to the
Subsidiary Guarantee (in each case, in substantially the form provided to the
Lenders, with such changes thereto as the Administrative Agent may deem
reasonably necessary or appropriate), as may be necessary or desirable to
reflect the intent of this Agreement.

10.02      Nature of Duties. The Administrative Agent shall not have any duties
or responsibilities except those expressly set forth in this Agreement and in
the other Credit Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be

 

-79-



--------------------------------------------------------------------------------

liable for any action taken or omitted by it or them hereunder or under any
other Credit Document or in connection herewith or therewith, unless caused by
its or their gross negligence or willful misconduct. The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or in any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.

10.03    Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of the
Company and its Subsidiaries in connection with the making and the continuance
of the Loans and the taking or not taking of any action in connection herewith
and (ii) its own appraisal of the creditworthiness of the Company and its
Subsidiaries and, except as expressly provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender or the holder of any Note with
any credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter.
The Administrative Agent shall not be responsible to any Lender or the holder of
any Note for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of the Company
and its Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of the
Company and its Subsidiaries or the existence or possible existence of any
Default or Event of Default.

10.04    Certain Rights of the Administrative Agent. If the Administrative Agent
shall request instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender or the holder of any Note by reason of
so refraining. Without limiting the foregoing, no Lender or the holder of any
Note shall have any right of action whatsoever against the Administrative Agent
as a result of the Administrative Agent acting or refraining from acting
hereunder or under any other Credit Document in accordance with the instructions
of the Required Lenders.

10.05    Reliance. The Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

10.06    Indemnification.

(a)      To the extent the Administrative Agent (or any affiliate thereof) is
not reimbursed and indemnified by the Company, the Lenders will reimburse and
indemnify the Administrative Agent (and any affiliate thereof), in proportion to
their respective “percentage” as used in determining the Required Lenders
(determined by the Lenders share of the aggregate outstanding Loans at the
time), for and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments,

 

-80-



--------------------------------------------------------------------------------

costs, expenses or disbursements of whatsoever kind or nature (including,
without limitation, any customary indemnifications provided to a deposit account
bank pursuant to a “control agreement” referred to in the Security Agreement)
which may be imposed on, asserted against or incurred by the Administrative
Agent (or any affiliate thereof) in performing its respective duties hereunder
or under any other Credit Document, (including with respect to any agreements or
other instruments referred to herein or therein) or in any way relating to or
arising out of this Agreement or any other Credit Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s (or such affiliate’s)
bad faith, gross negligence or willful misconduct (each as determined by a court
of competent jurisdiction).

(b)      The Administrative Agent (and any affiliate thereof) shall be fully
justified in failing or refusing to take any action hereunder and under any
other Credit Document (except actions expressly required to be taken by it
hereunder or under the Credit Documents) unless it shall first be indemnified to
its satisfaction by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.

10.07    The Administrative Agent in Its Individual Capacity. With respect to
its obligation to make Loans under this Agreement, the Administrative Agent
shall have the rights and powers specified herein for a “Lender” and may
exercise the same rights and powers as though it were not performing the duties
specified herein; and the term “Lenders,” “Required Lenders,” “holders of Notes”
or any similar terms shall, unless the context clearly indicates otherwise,
include the Administrative Agent in its respective individual capacities. The
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, investment banking, trust or other
business with, or provide debt financing, equity capital or other services
(including financial advisory services) to any Credit Party or any Affiliate of
any Credit Party (or any Person engaged in a similar business with any Credit
Party or any Affiliate thereof) as if they were not performing the duties
specified herein, and may accept fees and other consideration from any Credit
Party or any Affiliate of any Credit Party for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.

10.08    Holders. The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

10.09    Resignation by the Administrative Agent.

(a)      The Administrative Agent may resign from the performance of all its
respective functions and duties hereunder and/or under the other Credit
Documents at any time by giving 15 Business Days’ prior written notice to the
Lenders and, unless a Default or an Event of Default under Section 9.05 then
exists, the Company.

(b)      Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Company, which acceptance shall not be unreasonably withheld or delayed
(provided that the Company’s approval shall not be required if an Event of
Default then exists).

 

-81-



--------------------------------------------------------------------------------

(c)      If a successor Administrative Agent shall not have been so appointed
within such 15 Business Day period, the Administrative Agent, with the consent
of the Company (which consent shall not be unreasonably withheld or delayed,
provided that the Company’s consent shall not be required if an Event of Default
then exists), shall then appoint a successor Administrative Agent who shall
serve as Administrative Agent hereunder or thereunder until such time, if any,
as the Required Lenders appoint a successor Administrative Agent as provided
above.

(d)      If no successor Administrative Agent has been appointed pursuant to
clause (b) or (c) above by the 30th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

(e)      Upon a resignation of the Administrative Agent pursuant to this
Section 10.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 10 shall continue in effect for the benefit of the Administrative
Agent for all of its actions and inactions while serving as the Administrative
Agent.

SECTION 11.      Miscellaneous.

11.01    Payment of Expenses, etc. The Company hereby agrees to: (a) whether or
not the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses (including Expenses) of the Administrative
Agent and the Collateral Agent (including, without limitation, the reasonable
fees and disbursements of Cahill Gordon & Reindel LLP and the Administrative
Agent’s other counsel and consultants) in connection with the preparation,
execution, delivery and administration of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein and
any amendment, waiver or consent relating hereto or thereto, of the
Administrative Agent and its affiliates in connection with its or their
syndication efforts with respect to this Agreement and of the Administrative
Agent and, after the occurrence and during the continuance of an Event of
Default, each of the Lenders in connection with the enforcement of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
(including, in each case without limitation, the reasonable fees and
disbursements of counsel and consultants for the Administrative Agent and, after
the occurrence and during the continuance of an Event of Default, counsel for
Lenders); (b) pay and hold the Administrative Agent and each of the Lenders
harmless from and against any and all present and future stamp, excise and other
similar documentary taxes with respect to the foregoing matters and save the
Administrative Agent and each of the Lenders harmless from and against any and
all liabilities with respect to or resulting from any delay or omission (other
than to the extent attributable to the Administrative Agent or such Lender) to
pay such taxes; and (c) indemnify the Administrative Agent, the Collateral Agent
and each Lender, and each of their respective officers, directors, employees,
representatives, agents, affiliates, trustees and investment advisors from and
hold each of them harmless against any and all liabilities, obligations
(including removal or remedial actions), losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements) incurred by,
imposed on or assessed against any of them as a result of, or arising out of, or
in any way related to, or by reason of, (i) any investigation, litigation or
other proceeding (whether or not the Administrative Agent, the Collateral Agent
or any Lender is a party thereto and whether or not such investigation,
litigation or other proceeding is brought by or on behalf of any Credit Party)
related to the entering into and/or performance of this Agreement or any other
Credit Document or the use of the proceeds of any Loans hereunder or the
consummation of the Transaction or any other

 

-82-



--------------------------------------------------------------------------------

transactions contemplated herein or in any other Credit Document or the exercise
of any of their rights or remedies provided herein or in the other Credit
Documents, or (ii) the presence, Release or threatened Release of Hazardous
Material on, at, under or from any Real Property at any time owned, leased or
operated by the Company or any of its Subsidiaries, the generation, storage,
treatment, transportation, handling or Release of Hazardous Material by the
Company or any of its Subsidiaries at any location, whether or not owned, leased
or operated by the Company or any of its Subsidiaries, the non-compliance by the
Company or any of its Subsidiaries with any Environmental Law (including
applicable permits thereunder) applicable to their respective operations or any
Real Property, or any Environmental Claim asserted against the Company, any of
its Subsidiaries or any Real Property at any time owned, leased or operated by
the Company or any of its Subsidiaries, including, in each case, without
limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding any losses, liabilities, claims, damages or
expenses to the extent incurred by reason of the bad faith, gross negligence or
willful misconduct of the Person to be indemnified (each as determined by a
court of competent jurisdiction)). To the extent that the undertaking to
indemnify, pay or hold harmless the Administrative Agent, the Collateral Agent
or any Lender set forth in the preceding sentence may be unenforceable because
it is violative of any law or public policy, the Company agrees to make the
maximum contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.

11.02    Right of Setoff.

(a)      In addition to any rights now or hereafter granted under applicable law
or otherwise, and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default, each Lender is
hereby authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by such Lender (including, without limitation, by
branches and agencies of such Lender wherever located) to or for the credit or
the account of each Credit Party against and on account of the Obligations and
liabilities of such Credit Party to such Lender under this Agreement or under
any of the other Credit Documents, including, without limitation, all interests
in Obligations purchased by such Lender pursuant to Section 11.06(b), and all
other claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not such
Lender shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.

11.03    Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
facsimile communication) and mailed, telecopied or delivered: if to the Company,
at its address specified opposite its signature below; if to any Lender, at its
address specified on Schedule 1.01(b); and if to the Administrative Agent, at
its Notice Office; or, as to any Credit Party or the Administrative Agent, at
such other address as shall be designated by such party in a written notice to
the other parties hereto and, as to each Lender, at such other address as shall
be designated by such Lender in a written notice to the Company and the
Administrative Agent. All such notices and communications shall, when mailed,
telegraphed, telexed, facsimiled, or cabled or sent by overnight courier, be
effective three Business Days after deposited in the mails, certified, return
receipt requested, when delivered to the telegraph company, cable company or one
day following delivery to an overnight courier, as the case may be, or when sent
by telex or facsimile device, except that notices and communications to the
Administrative Agent shall not be effective until received by the Administrative
Agent.

 

-83-



--------------------------------------------------------------------------------

11.04      Benefit of Agreement; Assignments; Participations.

(a)      This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided, however, no Credit Party may assign or transfer any of its rights,
obligations or interest hereunder or under any other Credit Document without the
prior written consent of all of the Lenders; and provided, further, that
although any Lender may transfer, assign or grant participations in its rights
hereunder, such Lender shall remain a “Lender” for all purposes hereunder (and
may not transfer or assign all or any portion of its Commitments or Loans
hereunder except as provided in Sections 2.13 and 11.04(b)) and the transferee,
assignee or the participant as the case may be shall not constitute a “Lender”
hereunder; and provided, further, that no Lender shall transfer or grant any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or Fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to Section 11.07(a) shall not constitute a reduction in the
rate of interest or Fees payable hereunder), or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Total Commitment shall not constitute a change in the terms of
any Commitment, and that an increase in any Commitment shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
any Credit Party of any of its rights and obligations under this Agreement or
(iii) release all or substantially all of the Collateral under all of the
Security Documents (in each case except as expressly provided in the Credit
Documents), or any Guarantor or Guarantee (in each case except as expressly
provided in the relevant Credit Documents) supporting the Loans hereunder in
which such participant is participating. In the case of any such participation,
the participant shall not have any rights under this Agreement or any of the
other Credit Documents (the participant’s rights against such Lender in respect
of such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Company hereunder shall be determined as if such Lender had not sold such
participation. A participant shall not be entitled to receive any greater
payment under Section 4.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such participant, unless
the sale of the participation to such participant is made with the Company’s
prior written consent or the right to greater payment results from a change in
law after the participant becomes a participant. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Company, maintain a register on which it enters the name and address of each
participant and the principal amount of each participant’s interest in the Loans
held by it (the “Participant Register”). The entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender (but not any Agent,
any Company or any other Lender) shall treat each Person whose name is recorded
in the Participant Register as the owner of such Loan or other obligation
hereunder as the owner thereof for all purposes of this Agreement
notwithstanding any notice to the contrary.

(b)      Notwithstanding the foregoing, any Lender (or any Lender together with
one or more other Lenders) may (x) assign all or a portion of its Commitment and
related outstanding Obligations (or, if the Commitment has terminated,
outstanding Obligations) hereunder to (i) (A) its parent company and/or any
affiliate of such Lender which is at least 50% owned by such Lender or its
parent company or (B) to one or more other Lenders or any affiliate of any such
other Lender which is at least 50% owned by such other Lender or its parent
company (provided that any fund that invests in loans and is managed or advised
by the same investment advisor of another fund which is a Lender (or by an
Affiliate of such investment advisor or by an Affiliate of a Lender) shall be
treated as an affiliate of such

 

-84-



--------------------------------------------------------------------------------

other Lender for the purposes of this subclause (x)(i)(B)), or (ii) in the case
of any Lender that is a fund that invests in loans, any other fund that invests
in loans and is managed or advised by the same investment advisor of any Lender
or by an affiliate of such investment advisor or (y) assign all, or if less than
all, a portion equal to at least $1,000,000 hereunder to one or more Eligible
Transferees (treating any fund that invests in loans and any other fund that
invests in loans and is managed or advised by the same investment advisor of
such fund or by an affiliate of such investment advisor as a single Eligible
Transferee), each of which assignees shall become a party to this Agreement as a
Lender by execution of an Assignment and Assumption Agreement; provided that
(v) at such time, Schedule 1.01(a) shall be deemed modified to reflect the
Commitments of such new Lender and of the existing Lenders, (w) upon the
surrender of the relevant Note by the assigning Lender (or, upon such assigning
Lender’s indemnifying the Company for any lost Note pursuant to a customary
indemnification agreement) new Notes will be issued, at the Company’s expense,
to such new Lender and to the assigning Lender upon the request of such new
Lender or assigning Lender, such new Notes to be in conformity with the
requirements of Section 2.05 (with appropriate modifications) to the extent
needed to reflect the revised Commitments, (x)the consent of the Administrative
Agent shall be required in connection with any such assignment pursuant to
clause (y) above (such consent, in any case, not to be unreasonably withheld,
delayed or conditioned), (y) the Administrative Agent shall receive at the time
of each such assignment (other than an assignment between a Lender and its
Affiliates), from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500 and (z) no such transfer or assignment
will be effective until recorded by the Administrative Agent on the Register
pursuant to Section 11.13. To the extent of any assignment pursuant to this
Section 11.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitment.

(c)      Nothing in this Agreement shall prevent or prohibit any Lender from
pledging its Loans and Notes hereunder to a Federal Reserve Bank in support of
borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to the Administrative Agent (but without the consent of the
Administrative Agent or the Company), any Lender which is a fund may pledge all
or any portion of its Loans and Notes to its trustee or to a collateral agent
providing credit or credit support to such Lender in support of its obligations
to such trustee, such collateral agent or a holder of such obligations, as the
case may be. No pledge pursuant to this clause (c) shall release the transferor
Lender from any of its obligations hereunder.

(d)      Any Lender which assigns all of its Commitment and/or Loans hereunder
in accordance with Section 11.04(b) shall cease to constitute a “Lender”
hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 4.04, 10.06,
11.01 and 11.06), which shall survive as to such assigning Lender.

11.05    No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent or any Lender or any holder of any Note in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Company or any other Credit Party and the
Administrative Agent or any Lender or the holder of any Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent or any Lender or the
holder of any Note would otherwise have. No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Administrative Agent or any Lender or the holder of any Note to any other
or further action in any circumstances without notice or demand.

 

-85-



--------------------------------------------------------------------------------

11.06    Payments Pro Rata.

(a)      The Administrative Agent agrees that promptly after its receipt of each
payment from or on behalf of the Company in respect of any Obligations
hereunder, it shall distribute such payment to the Lenders pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received.

(b)      Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans or Fees, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

11.07    Calculations; Computations.

(a)      The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with generally accepted accounting
principles in the United States consistently applied throughout the periods
involved (except as set forth in the notes thereto or as otherwise disclosed in
writing by the Company to the Lenders; it being understood and agreed that notes
may be absent in the interim financial statements). In addition, except as
otherwise specifically provided herein, all computations determining compliance
with Sections 4.02 and 8, including definitions used therein, and for all
purposes of determining Capital Expenditures, the Interest Coverage Ratio, Net
Leverage Ratio and Senior Secured Net Leverage Ratio, shall utilize accounting
principles and policies in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Amendment and Restatement Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Company that it or the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding the foregoing, to the extent expressly required
pursuant to the provisions of this Agreement, certain calculations shall be made
on a pro forma basis.

(b)      All computations of interest and Fees hereunder shall be made on the
basis of a year of 360 days (except for interest calculated by reference to the
Prime Lending Rate, which shall be based on a year of 365 or 366 days, as
applicable) for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or Fees are
payable.

11.08    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.

(a)      THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL,

 

-86-



--------------------------------------------------------------------------------

EXCEPT AS OTHERWISE PROVIDED IN THE MORTGAGES, BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. Subject to the final
sentence of this clause (a), any legal action or proceeding with respect to this
Agreement or any other Credit Document shall be brought in the Courts of the
State of New York or of the United States for the Southern District of New York,
and, by execution and delivery of this agreement, the Company hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each Credit Party
hereby further irrevocably waives any claim that such courts lack jurisdiction
over such Credit Party, and agrees not to plead or claim, in any legal action or
proceeding with respect to this Agreement or any other Credit Document brought
in any of the aforesaid courts, that any such court lacks jurisdiction over such
Credit Party. The Company irrevocably consents to the service of process out of
any of the aforementioned courts in any such action or proceeding by the mailing
of copies thereof by registered or certified mail, postage prepaid, to the
Company at its address set forth opposite its signature below, such service to
become effective 30 days after such mailing. Nothing herein shall affect the
right of the Administrative Agent under this Agreement, any Lender or the holder
of any Note to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against any Credit Party in any other
jurisdiction in connection with its exercise of rights under any Security
Document or the enforcement of any judgment.

(b)      The Company hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
credit document brought in the Courts referred to in clause (a) above and hereby
further irrevocably waives and agrees not to plead or claim in any such Court
that any such action or proceeding brought in any such Court has been brought in
an inconvenient forum.

(c)      Each of the parties to this Agreement hereby irrevocably waives all
right to a trial by jury in any action, proceeding or counterclaim arising out
of or relating to this Agreement, the other credit documents or the transactions
contemplated hereby or thereby.

11.09    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Company and the
Administrative Agent. Delivery of an executed counterpart hereof by facsimile or
electronic transmission shall be as effective as delivery of an original
executed counterpart hereof.

11.10    Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

11.11    Amendment or Waiver.

(a)      Neither this Agreement nor any other Credit Document nor any terms
hereof or thereof may be changed, waived, discharged or terminated unless such
change, waiver, discharge or termination is in writing signed by the respective
Credit Parties party hereto or thereto and the Required Lenders (although
additional parties may be added to (and annexes may be modified to reflect such
additions), and Subsidiaries of the Company may be released from, this
Agreement, the Subsidiary Guarantee and the Security Documents in accordance
with the provisions hereof and thereof without the consent of the other Credit
Parties party thereto or the Required Lenders); provided that no such change,
waiver, discharge or termination shall, without the consent of each Lender (with
Obligations being directly affected in the case of following clause (i)),
(i) extend the final scheduled maturity of any Loan or Note beyond the Final
Maturity Date, or reduce (or forgive) the rate or extend the time of payment of
interest

 

-87-



--------------------------------------------------------------------------------

or Fees thereon (except in connection with the waiver of applicability of any
post-default increase in interest rates), or reduce the principal amount thereof
(it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 11.07(a) shall not constitute a
reduction in the rate of interest or Fees for the purposes of this clause (i)),
(ii) release all or substantially all of the Collateral (except as expressly
provided in the Credit Documents) under all the Security Documents,(iii) release
all or substantially all of the Guarantors under the Guarantees, (iv) amend,
modify or waive any provision of this Section 11.12 (except for technical
amendments with respect to additional extensions of credit pursuant to this
Agreement which afford the protections to such additional extensions of credit
of the type provided to the Commitments and the Loans on the Restatement
Effective Date), (v) reduce the percentage specified in the definition of
Required Lenders (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Commitments and the Loans are included on the
Restatement Effective Date), (vi) amend the definition of “Interest Period” so
as to permit interest periods in excess of six months without requiring the
consent of all Lenders or (vii) consent to the assignment or transfer by the
Company of any of its rights and obligations under this Agreement; provided,
further, that no such change, waiver, discharge or termination shall
(1) increase the Commitment of any Lender over the amount thereof then in effect
without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the Total Commitment shall not constitute an
increase of the Commitment of any Lender, and that an increase in the available
portion of any Commitment of any Lender shall not constitute an increase of the
Commitment of such Lender), (2) without the consent of the Administrative Agent,
amend, modify or waive any provision of Section 10 or any other provision as
same relates to the rights or obligations of the Administrative Agent, or
(3) without the consent of Collateral Agent, amend, modify or waive any
provision relating to the rights or obligations of the Collateral Agent.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment or Loans of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender in its capacity as a Lender more adversely than
other affected Lenders shall require the consent of such Defaulting Lender.

(b)      If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement as contemplated by
clauses (i) through (vii), inclusive, of the first proviso to Section 11.11(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Company shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 2.13 so long as at the time
of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination or (B) terminate such non-consenting
Lender’s Commitment and/or repay all outstanding Loans of such Lender; provided
that, unless the Commitments which are terminated and Loans which are repaid
pursuant to preceding clause (B) are immediately replaced in full at such time
through the addition of new Lenders or the increase of the Commitments and/or
outstanding Loans of existing Lenders (who in each case must specifically
consent thereto), then in the case of any action pursuant to preceding clause
(B), the Required Lenders (determined after giving effect to the proposed
action) shall specifically consent thereto; provided, further, that the Company
shall not have the right to replace a Lender, terminate its Commitment or repay
its Loans solely as a result of the exercise of such Lender’s rights

 

-88-



--------------------------------------------------------------------------------

(and the withholding of any required consent by such Lender) pursuant to the
second proviso to Section 11.11(a).

(c)      Notwithstanding anything to the contrary contained above in this
Section 11.11, the Administrative Agent and/or the Collateral Agent may
(i) enter into amendments to the Subsidiary Guarantee and the Security Documents
for the purpose of adding additional Subsidiaries of the Company (or other
Credit Parties) as parties thereto and (ii) enter into security documents to
satisfy the requirements of Section 7.11, without the consent of the Required
Lenders.

(d) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Company and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Loans (“Refinanced Term Loans”) with a
replacement term loan tranche denominated in Dollars (“Replacement Term Loans”)
hereunder; provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans, (b) the Applicable Margin for such Replacement Term Loans shall not
be higher than the Applicable Margin for such Refinanced Term Loans, (c) the
Weighted Average Life to Maturity of such Replacement Term Loans shall not be
shorter than the Weighted Average Life to Maturity of such Refinanced Term
Loans, respectively, at the time of such refinancing (except to the extent of
nominal amortization for periods where amortization has been eliminated as a
result of prepayment of the applicable Loans) and (d) all other terms applicable
to such Replacement Term Loans shall be substantially identical to, or less
favorable to the Lenders providing such Replacement Term Loans than, those
applicable to such Refinanced Term Loans except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of the Loans in effect immediately prior to such refinancing.

11.12    Confidentiality.

(a)      Subject to the provisions of clause (b) of this Section 11.12, each
Lender agrees that it will use its reasonable efforts not to disclose without
the prior consent of the Company (other than to its employees, auditors,
advisors or counsel or to another Lender if the Lender or such Lender’s holding
or parent company in its sole discretion determines that any such party should
have access to such information, provided such Persons shall be subject to the
provisions of this Section 11.12 to the same extent as such Lender) any
information with respect to the Company or any of its Subsidiaries which is now
or in the future furnished pursuant to this Agreement or any other Credit
Document and which is designated by the Company to the Lenders in writing as
confidential or would customarily be treated as confidential in banking
practice; provided that any Lender may disclose any such information (a) as has
become generally available to the public, (b) as may be required or appropriate
in any report, statement or testimony submitted to any municipal, state or
Federal regulatory body having or claiming to have jurisdiction over such Lender
or to the Federal Reserve Board or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States or elsewhere) or their
successors, (c) as may be required or appropriate in respect to any summons or
subpoena or in connection with any litigation,(d)in order to comply with any
law, order, regulation or ruling applicable to such Lender, (e) to the
Administrative Agent or the Collateral Agent and (f) to any prospective or
actual transferee or participant (or its investment advisor) in connection with
any contemplated transfer or participation of any of the Notes or Commitments or
any interest therein by such Lender; provided that such prospective transferee
agrees to maintain the confidentiality contained in this Section 11.12.

(b)      The Company hereby acknowledges and agrees that each Lender may share
with any of its Lending Affiliates any information related to the Company or any
of its Subsidiaries (including, without limitation, any nonpublic customer
information regarding the creditworthiness of the

 

-89-



--------------------------------------------------------------------------------

Company, the Company and its Subsidiaries, provided such Persons shall be
subject to the provisions of this Section 11.13 to the same extent as such
Lender).

11.13    Register. The Company hereby designates the Administrative Agent to
serve as its agent, solely for purposes of this Section 11.13, to maintain a
register (the “Register”) on which it will record the Commitment from time to
time of each of the Lenders, the Loans made by each of the Lenders and each
repayment in respect of the principal amount of the Loans of each Lender.
Failure to make any such recordation, or any error in such recordation, shall
not affect the Company’s obligations in respect of such Loans. The Register
shall be available for inspection by Borrower and any Lender (with respect to
its own interest only), at any reasonable time and from time to time upon
reasonable prior notice. With respect to any Lender, the transfer of the
Commitment of such Lender and the rights to the principal of, and interest on,
any Loan made pursuant to such Commitment shall not be effective until such
transfer is recorded on the Register maintained by the Administrative Agent with
respect to ownership of such Commitment and Loans and prior to such recordation
all amounts owing to the transferor with respect to such Commitment and Loans
shall remain owing to the transferor. The registration of the assignment or
transfer of all or part of any Commitment and Loans shall be recorded by the
Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 11.04(b). Coincident with the delivery
of such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of the assignment or transfer of all or part of a
Loan, or as soon thereafter as practicable, the assigning or transferor Lender
shall surrender the Note evidencing such Loan, and thereupon one or more new
Notes in the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender. The Company agrees to indemnify the
Administrative Agent from and against any and all losses, claims, damages and
liabilities of whatsoever nature which may be imposed on, asserted against or
incurred by the Administrative Agent in performing its duties under this
Section 11.13 other than those resulting from the Administrative Agent’s willful
misconduct or gross negligence.

11.14    USA Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title 111
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) hereby
notifies the Company that pursuant to the requirements of the Patriot Act, they
are required to obtain, verify and record information that identifies the
Company and the other Credit Parties and other information that will allow such
Lender to identify the Company and the other Credit Parties in accordance with
the Patriot Act.

11.15    Survival. All indemnities set forth herein including, without
limitation, in Sections 2.10, 2.11, 4.04, 10.06 and 11.01 shall survive the
execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.

11.16    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Requirements of Law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Lender.

*    *    *

 

-90-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the partied hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

Address:

    OMNOVA SOLUTIONS INC.  

175 Ghent Road

       

Fairlawn, Ohio 44333

    By:  

/s/ Chet Fox

 

Attn: Chief Financial Officer

      Name:  Chet Fox  

Phone: 330-869-4232

      Title:  VP Treasurer  

Fax: 330-869-4544

       

With a copy to

       

175 Ghent Road

       

Fairlawn, Ohio 44333

       

Attn: General Counsel

       

Phone: 330-869-4250

       

Fax: 330-869-4410

       

 

 

[Omnova-Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY

AMERICAS,

Individually and as Administrative Agent

By:

 

/s/ Omayra Laucella

  Name:   Omayra Laucella   Title:   Vice President

By:

 

/s/ Evelyn Thierry

  Name:   Evelyn Thierry   Title:   Director

 

 

[Omnova-Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF BORROWING

 

Deutsche Bank Trust Company Americas, as Administrative Agent
for the Lenders party to the
Credit Agreement referred
to below

 

    

 

    

Attention:

Ladies and Gentlemen:

The undersigned, OMNOVA Solutions Inc. (the “Company” ), refers to the Term Loan
Credit Agreement, dated as of May 22, 2007, as amended as of October 21, 2010 by
Amendment No. 1 and as amended and restated as of December 9, 2010 (as further
amended, supplemented or otherwise modified from time to time, the “Term Loan
Credit Agreement,” the terms defined therein being used herein as therein
defined), among the Company, certain lenders from time to time party thereto
(the “Lenders”), and you, as Administrative Agent for such Lenders, and hereby
gives you notice, irrevocably, pursuant to Section 2.03(a) of the Term Loan
Credit Agreement, that the undersigned hereby requests a Borrowing under the
Term Loan Credit Agreement, and in that connection sets forth below the
information relating to such Borrowing (the “Proposed Borrowing” ) as required
by Section 2.03(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is [Date] .1

(ii) The aggregate principal amount of the Proposed Borrowing is $            .

(iii) The Loans to be made pursuant to the Proposed Borrowing shall be initially
maintained as [Base Rate Loans] [Eurodollar Loans].

[(iv) The initial Interest Period for the Proposed Borrowing is [one, two,
three, six, nine or twelve month[s], or such shorter period approved by the
Administrative Agent].

 

 

1 

In the case of Eurodollar Loans, shall be at least three Business Days after the
date hereof. In the case of Base Rate Loans, shall be a Business Day, provided
that such notice shall be deemed to be given on a certain date only if given no
later than 11:00 A.M. (New York time) on such day.



--------------------------------------------------------------------------------

Very truly yours,

OMNOVA SOLUTIONS INC.

By:

 

 

 

Name:

 

Title:

 

-2-



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TERM NOTE

 

$            

   New York, New York    [Date of Issuance]

FOR VALUE RECEIVED, OMNOVA Solutions Inc., an Ohio corporation (the “Company” ),
hereby promises to pay to the order of                      (the “Lender” ), in
lawful money of the United States of America in immediately available funds, at
the Payment Office, on the Final Maturity Date the principal sum of
                     DOLLARS or, if less, the then unpaid principal amount of
all Loans (other than Incremental Loans) made by the Lender to the Borrower
pursuant to the Agreement. Unless otherwise defined herein, capitalized terms
used herein shall have the meanings set forth in the Agreement (as defined
below).

The Company promises also to pay interest on the unpaid principal amount hereof
in like money at said office from the date hereof until paid at the rates and at
the times provided in Section 2.08 of the Agreement referred to below.

This Note is one of the Notes referred to in the Term Loan Credit Agreement,
dated as of May 22, 2007, as amended as of October 21, 2010 by Amendment No. 1
and as amended and restated as of December 9, 2010, among the Company, the
lenders from time to time party thereto (including the Lender) and the
Administrative Agent (as from time to time in effect, the “Agreement” ) and is
entitled to the benefits thereof. This Note is also entitled to the benefits of
the Guarantees and is secured by and entitled to the benefits of the Security
Documents. As provided in the Agreement, this Note is subject to voluntary
prepayment and mandatory prepayment prior to the Final Maturity Date, in whole
or in part.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may become or be declared to be due and payable in
the manner and with the effect provided in the Agreement.

The Company hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

OMNOVA SOLUTIONS INC.

By:

 

 

Name:

Title:

 

-2-



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SECTION 4.04(b)(ii) CERTIFICATE

Reference is hereby made to the Term Loan Credit Agreement, dated as of May 22,
2007, as amended as of October 21, 2010 by Amendment No. 1 and as amended and
restated as of December 9, 2010, among OMNOVA Solutions Inc. (the “Company” ),
the lenders from time to time party thereto and Deutsche Bank Trust Company
Americas, as Administrative Agent (the “Administrative Agent” ) (as further
amended, restated, modified and/or supplemented from time to time, the “Term
Loan Credit Agreement” ). Pursuant to the provisions of Section 4.04(b)(ii) of
the Term Loan Credit Agreement, the undersigned hereby certifies that it is not
a “bank” as such term is used in Section 881(c)(3)(A) of the Internal Revenue
Code of 1986, as amended.



--------------------------------------------------------------------------------

The undersigned shall promptly notify the Company and the Administrative Agent
if the certification made herein is no longer true and correct.

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

Title:

Date:             ,         

 

-2-



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OPINION OF FROST BROWN TODD LLC

[To be provided under separate cover.]



--------------------------------------------------------------------------------

EXHIBIT E

OMNOVA SOLUTIONS INC.

Officers’ Certificate

I, the undersigned, [President/Vice President] of OMNOVA Solutions Inc., a
corporation organized and existing under the laws of the State of Ohio (the
“Company” ), do hereby certify on behalf of the Company that:

This Certificate is furnished pursuant to the Term Loan Credit Agreement, dated
as of May 22, 2007, as amended as of October 21, 2010 by Amendment No. 1 and as
amended and restated as of December 9, 2010, among the Company, the lenders from
time to time party thereto, and Deutsche Bank Trust Company Americas (“DBTCA” ),
as Administrative Agent (such Credit Agreement, as in effect on the date of this
Certificate, being herein called the “Term Loan Credit Agreement” ). Unless
otherwise defined herein, capitalized terms used in this Certificate shall have
the meanings set forth in the Term Loan Credit Agreement.

1. On the date hereof, all of the conditions in Sections 5(h), 5(j) and (p) of
the Term Loan Credit Agreement have been satisfied (except to the extent as to
the acceptability of any items to the Administrative Agent and/or the Required
Lenders or as to whether the Administrative Agent and/or the Required Lenders
are satisfied with any of the matters described in said Sections).

2. On the date hereof, the representations and warranties contained in the Term
Loan Credit Agreement or in the other Credit Documents are true and correct in
all material respects, both before and after giving effect to each Credit Event
to occur on the date hereof and the application of the proceeds thereof.

3. On the date hereof, no Default or Event of Default has occurred and is
continuing or would result from the Credit Events to occur on the date hereof or
from the application of the proceeds thereof.

4. There is no proceeding for the dissolution or liquidation of the Company or
threatening its existence.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this      day of [            ],
2010.

 

OMNOVA SOLUTIONS INC.

By:

 

 

  Name:   Title:

 

-2-



--------------------------------------------------------------------------------

I, the undersigned, [Secretary/Assistant Secretary] of the Company, do hereby
certify on behalf of the Company that:

1. [Name of Person making above certifications] is the duly elected and
qualified [President/Vice President] of the Company and the signature above is
his genuine signature.

2. The certifications made by [name of Person making above certifications] on
behalf of the Company in Items 3 and 4 above are true and correct.

IN WITNESS WHEREOF, I have hereunto set my hand this      day of [            ],
2010.

 

OMNOVA SOLUTIONS INC.

By:

 

 

  Name:   Title:

 

-3-



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF PLEDGE AGREEMENT

[To be provided under separate cover.]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SECURITY AGREEMENT

[To be provided under separate cover.]



--------------------------------------------------------------------------------

EXHIBIT H

SUBSIDIARY GUARANTEE

GUARANTEE, dated as of [            ], 2010, made by each of the undersigned
(each a “Guarantor” and collectively, the “Guarantors”). Except as otherwise
defined herein, terms used herein and defined in the Credit Agreement (as
hereinafter defined) shall be used herein as so defined.

W I T N E S S E T H:

WHEREAS, OMNOVA Solutions Inc. (the “Company”), various lenders from time to
time party thereto (the “Lenders”), and Deutsche Bank Trust Company Americas, as
administrative agent (together with any successor administrative agent, the
“Administrative Agent”, and, together with the Lenders and the Collateral Agent,
the “Lender Creditors”), have entered into a Term Loan Credit Agreement, dated
as of May 22, 2007, as amended as of October 21, 2010 by Amendment No. 1 and as
amended and restated as of [            ], 2010 providing for the making of
Loans to the Company, all as contemplated therein (as used herein, the term
“Credit Agreement” means the Term Loan Credit Agreement described above in this
paragraph, as the same may from time to time be further amended, modified,
extended, renewed, replaced, restated, supplemented and/or refinanced from time
to time, and including any agreement extending the maturity of, or refinancing
or restructuring (including, but not limited to, any increase in the amount
borrowed thereunder) of all or any portion of the indebtedness under such
agreement or any successor agreement, whether or not with the same agent,
trustee, representative, banks or holders);

WHEREAS, the Company and/or one or more of its Subsidiaries may from time to
time enter into, or guarantee the obligations of one another under, one or more
(i) interest rate protection agreements (including, without limitation, interest
rate swaps, caps, floors, collars and similar agreements), (ii) foreign exchange
contracts, currency swap agreements, commodity agreements or other similar
agreements or arrangements designed to protect against the fluctuations in
currency values and/or (iii) other types of hedging agreements from time to time
(each such agreement or arrangement entered into with an Other Creditor (as
hereinafter defined), an “Interest Rate Protection Agreement or Other Hedging
Agreement”) with one or more Lenders or any affiliate thereof (each such Lender
or affiliate (even if the respective Lender subsequently ceases to be a Lender
under the Credit Agreement for any reason), together with such Lender’s or
affiliate’s successors and assigns, collectively, the “Other Creditors” and
together with the Lender Creditors, the “Creditors”);

WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Company;

WHEREAS, it is a condition precedent to the making of Loans to the Company under
the Credit Agreement and to the Other Creditors entering into the Interest Rate
Protection Agreements or Other Hedging Agreements that each Guarantor shall have
executed and delivered this Guarantee; and



--------------------------------------------------------------------------------

WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by the
Company under the Credit Agreement and the entering into by the Company and/or
one or more of its Subsidiaries of Interest Rate Protection Agreements or Other
Hedging Agreements and, accordingly, desires to execute this Guarantee in order
to satisfy the conditions described in the preceding paragraph and to induce the
Lenders to make Loans to the Company and the Other Creditors to enter into
Interest Rate Protection Agreements or Other Hedging Agreements with the Company
and/or one or more of its Subsidiaries;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Creditors and hereby covenants and agrees with each Creditor as follows:

1. Each Guarantor irrevocably and unconditionally, and jointly and severally,
guarantees (i) to the Lender Creditors the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of (x) the
principal of, premium, if any, and interest on the Notes issued by, and Loans
made to, the Company under the Credit Agreement, and (y) all other obligations
and indebtedness (including obligations which, but for any automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities owing
by Company to the Lender Creditors (including, without limitation, indemnities,
Fees and interest thereon (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for in the Credit Agreement, whether or not such interest
is allowed claim in any such proceeding)) of the Company and other Credit
Parties owing to the Lender Creditors now existing or hereafter incurred under,
arising out of or in connection with the Credit Agreement and the other Credit
Documents and the due performance and compliance by the Company and other Credit
Parties with the terms, conditions, covenants and agreements contained in the
Credit Documents (all such principal, interest, obligations, indebtedness and
liabilities being herein collectively referred to as the “Credit Document
Obligations”) and (ii) to each Other Creditor the full and prompt payment when
due (whether at the stated maturity, by acceleration or otherwise) of all
obligations and indebtedness (including obligations which, but for any automatic
stay under Section 362(a) of the Bankruptcy Code, would become due) and
liabilities (including, without limitation, indemnities, fees and interest
thereon (including any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for in the respective Interest Rate Protection Agreements or Other Hedging
Agreements, whether or not such interest is allowed claim in any such
proceeding)) owing by the Company and/or one or more of its Subsidiaries to the
Other Creditors under any Interest Rate Protection Agreement or Other Hedging
Agreements, whether such Interest Rate Protection Agreement or Other Hedging
Agreement is now in existence or hereafter arising, and the due performance and
compliance by the Company and such Subsidiaries with the terms, conditions and
agreements contained therein (all such obligations and indebtedness being herein
collectively called the “Interest Rate Protection Agreements or Other Hedging
Obligations”; and together with the Credit Document Obligations are herein
collectively called the “Guaranteed Obligations”). Notwithstanding the foregoing
or anything to the contrary contained in this Guarantee, Interest Rate
Protection Agreements or Other Hedging Obligations shall only constitute
Guaranteed Obligations hereunder if the Grantor (as defined in the ABL/Term Loan
Intercreditor Agreement) has designated the respective Interest Rate Protection
Agreement or Other Hedging Agreement as a Term Loan Obligatio (as defined in the
ABL/Term

 

-2-



--------------------------------------------------------------------------------

Loan Intercreditor Agreement). Each Guarantor understands, agrees and confirms
that the Creditors may enforce this Guarantee up to the full amount of the
Guaranteed Obligations against such Guarantor without proceeding against the
Company, against any security for the Guaranteed Obligations, against any other
Guarantor, or against any other guarantor under any other guarantee covering the
Guaranteed Obligations. This Guarantee shall constitute a guarantee of payment
and not of collection. All payments by each Guarantor under this Guarantee shall
be made on the same basis as payments by the Company under Sections 4.03 and
4.04 of the Credit Agreement. Notwithstanding any provision to the contrary
contained herein, recourse under the guarantee provided for herein by any
Foreign Holdco (as identified on the signatures pages hereto) shall be limited
to the Collateral pledged to the Administrative Agent for the benefit of the
Secured Parties by such Foreign Holdco under the other Loan Documents.

2. Additionally, each Guarantor, jointly and severally, unconditionally and
irrevocably, guarantees the payment of any and all Guaranteed Obligations to the
Creditors whether or not due or payable by the Company upon the occurrence in
respect of the Company of any of the events specified in Section 9.05 of the
Credit Agreement, and unconditionally and irrevocably, jointly and severally,
promises to pay such Guaranteed Obligations to the Creditors, or order, on
demand, in lawful money of the United States.

3. The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guarantee of the Guaranteed Obligations whether executed
by such Guarantor, any other Guarantor, any other guarantor or by any other
party, and the liability of such Guarantor hereunder shall not be affected or
impaired by: (i) any direction as to application of payment by the Company;
(ii) any other continuing or other guarantee, undertaking or maximum liability
of a guarantor or of any other party as to the Guaranteed Obligations; (iii) any
payment on or in reduction of any such other guarantee or undertaking; (iv) any
dissolution, termination or increase, decrease or change in personnel by the
Company; (v) any payment made to any Creditor on the Guaranteed Obligations
which any Creditor repays the Company pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each Guarantor waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding; (vi) any action or
inaction by the Creditors as contemplated in Section 6 hereof or (vii) any
invalidity, irregularity or unenforceability of all or any part of the
Guaranteed Obligations or of all or any part of the Guaranteed Obligations or of
any security therefor.

4. The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor, any other guarantor or the Company, and a
separate action or actions may be brought and prosecuted against each Guarantor
whether or not action is brought against any other Guarantor, any other
guarantor or the Company, and whether or not any other Guarantor, any other
guarantor or the Company be joined in any such action or actions. Each Guarantor
waives, to the fullest extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment by the Company or other circumstance which operates to toll any statute
of limitations as to the Company shall operate to toll the statute of
limitations as to each Guarantor.

5. Each Guarantor hereby waives notice of acceptance of this Guarantee and
notice of any liability to which it may apply, and waives promptness, diligence,
presentment,

 

-3-



--------------------------------------------------------------------------------

demand of payment, protest, notice of dishonor or nonpayment of any such
liabilities, suit or taking of other action taken by the Administrative Agent or
any other Creditor against, and any other notice to, any party liable thereon
(including such Guarantor or any other Guarantor or guarantor or the Company).

6. Except as provided in any Credit Document, Interest Rate Protection
Agreement, Other Hedging Agreement or any of the instruments or agreements
referred to therein, any Creditor may at any time and from time to time without
the consent of, or notice to, any Guarantor, without incurring liability to any
Guarantor as a result thereof, without impairing or releasing the obligations of
any Guarantor hereunder, upon or without any terms or conditions and in whole or
in part (and each Guarantor hereby irrevocably waives any defenses it may now or
hereafter have in any way relating to any and all of the following):

(i) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew or alter, any of the Guaranteed Obligations, any
security therefor, or any liability incurred directly or indirectly in respect
thereof, and the guarantee herein made shall apply to the Guaranteed Obligations
as so changed, extended, renewed or altered;

(ii) take and hold security for the payment of the Guaranteed Obligations and/or
sell, exchange, release, surrender, realize upon or otherwise deal with in any
manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset thereagainst;

(iii) exercise or refrain from exercising any rights against the Company, any
Guarantor or others or otherwise act or refrain from acting;

(iv) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Company to creditors of the Company;

(v) subject to the terms of the Credit Agreement, apply any sums by whomsoever
paid or howsoever realized to any liability or liabilities of the Company to the
Creditors regardless of what liabilities of the Company remain unpaid;

(vi) consent to or waive any breach of, or any act, omission or default under,
any of the Interest Rate Protection Agreements, Other Hedging Agreements or any
of the Credit Documents or any of the instruments or agreements referred to
therein, or otherwise amend, modify or supplement any of the Interest Rate
Protection Agreements, Other Hedging Agreements or any of the Credit Documents
or any of such other instruments or agreements;

 

-4-



--------------------------------------------------------------------------------

(vii) act or fail to act in any manner referred to in this Guarantee which may
deprive any Guarantor of its right to subrogation against the Company to recover
full indemnity for any payments made pursuant to this Guarantee;

(viii) release or substitute any one or more endorsers, Guarantors, other
guarantors, the Company, or other obligors; and/or

(ix) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of such Guarantor from
its liabilities under this Guarantee (including, without limitation, any action
or omission whatsoever that might otherwise vary the risk of such Guarantor or
constitute a legal or equitable defense to or discharge of the liabilities of a
guarantor or surety or that might otherwise limit recourse against such
Guarantor).

7. No invalidity, irregularity or unenforceability of all or any part of the
Guaranteed Obligations or of any security therefor shall affect, impair or be a
defense to this Guarantee, and this Guarantee shall be primary, absolute and
unconditional notwithstanding the occurrence of any event or the existence of
any other circumstances which might constitute a legal or equitable discharge of
a surety or guarantor except payment in full of the Guaranteed Obligations.

8. This Guarantee is a continuing one and all liabilities to which it applies or
may apply under the terms hereof shall be conclusively presumed to have been
created in reliance hereon. No failure or delay on the part of any Creditor in
exercising any right, power or privilege hereunder and no course of dealing
between any Guarantor and any Creditor shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein expressly specified
are cumulative and not exclusive of any rights or remedies which any Creditor
would otherwise have. No notice to or demand on any Guarantor in any case shall
entitle such Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Creditor to any other
or further action in any circumstances without notice or demand.

9. Any indebtedness of the Company now or hereafter held by any Guarantor is
hereby subordinated to the indebtedness of the Company to the Creditors; and
such indebtedness of the Company to any Guarantor, if the Administrative Agent,
after the occurrence and during the continuance of an Event of Default, so
requests, shall be collected, enforced and received by such Guarantor as trustee
for the Creditors and be paid over to the Creditors on account of the
indebtedness of the Company to the Creditors, but without affecting or impairing
in any manner the liability of such Guarantor under the other provisions of this
Guarantee. Prior to the transfer by such Guarantor of any note or negotiable
instrument evidencing any indebtedness of the Company to such Guarantor, such
Guarantor shall mark such note or negotiable instrument with a legend that the
same is subject to this subordination. Without limiting the generality of the
foregoing, each Guarantor hereby agrees with the Creditors that it will not
exercise any right of subrogation which it may at any time otherwise have as a
result of this Guarantee (whether contractual, under Section 509 of the
Bankruptcy Code, or otherwise) until all Guaranteed Obligations have been paid
in full in cash.

 

-5-



--------------------------------------------------------------------------------

10. (a) Each Guarantor waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Creditors to (i) proceed
against the Company, any other Guarantor, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from the Company, any
other Guarantor, any other guarantor or any other party or (iii) pursue any
other remedy in the Creditors’ power whatsoever. Each Guarantor waives any
defense based on or arising out of any defense of the Company (other than any
defense the Company may have arising from the bad faith, gross negligence or
willful misconduct of the Administrative Agent, the Collateral Agent or any
other Creditor), any other Guarantor, any other guarantor or any other party
other than payment in full in cash of the Guaranteed Obligations, including
without limitation any defense based on or arising out of the disability of the
Company, any other Guarantor, any other guarantor or any other party, or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Company other
than payment in full in cash of the Guaranteed Obligations. The Creditors may,
at their election, foreclose on any security held by the Administrative Agent,
the Collateral Agent or the other Creditors by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Creditors may have against the Company or any
other party, or any security, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Guaranteed
Obligations have been paid in full in cash. Each Guarantor waives any defense
arising out of any such election by the Creditors, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against the Company or any other party
or any security.

(b) Each Guarantor waives all presentments, demands for performance, protests
and notices, including, without limitation, notices of nonperformance, notices
of protest, notices of dishonor, notices of acceptance of this Guarantee, and
notices of the existence, creation or incurring of new or additional
indebtedness. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Company’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and agrees that the Creditors shall have no duty
to advise any Guarantor of information known to them regarding such
circumstances or risks.

(c) Until such time as the Guaranteed Obligations have been paid in full in
cash, each Guarantor hereby waives all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from the Company or any other
Guarantor which it may at any time otherwise have as a result of this Guarantee.

Guarantor warrants and agrees that each of the waivers set forth above is made
with full knowledge of its significance and consequences and that if any of such
waivers are determined to be contrary to any applicable law or public policy,
such waivers shall be effective only to the maximum extent permitted by law.

11. In order to induce the Lenders to make Loans to the Company pursuant to the
Credit Agreement and to induce the Other Creditors to execute, deliver and
perform the

 

-6-



--------------------------------------------------------------------------------

Interest Rate Protection Agreements and Other Hedging Agreements, each Guarantor
hereby represents, warrants and covenants that:

(i) Such Guarantor (x) is a duly organized and validly existing corporation,
limited partnership or limited liability company in good standing under the laws
of the jurisdiction of its incorporation, (y) has the corporate or limited
liability company power and authority to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage
and (z) is duly qualified and is authorized to do business and is in good
standing in each jurisdiction where the ownership, leasing or operation of
property or the conduct of its business requires such qualification except for
failures to be so qualified which, in the aggregate, could not be expected to
have a Material Adverse Effect (as defined in the Credit Agreement).

(ii) Such Guarantor has the corporate, partnership or limited liability company
power to execute, deliver and perform the terms and provisions of this Guarantee
and each other Credit Document (such term, for purposes of this Guarantee, to
mean each Credit Document (as defined in the Credit Agreement) and each Interest
Rate Protection Agreement and Other Hedging Agreement with an Other Creditor) to
which it is a party and has taken all necessary corporate, partnership or
limited liability company action to authorize the execution, delivery and
performance by it of this Guarantee. Such Guarantor has duly executed and
delivered this Guarantee and each other Credit Document to which it is a party,
and each such Credit Document constitutes its legal, valid and binding
obligation enforceable in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws relating to or
affecting creditors’ rights generally, general equitable principles (regardless
of whether considered in proceedings in equity or at law) and an implied
covenant of good faith and fair dealing.

(iii) Neither the execution, delivery or performance by such Guarantor of this
Guarantee or any other Credit Document to which it is a party, nor compliance by
it with the terms and provisions hereof and thereof, (x) will contravene any
provision of any law, statute, rule or regulation or any order, writ, injunction
or decree of any court or governmental instrumentality, (y) will conflict with
or result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (except pursuant to the
Security Documents and the ABL Security Documents) upon any of the property or
assets of such Guarantor or any of its Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, credit agreement or loan agreement, or any
other material agreement, contract or instrument to which such Guarantor or any
of its Subsidiaries is a party or by which it or any of its property or assets
is bound or to which it may be subject or (z) will violate any provision of the
certificate of incorporation or by-laws or other organizational documents, as
applicable, of such Guarantor or any of its Subsidiaries.

(iv) No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except as have been obtained or made
prior to the Closing Date and are in full force and effect), or exemption by,
any governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in

 

-7-



--------------------------------------------------------------------------------

connection with, (x) the execution, delivery and performance of this Guarantee
or any other Credit Document to which such Guarantor is a party, or (y) the
legality, validity, binding effect or enforceability of this Guarantee or any
other Credit Document to which such Guarantor is a party, except those (A) which
have been obtained or made prior to the Closing Date, (B) the absence of which,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect or (C) for filings and recordings required to
perfect the security interests created under the Security Documents.

(v) There are no actions, suits or proceedings pending or, to the best knowledge
of any Guarantor, threatened (y) with respect to this Guarantee or (z) that
could reasonably be expected to have a Material Adverse Effect.

12. Each Guarantor covenants and agrees that on and after the date hereof and
until the Total Commitment and all Interest Rate Protection Agreements and Other
Hedging Agreements with an Other Creditor have terminated, no Note is
outstanding and all Guaranteed Obligations have been paid in full, such
Guarantor will comply with the provisions of Sections 7 and 8 of the Credit
Agreement, to the extent such Sections apply to such Guarantors.

13. Each Guarantor hereby jointly and severally agrees to pay all reasonable
out-of-pocket costs and expenses of each Creditor in connection with the
enforcement of this Guarantee and the protection of such Creditor’s rights
hereunder, and in connection with any amendment, waiver or consent relating
hereto (including, without limitation, the reasonable and actual fees and
disbursements of counsel employed by the Administrative Agent or any of the
Creditors).

14. This Guarantee shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of the Creditors and their successors and
assigns.

15. Neither this Guarantee nor any provision hereof may be changed, waived,
discharged or terminated in any manner whatsoever unless in writing duly signed
by the Administrative Agent (with, except as provided in Section 11.12 of the
Credit Agreement, the consent of the Required Lenders) and each Guarantor
directly affected thereby (it being understood that the release or addition of
any Guarantor hereunder shall not constitute a change or waiver affecting any
Guarantor other than the Guarantor so released or added); provided, however,
that any change, waiver, modification or variance affecting the rights and
benefits of a single Class (as defined below) of Creditors (and not all
Creditors in a like or similar manner) shall require the written consent of the
Requisite Creditors (as defined below) of such Class of Creditors. For the
purpose of this Guarantee, the term “Class” shall mean each class of Creditors,
i.e., whether (x) the Lender Creditors as holders of the Credit Document
Obligations or (y) the Other Creditors as holders of the Other Obligations. For
the purpose of this Guarantee, the term Requisite Creditors of any Class shall
mean each of (x) with respect to the Credit Document Obligations, the Required
Lenders (or all of the Lenders if so required under the Credit Agreement) and
(y) with respect to the Other Obligations, the holders of at least a majority of
all Other Obligations outstanding from time to time under the Interest Rate
Protection Agreements and/or Other Hedging Agreements.

 

-8-



--------------------------------------------------------------------------------

16. Each Guarantor acknowledges that an executed (or conformed) copy of each of
the Credit Documents and the Interest Rate Protection Agreements and Other
Hedging Agreements with an Other Creditor has been made available to its
principal executive officers and such officers are familiar with the contents
thereof.

17. (a) In addition to any rights now or hereafter granted under applicable law
(including, without limitation, Section 151 of the New York Debtor and Creditor
Law) and not by way of limitation of any such rights, upon the occurrence and
during the continuance of an Event of Default (such term to mean and include any
“Event of Default” under, and as defined in, the Credit Agreement or any payment
default (after giving effect to any grace period applicable thereto) under any
Interest Rate Protection Agreement or Other Hedging Agreement and shall in any
event, include without limitation any payment default on any of the Guaranteed
Obligations after giving effect to any grace period applicable thereto), each
Creditor is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Guarantor or to
any other Person, any such notice being hereby expressly waived, to set off and
to appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by such Creditor (including, without
limitation, by branches and agencies of such Creditor wherever located) to or
for the credit or the account of such Guarantor, against and on account of the
obligations and liabilities of such Guarantor to such Creditor under this
Guarantee, irrespective of whether or not such Creditor shall have made any
demand hereunder and although said obligations, liabilities, deposits or claims,
or any of them, shall be contingent or unmatured. Each Creditor agrees to notify
any such Guarantor promptly of any such set-off, provided that the failure to
give such notice shall not affect the validity of such set-off and application.

(b) Each Guarantor understands that if all or any part of the Guaranteed
Obligations is secured by real property, such Guarantor shall be liable for the
full amount of its liability hereunder notwithstanding foreclosure on such real
property by trustee sale or any other reason impairing such Guarantor’s or any
Secured Creditors’ right to proceed against any Guarantor or any Subsidiary of
such Guarantor.

18. All notices, requests, demands or other communications pursuant hereto shall
be deemed to have been duly given or made when delivered to the Person to which
such notice, request, demand or other communication is required or permitted to
be given or made under this Guarantee, addressed to such party at (i) in the
case of any Lender Creditor, as provided in the Credit Agreement, (ii) in the
case of any Guarantor:

175 Ghent Road

Fairlawn, OH 44333

Attention: General Counsel

Telephone No.: (330) 869-4250

Facsimile No.: (330) 869-4410

 

-9-



--------------------------------------------------------------------------------

with a copy to:

Frost Brown Todd LLC

2200 PNC Center

201 East Fifth Street

Cincinnati, OH 45202

Attn: Jeffrey R. Push, Esq.

Telephone No.: (513) 651-6893

Facsimile No.: (513) 651-6981

and (iii) in the case of any Other Creditor, at such address as such other
Creditor shall have specified in writing to the Guarantor; or in any case at
such other address as any of the Persons listed above may hereafter notify the
others in writing.

19. If claim is ever made upon any Creditor for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (a) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property or (b) any settlement
or compromise of any such claim effected by such payee with any such claimant
(including the Company), then and in such event each Guarantor agrees that any
such judgment, decree, order, settlement or compromise shall be binding upon it,
notwithstanding any revocation hereof or the cancellation of any Note, any
Interest Rate Protection Agreement, Other Hedging Agreement or other instrument
evidencing any liability of the Company, and such Guarantor shall be and remain
liable to the aforesaid payees hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by any
such payee.

20. Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise and whether by the Company or other Persons liable in
respect of the Guaranteed Obligations (including any Guarantor), with respect to
any of the Guaranteed Obligations shall, if the statute of limitations in favor
of any Guarantor against any Creditor shall have commenced to run, toll the
running of such statute of limitations, and if the period of such statute of
limitations shall have expired, prevent the operation of such statue of
limitations.

21. (a) THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
NEW YORK. Any legal action or proceeding with respect to this Guarantee may be
brought in the Courts of the State of New York or of the United States for the
Southern District of New York, and, by execution and delivery of this Guarantee,
each Guarantor hereby irrevocably accepts for itself and in respect of its
property, generally and unconditionally, the exclusive jurisdiction of the
aforesaid courts. Each Guarantor further irrevocably consents to the service of
process out of any of the aforementioned courts in any such action or proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to each Guarantor at its address set forth opposite its signatures
below, such service to become effective 30 days after such mailing. Nothing
herein shall affect the right of any of the Creditors under this Guarantee to
serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against any Guarantor in any other
jurisdiction.

 

-10-



--------------------------------------------------------------------------------

(b) Each Guarantor hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Guarantee or any other
credit document brought in the courts referred to in clause (a) above and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum.

(c) EACH GUARANTOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE BENEFITS
OF THIS GUARANTEE) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
GUARANTEE, THE OTHER CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

22. Each Guarantor and each Creditor (by its acceptance of the benefits of this
Guarantee) hereby confirms that it is its intention that this Guarantee not
constitute a fraudulent transfer or conveyance for purposes of the Bankruptcy
Code, the Uniform Fraudulent Conveyance Act of any similar Federal or state law.
To effectuate the foregoing intention, each Guarantor and each Creditor (by its
acceptance of the benefits of this Guarantee) hereby irrevocably agrees that the
Guaranteed Obligations guaranteed by such Guarantor shall be limited to such
amount as will, after giving effect to such maximum amount and all other
(contingent or otherwise) liabilities of such Guarantor that are relevant under
such laws and after giving effect to any rights to contribution pursuant to any
agreement providing for an equitable contribution among such Guarantor and the
other Guarantors, result in the Guaranteed Obligations of such Guarantor in
respect of such maximum amount not constituting a fraudulent transfer or
conveyance.

23. This Guarantee may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Company and the Administrative
Agent.

24. In the event that all of the capital stock or other equity interests of one
or more Guarantors is sold or otherwise disposed of or liquidated in compliance
with the requirements of Section 8.02 of the Credit Agreement (or such sale,
other disposition or liquidation has been approved in writing by the Required
Lenders (or all the Lenders if required by Section 11.12 of the Credit
Agreement)) and the proceeds of such sale, disposition or liquidation are
applied in accordance with the provisions of the Credit Agreement, to the extent
applicable, such Guarantor shall, upon consummation of such sale or other
disposition (except to the extent that such sale or disposition is to the
Company or another Subsidiary thereof), be released from this Guarantee
automatically and without further action and this Guarantee shall, as to each
such Guarantor or Guarantors, terminate, and have no further force or effect (it
being understood and agreed that the sale of one or more Persons that own,
directly or indirectly, all of the capital stock or other equity interests of
any Guarantor shall be deemed to be a sale of such Guarantor for the purposes of
this Section 24).

 

-11-



--------------------------------------------------------------------------------

25. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
GUARANTEE, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

26. All payments made by any Guarantor hereunder will be made without set-off,
counterclaim or other defense.

27. The Creditors agree that this Guarantee may be enforced only by the action
of the Administrative Agent, in each case acting upon the instructions of the
Required Lenders (or, after the date on which all Credit Document Obligations
have been paid in full, the holders of at least a majority of the outstanding
Other Obligations) and that no other Creditor shall have any right individually
to seek to enforce or to enforce this Guarantee or to realize upon the security
to be granted by the Security Documents, it being understood and agreed that
such rights and remedies may be exercised by the Administrative Agent or the
Collateral Agent or the holders of at least a majority of the outstanding Other
Obligations, as the case may be, for the benefit of the Creditors upon the terms
of this Guarantee and the Security Documents. The Creditors further agree that
this Guarantee may not be enforced against any director, officer, employee, or
stockholder of any Guarantor (except to the extent such stockholder is also a
Guarantor hereunder).

28. It is understood and agreed that any Subsidiary of the Company that is
required to execute a counterpart of this Guarantee after the date hereof
pursuant to the Credit Agreement shall automatically become a Guarantor
hereunder by executing a counterpart hereof and delivering the same to the
Administrative Agent.

29. At any time a payment in respect of the Guaranteed Obligations is made under
this Guarantee, the right of contribution of each Guarantor against each other
Guarantor shall be determined as provided in the immediately following sentence,
with the right of contribution of each Guarantor to be revised and restated as
of each date on which a payment (a “Relevant Payment”) is made on the Guaranteed
Obligations under this Guarantee. At any time that a Relevant Payment is made by
a Guarantor that results in the aggregate payments made by such Guarantor in
respect of the Guaranteed Obligations to and including the date of the Relevant
Payment exceeding such Guarantor’s Contribution Percentage (as defined below) of
the aggregate payments made by all Guarantors in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment (such excess, the
“Aggregate Excess Amount”), each such Guarantor shall have a right of
contribution against each other Guarantor who has made payments in respect of
the Guaranteed Obligations to and including the date of the Relevant Payment in
an aggregate amount less than such other Guarantor’s Contribution Percentage of
the aggregate payments made to and including the date of the Relevant Payment by
all Guarantors in respect of the Guaranteed Obligations (the aggregate amount of
such deficit, the “Aggregate Deficit Amount”) is an amount equal to (x) a
fraction the numerator of which is the Aggregate Excess Amount of such Guarantor
and the denominator of which is the Aggregate Excess Amount of all Guarantors
multiplied by (y) the Aggregate Deficit Amount of such other Guarantor. A
Guarantor’s right of contribution pursuant to the preceding sentences shall
arise at the time of each computation, subject to adjustment to the time of each
computation; provided that

 

-12-



--------------------------------------------------------------------------------

no Guarantor may take any action to enforce such right until the Guaranteed
Obligations have been irrevocably paid in full in cash and the Total Commitments
have been terminated, it being expressly recognized and agreed by all parties
hereto that any Guarantor’s right of contribution arising pursuant to this
Section 29 against any other Guarantor shall be expressly junior and subordinate
to such other obligations owing under this Guarantee. As used in this
Section 29: (i) each Guarantor’s “Contribution Percentage” shall mean the
percentage obtained by dividing (x) the Adjusted Net Worth (as defined below) of
such Guarantor by (y) the aggregate Adjusted Net Worth of all Guarantors;
(ii) the “Adjusted Net Worth” of each Guarantor shall mean the greater of
(x) the Net Worth (as defined below) of such Guarantor and (y) zero; and
(iii) the “Net Worth” of each Guarantor shall mean the amount by which the fair
saleable value of such Guarantor’s assets on the date of any Relevant Payment
exceeds its existing debts and other liabilities (including contingent
liabilities, but without giving effect to any Guaranteed Obligations arising
under this Guarantee or any guarantee of the obligations in respect of the ABL
Credit Agreement on such date. Notwithstanding anything to the contrary
contained above, any Guarantor that is released from this Guarantee pursuant to
Section 24 hereof shall thereafter have no contribution obligations, or rights,
pursuant to this Section 29 and at the time of any such release, if the released
Guarantor had an Aggregate Excess Amount or an Aggregate Deficit Amount, same
shall be deemed reduced to $0, and the contribution rights and obligations of
the remaining Guarantors shall be recalculated on the respective date of release
(as otherwise provided above) based on the payments made hereunder by the
remaining Guarantors. All parties hereto recognize and agree that, except for
any right of contribution arising pursuant to this Section 29, each Guarantor
who makes any payment in respect of the Guaranteed Obligations shall have no
right of contribution or subrogation against any other Guarantor in respect of
such payment until all of the Guaranteed Obligations have been irrevocably paid
in full in cash. Each of the Guarantors recognizes and acknowledges that the
rights to contribution arising hereunder shall constitute an asset in favor of
the party entitled to such contribution. In this connection, each Guarantor has
the right to waive its contribution right against any Guarantor to the extent
that after giving effect to such waiver such Guarantor would remain solvent, in
the determination of the Required Lenders.

* * *

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guarantee to be executed and
delivered as of the date first above written.

 

[GUARANTORS],

each as a Guarantor

By:

 

 

  Name:   Title:

 

Accepted and Agreed to:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent for the Lenders

By:

 

 

  Name:   Title:

By:

 

 

  Name:   Title:

 

-14-



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF INTERCOMPANY NOTE

[This Note, and the obligations of [NAME OF PAYOR] (the “Payor”) hereunder,
shall be subordinate and junior in right of payment to all Senior Indebtedness
(as defined in Section 1.07 of Annex A hereto) on the terms and conditions set
forth in Annex A hereto, which Annex A is herein incorporated by reference and
made a part hereof as if set forth herein in its entirety. Annex A shall not be
amended, modified or supplemented without the written consent of the Required
Lenders (as defined in each of the Credit Agreements referred to below) (or,
after such Credit Agreements have been terminated, the other holders holding a
majority of the outstanding other Senior Indebtedness)]1

New York, New York

[Date]

FOR VALUE RECEIVED,                     , a                     
[corporation][company][partnership] (the “Payor”), hereby promises to pay on
demand to the order of                      (the “Payee”), in lawful money of
the United States of America in immediately available funds, at such location in
the United States of America as the Payee shall from time to time designate, the
unpaid principal amount of all loans and advances made by the Payee to the
Payor.

The Payor promises also to pay interest on the unpaid principal amount hereof in
like money at said office from the date hereof until paid at such rate per annum
as shall be agreed upon from time to time by the Payor and the Payee.

Upon the earlier to occur of (x) the commencement of any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar proceeding of any jurisdiction relating to
the Payor or (y) any exercise of remedies in respect of the Collateral pursuant
to any of the Security Documents as defined in the Credit Agreements referred to
below, the unpaid principal amount hereof shall become immediately due and
payable without presentment, demand, protest or notice of any kind in connection
with this Note.

This Note is one of the Intercompany Notes referred to in (i) the ABL Credit
Agreement, dated as of [            ], 2010 among the [Payor] [Payee], [OMNOVA
Solutions Inc. (the “Company”)] and certain of [its] subsidiaries from time to
time party thereto, the lenders from

 

 

1 

EACH PROMISSORY NOTE EVIDENCING AN INTERCOMPANY LOAN INCURRED BY A SUBSIDIARY OF
OMNOVA SOLUTIONS INC. THAT IS NOT A CREDIT PARTY SHALL HAVE INCLUDED ON ITS FACE
THIS BRACKETED LEGEND AND SHALL HAVE “ANNEX A TO NOTE” ATTACHED THERETO AND MADE
A PART THEREOF.



--------------------------------------------------------------------------------

time to time party thereto (the “Lenders”), and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”) (as amended, restated,
modified and/or supplemented from time to time, the “ABL Credit Agreement”) and
(ii) the Term Loan Credit Agreement, dated as of May 22, 2007, as amended as of
October 21, 2010 by Amendment No. 1 and as amended and restated as of
December 9, 2010, among the [Payor] [Payee] [Company], the lenders from time to
time party thereto, and DBTCA, as administrative agent (as further amended,
restated, modified and/or supplemented from time to time, the “Term Loan Credit
Agreement” and, together with the ABL Credit Agreement, the “Credit Agreements”)
and is subject to the terms of each such Credit Agreement, and shall be pledged
by the Payee pursuant to each Pledge Agreement (as defined in the Credit
Agreement). [The Payor hereby acknowledges and agrees that the Pledgee (as
defined in each Pledge Agreement), may, pursuant to the respective Pledge
Agreement, as in effect from time to time, exercise all rights provided therein
with respect to this Note].2

The Payee is hereby authorized (but not required) to record all loans and
advances made by it to the Payor (all of which shall be evidenced by this Note),
and all repayments or prepayments thereof, in its books and records, such books
and records constituting prima facie evidence of the accuracy of the information
contained therein.

All payments under this Note shall be made without offset, counterclaim or
deduction of any kind.

The Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

 

 

2 

INSERT IN EACH INTERCOMPANY NOTE UNDER WHICH THE PAYEE IS A CREDIT PARTY (AS
DEFINED IN THE CREDIT AGREEMENT).

 

-2-



--------------------------------------------------------------------------------

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

[NAME OF PAYOR]

 

By:

 

 

  Name:   Title:

Pay to the order of:                                          
                               .

 

 

[NAME OF PAYEE]

 

By:

 

 

  Name:   Title:

 

-3-



--------------------------------------------------------------------------------

ANNEX A1

Section 1.01. Subordination of Liabilities. [NAME OF PAYOR] (the “Payor” ), for
itself, its successors and assigns, covenants and agrees, and each holder of the
promissory note to which this Annex A is attached (the “Note”) by its acceptance
thereof likewise covenants and agrees, that the payment of the principal of, and
interest on, and all other amounts owing in respect of, the Note (the
“Subordinated Indebtedness”) is hereby expressly subordinated, to the extent and
in the manner hereinafter set forth, to the prior payment in full in cash of all
Senior Indebtedness (as defined in Section 1.07 of this Annex A). The provisions
of this Annex A shall constitute a continuing offer to all persons or other
entities who, in reliance upon such provisions, become holders of, or continue
to hold, Senior Indebtedness, and such provisions are made for the benefit of
the holders of Senior Indebtedness, and such holders are hereby made obligees
hereunder the same as if their names were written herein as such, and they
and/or each of them may proceed to enforce such provisions.

Section 1.02. The Payor Not to Make Payments with Respect to Subordinated
Indebtedness in Certain Circumstances. (a) Upon the maturity of any Senior
Indebtedness (including, without limitation, interest thereon or fees or any
other amounts owing in respect thereof), whether at stated maturity, by
acceleration or otherwise, all Obligations (as defined in Section 1.07 of this
Annex A) due and owing in respect thereof shall first be paid in full in cash
before any payment of any kind or character (whether in cash, property,
securities or otherwise) is made on account of the Subordinated Indebtedness and
neither the Payor nor any person or other entity on its behalf may make any
payment of Subordinated Indebtedness, or acquire any Subordinated Indebtedness
for cash, property or securities until all Senior Indebtedness has been paid in
full in cash if any Default or Event of Default (each as defined below) is then
in existence or would result therefrom. Each holder of the Note hereby agrees
that, so long as any Default or Event of Default in respect of any Senior
Indebtedness exists, it will not ask, demand, sue for, or otherwise take, accept
or receive, any amounts owing in respect of the Note. As used herein, the terms
“Default” and “Event of Default” shall mean any Default or Event of Default (or
any similar term), respectively, under and as defined in, the relevant
documentation governing any Senior Indebtedness and in any event shall include
any payment default with respect to any Senior Indebtedness.

(b) In the event that, notwithstanding the provisions of the preceding
subsection (a) of this Section 1.02, any payment shall be made on account of the
Subordinated Indebtedness at a time when payment is not permitted by the terms
of the Note or by said subsection (a), such payment shall be held by the holder
of the Note, in trust for the benefit of, and shall be paid forthwith over and
delivered to, the holders of Senior Indebtedness or their representative or
representatives under the agreements pursuant to which the Senior Indebtedness
may have been issued, as their respective interests may appear, for application
pro rata to the payment of all

 

 

1 

Annex A to be attached only if the Intercompany Note evidences an Intercompany
Loan incurred by a Subsidiary of OMNOVA Solutions Inc. that is not a Credit
Party.



--------------------------------------------------------------------------------

Senior Indebtedness (after giving effect to the relative priorities of such
Senior Indebtedness pursuant to the terms thereof or otherwise) remaining unpaid
to the extent necessary to pay all Senior Indebtedness in full in cash in
accordance with the terms of such Senior Indebtedness, after giving effect to
any concurrent payment or distribution to or for the holders of Senior
Indebtedness. Without in any way modifying the provisions of this Annex A or
affecting the subordination effected hereby if such notice is not given, the
Payor shall give the holder of the Note prompt written notice of any maturity of
Senior Indebtedness after which such Senior Indebtedness remains unsatisfied.

Section 1.03. Subordination to Prior Payment of All Senior Indebtedness on
Dissolution, Liquidation or Reorganization of the Payor. (a) Upon any
distribution of assets of the Payor upon any total or partial dissolution,
winding up, liquidation or reorganization of the Payor (whether in bankruptcy,
insolvency or receivership proceedings or upon an assignment for the benefit of
creditors, marshalling of assets or otherwise and whether voluntary or
involuntary):

(i) the holders of all Senior Indebtedness shall first be entitled to receive
payment in full in cash of all Senior Indebtedness (including, without
limitation, post-petition interest at the rate provided in the documentation
with respect to the Senior Indebtedness, whether or not such post-petition
interest is an allowed claim against the debtor in any bankruptcy or similar
proceeding) before the holder of the Note is entitled to receive any payment of
any kind or character on account of the Subordinated Indebtedness;

(ii) any payment or distribution of assets of the Payor of any kind or
character, whether in cash, property or securities, to which the holder of the
Note would be entitled except for the provisions of this Annex A, shall be paid
by the liquidating trustee or agent or other person or entity making such
payment or distribution, whether a trustee in bankruptcy, a receiver or
liquidating trustee or other trustee or agent, directly to the holders of Senior
Indebtedness or their representative or representatives under the agreements
pursuant to which the Senior Indebtedness may have been issued, to the extent
necessary to make payment in full in cash of all Senior Indebtedness remaining
unpaid (after giving effect to the relative priorities of such Senior
Indebtedness pursuant to the terms thereof or otherwise), after giving effect to
any concurrent payment or distribution to the holders of such Senior
Indebtedness; and

(iii) in the event that, notwithstanding the foregoing provisions of this
Section 1.03, any payment or distribution of assets of the Payor of any kind or
character, whether in cash, property or securities, shall be received by the
holder of the Note on account of Subordinated Indebtedness before all Senior
Indebtedness is paid in full in cash, such payment or distribution shall be
received and held in trust for and shall forthwith be paid over to the holders
of the Senior Indebtedness (after giving effect to the relative priorities of
such Senior Indebtedness pursuant to the terms thereof or otherwise) remaining
unpaid or their representative or representatives under the agreements pursuant
to which the Senior Indebtedness may have been issued, for application to the
payment of such Senior Indebtedness until all such Senior Indebtedness shall
have been paid in full in cash, after giving effect to any concurrent payment or
distribution to the holders of such Senior Indebtedness.

 

-2-



--------------------------------------------------------------------------------

(b) To the extent any payment of Senior Indebtedness (whether by or on behalf of
any Payor, as proceeds of security or enforcement of any right of setoff or
otherwise) is declared to be fraudulent or preferential, set aside or required
to be paid to any receiver, trustee in bankruptcy, liquidating trustee, agent or
other similar person under any bankruptcy, insolvency, receivership, fraudulent
conveyance or similar law, then, if such payment is recovered by, or paid over
to, such receiver, trustee in bankruptcy, liquidating trustee, agent or other
similar person, the Senior Indebtedness or part thereof originally intended to
be satisfied shall be deemed to be reinstated and outstanding as if such payment
has not occurred.

(c) If the holder of the Note does not file a proper claim or proof of debt in
the form required in any proceeding or other action referred to in the
introduction paragraph of this Section 1.03 prior to 30 days before the
expiration of the time to file such claim or claims, then any of the holders of
the Senior Indebtedness or their representative is hereby authorized to file an
appropriate claim for and on behalf of the holder of the Note.

(d) Without in any way modifying the provisions of this Annex A or affecting the
subordination effected hereby if such notice is not given, the Payor shall give
prompt written notice to the holder of the Note of any dissolution, winding up,
liquidation or reorganization of the Payor (whether in bankruptcy, insolvency or
receivership proceedings or upon assignment for the benefit of creditors or
otherwise).

Section 1.04. Subrogation. Subject to the prior payment in full in cash of all
Senior Indebtedness, the holder of the Note shall be subrogated to the rights of
the holders of Senior Indebtedness to receive payments or distributions of
assets of the Payor applicable to the Senior Indebtedness until all amounts
owing on the Note shall be paid in full, and for the purpose of such subrogation
no payments or distributions to the holders of the Senior Indebtedness by or on
behalf of the Payor or by or on behalf of the holder of the Note by virtue of
this Annex A which otherwise would have been made to the holder of the Note
shall, as between the Payor, its creditors other than the holders of Senior
Indebtedness, and the holder of the Note, be deemed to be payment by the Payor
to or on account of the Senior Indebtedness, it being understood that the
provisions of this Annex A are and are intended solely for the purpose of
defining the relative rights of the holder of the Note, on the one hand, and the
holders of the Senior Indebtedness, on the other hand.

Section 1.05. Obligation of the Payor Unconditional. Nothing contained in this
Annex A or in the Note is intended to or shall impair, as between the Payor and
the holder of the Note, the obligation of the Payor, which is absolute and
unconditional, to pay to the holder of the Note the principal of and interest on
the Note as and when the same shall become due and payable in accordance with
their terms, or is intended to or shall affect the relative rights of the holder
of the Note and creditors of the Payor, other than the holders of the Senior
Indebtedness, nor shall anything herein or therein, except as expressly provided
herein, prevent the holder of the Note from exercising all remedies otherwise
permitted by applicable law, subject to the rights, if any, under this Annex A
of the holders of Senior Indebtedness in respect of cash, property, or
securities of the Payor received upon the exercise of any such remedy. Upon any
distribution of assets of the Payor referred to in this Annex A, the holder of
the Note shall be entitled to rely upon any order or decree made by any court of
competent jurisdiction in which such dissolution, winding up, liquidation or
reorganization proceedings are pending, or a certificate of

 

-3-



--------------------------------------------------------------------------------

the liquidating trustee or agent or other Person making any distribution to the
holder of the Note, for the purpose of ascertaining the Persons entitled to
participate in such distribution, the holders of the Senior Indebtedness and
other indebtedness of the Payor, the amount thereof or payable thereon, the
amount or amounts paid or distributed thereon and all other facts pertinent
thereto or to this Annex A.

Section 1.06. Subordination Rights Not Impaired by Acts or Omissions of the
Payor or Holders of Senior Indebtedness. No right of any present or future
holders of any Senior Indebtedness to enforce subordination as herein provided
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of the Payor or by any act or failure to act by any such holder,
or by any noncompliance by the Payor with the terms and provisions of the Note,
regardless of any knowledge thereof which any such holder may have or be
otherwise charged with. The holders of the Senior Indebtedness may, without in
any way affecting the obligations of the holder of the Note with respect
thereto, at any time or from time to time and in their absolute discretion,
change the manner, place or terms of payment of, change or extend the time of
payment of, or renew, or alter or increase the amount of, any Senior
Indebtedness, or amend, modify or supplement any agreement or instrument
governing or evidencing such Senior Indebtedness or any other document referred
to therein, or exercise or refrain from exercising any other of their rights
under the Senior Indebtedness including, without limitation, the waiver of
default thereunder and the release of any collateral securing such Senior
Indebtedness, all without notice to or assent from the holder of the Note.

Section 1.07. Senior Indebtedness. The term “Senior Indebtedness” shall mean all
Obligations of the Payor under, or in respect of, (i) the ABL Credit Agreement
and each other Credit Document (as defined in the ABL Credit Agreement) to which
the Payor is a party, and any renewal, extension, restatement, refinancing or
refunding of any thereof, (ii) Term Loan Credit Agreement and each other Credit
Document (as defined in the Term Loan Credit Agreement) to which the Payor is a
party, and any renewal, extension, restatement, refinancing or refunding of any
thereof and (iii) each Interest Rate Protection Agreement and Other Hedging
Agreement (as defined in the Security Agreement referred to in the Credit
Agreements), in each case including any guaranty thereof under the Subsidiary
Guarantee (as defined in the Credit Agreements) of the Payor. As used herein,
the term “Obligation” shall mean all principal, interest, premium, reimbursement
obligations, penalties, fees, expenses, indemnities and other liabilities and
obligations (including, without limitation, any guaranties of the foregoing
liabilities and obligations) payable under the documentation governing any
indebtedness (including, without limitation, any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided in the documentation with respect thereto, whether or not
such interest is an allowed claim against the debtor in any such proceeding).

Section 1.08. Miscellaneous. If, at any time, all or part of any payment with
respect to Senior Indebtedness theretofore made by the Payor or any other Person
or entity is rescinded or must otherwise be returned by the holders of Senior
Indebtedness for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of the Payor or such other Person or
entity), the subordination provisions set forth herein shall continue to be
effective or be reinstated, as the case may be, all as though such payment had
not been made.

 

-4-



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF ASSIGNMENT

AND

ASSUMPTION AGREEMENT1

This Assignment and Assumption Agreement (this “Assignment”), is dated as of the
Effective Date set forth below and is entered into by and between [the][each]
Assignor identified in item [1][3] below ([the] [each, an] “Assignor”) and [the]
[each] Assignee identified in item 2 below ([the] [each, an] “Assignee”). [It is
understood and agreed that the rights and obligations of such [Assignees][and
Assignors] hereunder are several and not joint.] Capitalized terms used herein
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”). The Standard Terms and
Conditions for Assignment and Assumption Agreement set forth in Annex 1 hereto
(the “Standard Terms and Conditions”) are hereby agreed to and incorporated
herein by reference and made a part of this Assignment as if set forth herein in
full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably
purchases and assumes from [the][each] Assignor, subject to and in accordance
with the Standard Terms and Conditions and the Credit Agreement, as of the
Effective Date inserted by the Administrative Agent as contemplated below, the
interest in and to all of [the][each] Assignor’s rights and obligations under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto that represents the amount and percentage interest identified below of
all of the [respective] Assignor’s outstanding rights and obligations under the
respective Tranches identified below ([the] [each, an] “Assigned Interest”).
[Each] [Such] sale and assignment is without recourse to [the][any] Assignor
and, except as expressly provided in this Assignment, without representation or
warranty by [the][any] Assignor.

 

[1.

   Assignor:    

2.

   Assignee:                              
                                     ]   2

 

 

1 

This Form of Assignment and Assumption Agreement should be used by Lenders for
an assignment to a single Assignee or to funds managed by the same or related
investment managers.

2 

If the form is used for a single Assignor and Assignee, items 1 and 2 should
list the Assignor and the Assignee, respectively. In the case of an assignment
to funds managed by the same or related investment managers, or an assignment by
multiple Assignors, the Assignors and the Assignee(s) should be listed in the
table under bracketed item 2 below.



--------------------------------------------------------------------------------

[1][3]. Credit Agreement:    Term Loan Credit Agreement, dated as of May 22,
2007, as amended as of October 21, 2010 by Amendment No. 1 and as amended and
restated as of December 9, 2010, among OMNOVA Solutions Inc. (the “Company”),
the lenders from time to time party thereto, and Deutsche Bank Trust Company
Americas, as Administrative Agent.

[2. Assigned Interest:3

 

Assignor

 

Assignee

 

Aggregate Amount of

Loans

 

Amount of Loans

Assigned

[Name of Assignor]   [Name of Assignee]   __________   __________ [Name of
Assignor]   [Name of Assignee]   __________   __________]

 

3 

Insert this chart if this Form of Assignment and Assumption Agreement is being
used for assignments to funds managed by the same or related investment managers
or for an assignment by multiple Assignors. Insert additional rows as needed.

 

-2-



--------------------------------------------------------------------------------

[4. Assigned Interest:4

 

     

Aggregate Amount of Loans

  

Amount of Loans Assigned

        

        $            

           $               

Effective Date                     ,         , 200    .

 

4 

Insert this chart if this Form of Assignment and Assumption Agreement is being
used by a single Assignor for an assignment to a single Assignee.

 

-3-



--------------------------------------------------------------------------------

Assignor[s] Information

  

Assignee[s] Information

Payment Instructions:   __________________    Payment Instructions:  
__________________   __________________      __________________  
__________________      __________________   __________________     
__________________   Reference:__________      Reference:__________ Notice
Instructions:   __________________    Notice Instructions:   __________________
  __________________      __________________   __________________     
__________________   __________________      __________________  
Reference:__________      Reference:__________

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR       ASSIGNEE    [NAME OF ASSIGNOR]       [NAME OF ASSIGNEE]5    By:  

 

      By:  

 

     Name:         Name:      Title:         Title:   

 

5 

Add additional signature blocks, as needed, if this Form of Assignment and
Assumption Agreement is being used by funds managed by the same or related
investment managers.

 

-4-



--------------------------------------------------------------------------------

[Consented to and]6 Accepted:

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent

 

By:  

 

  Name:   Title:

[OMNOVA SOLUTIONS INC.

as the Company

 

By:  

 

  Name:   Title:]7

 

6 

Insert only if assignment is being made to an Eligible Transferee pursuant to
Section 11.04(b)(y) of the Credit Agreement.

7 

Insert only if (i) no Default or Event of Default under is then in existence and
(ii) assignment is being made pursuant to 11.04(b)(y) of the Credit Agreement.

 

-5-



--------------------------------------------------------------------------------

ANNEX I

TO

EXHIBIT J

OMNOVA SOLUTIONS INC.

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1. Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [its] Assigned Interest, (ii) [the]
[its] Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Credit Document or any other instrument or document delivered pursuant
thereto (other than this Assignment) or any collateral thereunder, (iii) the
financial condition of the Company, any of its Subsidiaries or affiliates or any
other Person obligated in respect of any Credit Document or (iv) the performance
or observance by any Borrower, any of its respective Subsidiaries or affiliates
or any other Person of any of their respective obligations under any Credit
Document.

1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) confirms that it is
(A) a Lender or any affiliate of any such Lender which is at least 50% owned by
such Lender or its parent company, (B) a parent company and/or an affiliate of
[the] [an] Assignor which is at least 50% owned by [the] [an] Assignor or its
parent company, (C) a fund that invests in loans and is managed or advised by
the same investment advisor as a Lender or by an affiliate of such investment
advisor or (D) an Eligible Transferee under Section 11.04(b) of the Credit
Agreement; (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
and (v) if it is organized under the laws of a jurisdiction outside the United
States, it has attached to this Assignment is any tax documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the] [each such] Assignee; (b) agrees that it will,
independently and without reliance upon the Administrative Agent, [the][each]
Assignor, or any



--------------------------------------------------------------------------------

other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (c) appoints and authorizes each
of the Administrative Agent and the Collateral Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement and
the other Credit Documents as are delegated to or otherwise conferred upon the
Administrative Agent or the Collateral Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(d) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

2. Payment. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees, commissions and other amounts) to
[the][each] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the] [each] Assignee for amounts which have accrued from
and after the Effective Date.

3. Upon the delivery of a fully executed original hereof to the Administrative
Agent, as of the Effective Date, (i) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment, have the rights and
obligations of a Lender thereunder and under the other Credit Documents and
(ii) the Assignor shall, to the extent provided in this Assignment, relinquish
its rights and be released from its obligations under the Credit Agreement and
the other Credit Documents.

4. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of the Assignment. THIS ASSIGNMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING, WITHOUT LIMITATION, SECTION 5.1401 OF THE GENERAL OBLIGATIONS LAW).

*    *    *

 

-2-



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF ABL/TERM LOAN INTERCREDITOR AGREEMENT

[To be provided under separate cover.]



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF SOLVENCY CERTIFICATE

To the Administrative Agent and each of the

Lenders party to the Term Loan Credit

Agreement referred to below:

I, the undersigned, the Chief Financial Officer of OMNOVA Solutions Inc. (the
“Company”), an Ohio corporation, in that capacity only and not in my individual
capacity, do hereby certify as of the date hereof that:

1. This Certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 5(o) of the Term Loan Credit Agreement, dated as of May 22,
2007, as amended as of October 21, 2010 by Amendment No. 1 and as amended and
restated as of December 9, 2010, among the Company, the lenders party thereto
from time to time (each a “Lender”, and, collectively, the “Lenders”), and
Deutsche Bank Trust Company Americas, as Administrative Agent (the
“Administrative Agent”) (the “Term Loan Credit Agreement”). Unless otherwise
defined herein, capitalized terms used in this Certificate shall have the
meanings set forth in the Term Loan Credit Agreement.

2. For purposes of this Certificate, the terms below shall have the following
definitions:

 

  (a) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of the Company and its Subsidiaries (taken as a whole and determined
on an enterprise basis), would change hands between a willing buyer and a
willing seller, within a commercially reasonable period of time, each having
reasonable knowledge of the relevant facts, with neither being under any
compulsion to act.

 

  (b) “New Financing”

All Indebtedness incurred or to be incurred by the Company and its Subsidiaries
in connection with the Transaction (including Indebtedness under the Credit
Documents (assuming the full utilization by the Company of the Commitments under
the Term Loan Credit Agreement) and all other financings contemplated by the
other Credit Documents (including the ABL Loans)), in each case after giving
effect to the Transaction and the incurrence of all financings, redemptions and
repayments in connection therewith.

 

  (c) “Stated Liabilities”

 



--------------------------------------------------------------------------------

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Company and its Subsidiaries (taken as
a whole) as of the date hereof after giving effect to the consummation of the
Transaction (which, for purposes of this Certificate, shall include the
retirement and repayment on the Closing Date of Indebtedness in respect of the
Refinancing with the proceeds of the Loans and any ABL Loans), determined in
accordance with GAAP consistently applied, together with the amount of the Loans
and any ABL Loans.

 

  (d) “Identified Contingent Liabilities”

The estimated amount of liabilities reasonably likely to result from pending
litigation, asserted claims and assessments, guarantees, uninsured risks and
other contingent liabilities (other than such contingent liabilities included
within the term “Stated Liabilities” ) of the Company and its Subsidiaries
(taken as a whole) after giving effect to the Transaction (including all fees
and expenses related thereto but exclusive of such contingent liabilities to the
extent reflected in Stated Liabilities), as identified and explained in terms of
their nature and estimated magnitude by responsible officers of the Company and
its Subsidiaries or that have been identified as such by an officer of the
Company or any of its Subsidiaries, determined in accordance with GAAP.

 

  (e) “will be able to pay its or their respective Stated Liabilities and
Identified Contingent Liabilities as they mature or otherwise become payable”

For the period from the date hereof through the stated maturity of all Loans
under the Term Loan Credit Agreement, the Company and its Subsidiaries (taken as
a whole) will have sufficient assets and cash flow to pay their respective
Stated Liabilities and Identified Contingent Liabilities as those liabilities
mature or otherwise become payable.

 

  (f) “does or do not have Unreasonably Small Capital”

For the period from the date hereof through the stated maturity of all Loans
under the Term Loan Credit Agreement, the Company and its Subsidiaries (taken as
a whole) after consummation of the Transaction and all Indebtedness (including
the Loans and the ABL Loans) being incurred, issued and Liens created by the
Company and its Subsidiaries in connection therewith, are a going concern and
have sufficient capital to ensure that they will continue to be a going concern
(as such term is determined in accordance with GAAP) for such period and to
remain a going concern.

3. For purposes of this Certificate, I, or officers of the Company and/or its
Subsidiaries under my direction and supervision, have performed the following
procedures as of and for the periods set forth below.

 

-2-



--------------------------------------------------------------------------------

  (a) Reviewed the financial statements (including the pro forma financial
statements) referred to in Section 6.05 of the Term Loan Credit Agreement.

 

  (b) Made inquiries of certain officials of the Company and its Subsidiaries
who have responsibility for financial and accounting matters regarding (i) the
existence and amount of Identified Contingent Liabilities associated with the
business of the Company and its Subsidiaries and (ii) whether the financial
statements referred to in paragraph (a) above are in conformity with GAAP
applied on a basis consistent with that of the Company’s audited financial
statements as of the last day of its fiscal year ended closest to November 30,
2009.

 

  (c) Reviewed to my satisfaction the Documents and the respective Schedules and
Exhibits thereto.

 

  (d) With respect to Identified Contingent Liabilities:

 

  1. inquired of certain officials of the Company and/or its Subsidiaries who
have responsibility for legal, financial and accounting matters as to the
existence and estimated liability with respect to all contingent liabilities
associated with the business of the Company and its Subsidiaries;

 

  2. confirmed with officers of the Company and/or its Subsidiaries that, to the
best of such officers’ knowledge, (i) all appropriate items were included in
Stated Liabilities or Identified Contingent Liabilities and that (ii) the
amounts relating thereto were the estimated amount of liabilities reasonably
likely to result therefrom as of the date hereof; and

 

  3. to the best of my knowledge, in making the certification set forth in
paragraph 4 below, considered all material Identified Contingent Liabilities
that may arise from any pending litigation, asserted claims and assessments,
guarantees, uninsured risks and other Identified Contingent Liabilities of the
Company and its Subsidiaries (exclusive of such Identified Contingent
Liabilities to the extent reflected in Stated Liabilities) (after giving effect
to the Transaction) and with respect to each such Identified Contingent
Liability the estimable amount of liability with respect thereto was used in
making such certification.

 

  (e)

Made inquiries of certain officers of the Company and/or its Subsidiaries who
have responsibility for financial reporting and accounting matters regarding
whether they were aware of any events or conditions that, as of the date hereof,
would cause any of the Company and its Subsidiaries (taken as a whole) after
giving effect to the consummation of the Transaction and the related financing
transactions, to (i) have assets with a Fair

 

-3-



--------------------------------------------------------------------------------

  Value that are less than the sum of their Stated Liabilities and Identified
Contingent Liabilities; (ii) have Unreasonably Small Capital; or (iii) not be
able to pay its or their respective Stated Liabilities and Identified Contingent
Liabilities as they mature or otherwise become payable.

 

  (f) Had the Projections relating to the Company and/or its Subsidiaries which
have been previously delivered to the Administrative Agent and the Lenders,
prepared under my direction based on good faith estimates and assumptions, and
have re-examined the Projections on the date hereof and considered the effect
thereon of any changes since the date of the preparation thereof on the results
projected therein. After such review, I hereby certify that in my opinion the
Projections are (and remain) reasonable and attainable (it being recognized by
the Lenders that such projections of future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
Projections may differ from the projected results contained therein) and the
Projections support the conclusions contained in paragraph 4 below.

4. Based on and subject to the foregoing, I hereby certify on behalf of the
Company that, on and as of the date hereof and after giving effect to the
consummation of the Transaction and the related financing transactions, it is my
opinion that (i) the Fair Value of the assets of the Company and its
Subsidiaries (taken as a whole) exceed their Stated Liabilities and Identified
Contingent Liabilities; (ii) the Company and its Subsidiaries (taken as a whole)
do not have Unreasonably Small Capital; and (iii) the Company and its
Subsidiaries (taken as a whole) intend to and believe that they will be able to
pay its or their respective Stated Liabilities and Identified Contingent
Liabilities as they mature or otherwise become payable.

5. The Company and its Subsidiaries do not intend, in consummating the
transactions contemplated by the Term Loan Credit Agreement, to delay, hinder,
or defraud either present or future creditors.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has set his hand this      day of
[            ], 2010.

 

OMNOVA SOLUTIONS INC.

By:

  

 

   Name:    Title: Chief Financial Officer

 

-5-



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF INCREMENTAL TERM COMMITMENT AGREEMENT

[Name(s) of Lender(s)]

[Date]

OMNOVA Solutions Inc.

175 Ghent Road

Fairlawn, OH 44333

Re: Incremental Term Commitments

Ladies and Gentlemen:

Reference is hereby made to the Term Loan Credit Agreement, dated as of May 22,
2007, as amended as of October 21, 2010 by Amendment No. 1 and as amended and
restated as of December 9, 2010, among OMNOVA Solutions Inc. (the “Company”),
the lenders from time to time party thereto (the “Lenders”) and Deutsche Bank
Trust Company Americas, as Administrative Agent (the “Administrative Agent”) (as
further amended, restated, modified and/or supplemented from time to time, the
“Term Loan Credit Agreement”). Unless otherwise defined herein, capitalized
terms used herein shall have the respective meanings set forth in the Term Loan
Credit Agreement. Each Lender (each an “Incremental Term Lender”) party to this
letter agreement (this “Agreement”) hereby severally agrees to provide the
Incremental Term Commitment set forth opposite its name on Annex I attached
hereto (for each such Incremental Term Lender, its “Incremental Term
Commitment”). Each Incremental Term Commitment provided pursuant to this
Agreement shall be subject to all of the terms and conditions set forth in the
Term Loan Credit Agreement, including, without limitation, Section 2.15 thereof.

Each Incremental Term Lender, the Company and the Administrative Agent
acknowledge and agree that the Incremental Term Commitments provided pursuant to
this Agreement shall constitute Incremental Term Commitments. Each Incremental
Term Lender, the Company and the Administrative Agent further agree that, with
respect to the Incremental Term Commitment provided by each Incremental Term
Lender pursuant to this Agreement, such Incremental Term Lender shall receive
from the Company such upfront fees, unutilized commitment fees and/or other
fees, if any, as may be separately agreed to in writing by the Company and such
Incremental Term Lender, all of which fees shall be due and payable to such
Incremental Term Lender on the terms and conditions set forth in each such
separate agreement.

Furthermore, each of the parties to this Agreement hereby agree to the terms and
conditions set forth on Annex I hereto in respect of each Incremental Term
Commitment provided pursuant to this Agreement.



--------------------------------------------------------------------------------

Each Incremental Term Lender party to this Agreement, to the extent not already
a party to the Term Loan Credit Agreement as a Lender thereunder, (i) confirms
that it is an Eligible Transferee, (ii) confirms that it has received a copy of
the Term Loan Credit Agreement and the other Credit Documents, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to become a Lender under the Term Loan
Credit Agreement, (iii) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Term Loan Credit
Agreement and the other Credit Documents, (iv) appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under the Term Loan Credit Agreement and
the other Credit Documents as are delegated to the Administrative Agent and the
Collateral Agent, as the case may be, by the terms thereof, together with such
powers as are reasonably incidental thereto, (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Term Loan Credit Agreement and the other Credit Documents are required to be
performed by it as a Lender, and (v) in the case of each Incremental Term Lender
organized under the laws of a jurisdiction outside the United States, attaches
the forms and/or Section 4.04(b)(ii) Certificate referred to in Section 4.04(b)
of the Term Loan Credit Agreement, certifying as to its entitlement as of the
date hereof to a complete exemption from United States withholding taxes with
respect to all payments to be made to it by the Company under the Term Loan
Credit Agreement and the other Credit Documents.

Upon the date of (i) the execution of a counterpart of this Agreement by each
Incremental Term Lender, the Administrative Agent, the Company and each
Subsidiary Guarantor, (ii) the delivery to the Administrative Agent of a fully
executed counterpart (including by way of facsimile or other electronic
transmission) hereof, (iii) the payment of any fees then due and payable in
connection herewith and (iv) the satisfaction of any other conditions precedent
set forth in Section 3 of Annex I hereto (such date, the “Agreement Effective
Date”), each Incremental Term Lender party hereto (i) shall be obligated to make
the Incremental Loans provided to be made by it as provided in this Agreement on
the terms, and subject to the conditions, set forth in the Term Loan Credit
Agreement and in this Agreement and (ii) to the extent provided in this
Agreement, shall have the rights and obligations of a Lender thereunder and
under the other applicable Credit Documents.

The Company acknowledges and agrees that (i) it shall be liable for all
Obligations with respect to the Incremental Term Commitments provided hereby
including, without limitation, all Incremental Loans made pursuant thereto, and
(ii) all such Obligations (including all such Incremental Loans) shall be
entitled to the benefits of the Security Documents.

Each Guarantor acknowledges and agrees that all Obligations with respect to the
Incremental Term Commitments provided hereby and all Incremental Loans made
pursuant thereto shall (i) be fully guaranteed pursuant to the Guarantee as, and
to the extent, provided therein and in the Term Loan Credit Agreement and
(ii) be entitled to the benefits of the Credit Documents as, and to the extent,
provided therein and in the Term Loan Credit Agreement.

 

-2-



--------------------------------------------------------------------------------

Attached hereto as Annex II is the officer’s certificate required to be
delivered pursuant to clause (c) of the definition of “Incremental Commitment
Requirements” appearing in Section 1 of the Term Loan Credit Agreement
certifying that the condition set forth in clause (a) of the definition of
“Incremental Commitment Requirements” appearing in Section 1 of the Term Loan
Credit Agreement has been satisfied (together with calculations demonstrating
same (where applicable) in reasonable detail).

Attached hereto as Annex III [is an opinion] [are opinions] of [insert name or
names of counsel, including in-house counsel, who will be delivering opinions],
counsel to the respective Credit Parties, delivered as required pursuant to
clause (d) of the definition of “Incremental Commitment Requirements” appearing
in Section 1 of the Term Loan Credit Agreement.

Attached hereto as Annex IV are true and correct copies of officers’
certificates, board of director resolutions and good standing certificates of
the Credit Parties required to be delivered pursuant to clause (e) of the
definition of “Incremental Loan Commitment Requirements” appearing in Section 1
of the Term Loan Credit Agreement.

You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on                              ,             . If you do not so accept
this Agreement by such time, our Incremental Term Commitments set forth in this
Agreement shall be deemed canceled.

After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by facsimile or
other electronic transmission) by the parties hereto, this Agreement may only be
changed, modified or varied by written instrument in accordance with the
requirements for the modification of Credit Documents pursuant to Section 11.12
of the Term Loan Credit Agreement.

In the event of any conflict between the terms of this Agreement and those of
the Term Loan Credit Agreement, the terms of the Term Loan Credit Agreement
shall control.

*        *        *

 

-3-



--------------------------------------------------------------------------------

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

Very truly yours,

[NAME OF EACH INCREMENTAL TERM

LENDER]

By:

 

 

  Name:   Title:

Agreed and Accepted

this      day of             ,         :

 

OMNOVA SOLUTIONS INC.

By:

 

 

  Name:   Title:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent

By:

 

 

  Name:   Title:

By:

 

 

  Name:   Title:

 

-4-



--------------------------------------------------------------------------------

Each Subsidiary Guarantor acknowledges and agrees to each the foregoing
provisions of this Incremental Term Commitment Agreement and to the incurrence
of the Incremental Loans to be made pursuant thereto.

[EACH SUBSIDIARY GUARANTOR], as a Guarantor

 

By:

 

 

  Name:   Title:

 

-5-



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR INCREMENTAL TERM COMMITMENT AGREEMENT

Dated as of                     ,         

 

 

1.

     Name of the Borrower:     

OMNOVA Solutions Inc.

 

2.

     Incremental Term Commitment amounts (as of the Agreement Effective Date):
Names of Incremental Term           Amount of Incremental Term

Lenders

          Commitment Total:1            

3.

     Other Conditions Precedent:2

 

 

1 

The Interest Coverage Ratio for the most recently ended Test Period shall be
2.00:1.00 or higher, determined on a pro forma basis, at the time of incurrence
of any Incremental Term Loans and the aggregate principal amount of Incremental
Loans that may be incurred shall not exceed the greater of (A) $75,000,000 and
(B) an aggregate principal amount such that, at the time of the incurrence of
Incremental Loans and immediately after giving effect thereto, determined on a
pro forma basis, the Senior Secured Net Leverage Ratio for the most recently
ended Test Period shall be 2.00:1.00 or lower

2 

Insert any additional conditions precedent which may be required to be satisfied
prior to the Agreement Effective Date in accordance with Section 2.15(b) of the
Term Loan Credit Agreement.



--------------------------------------------------------------------------------

ANNEX II

[Officers’ certificate required to be delivered pursuant to clause (b) of the
definition of “Incremental Commitment Requirements” appearing in Section 1 of
the Term Loan Credit Agreement certifying that the condition set forth in clause
(a) of the definition of “Incremental Commitment Requirements” appearing in
Section 1 of the Term Loan Credit Agreement has been satisfied]



--------------------------------------------------------------------------------

ANNEX III

[Opinion[s] of counsel to the respective Credit Parties, delivered as required
pursuant to clause (d) of the definition of “Incremental Commitment
Requirements” appearing in Section 1 of the Term Loan Credit Agreement]

 



--------------------------------------------------------------------------------

ANNEX IV

[True and correct copies of officers’ certificates, board of director
resolutions and good standing certificates of the Credit Parties required to be
delivered pursuant to clause (e) of the definition of “Incremental Commitment
Requirements” appearing in Section 1 of the Term Loan Credit Agreement]

 



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF JOINDER AGREEMENT

THIS JOINDER IN SUBSIDIARY GUARANTEE, SECURITY AGREEMENT, PLEDGE AGREEMENT AND
ABL/TERM LOAN INTERCREDITOR AGREEMENT (this “Joinder”) is executed as of
                 ,      by [NAME OF NEW SUBSIDIARY], a             
[corporation] [limited liability company] [limited partnership] [partnership]
(the “Joining Party”), and delivered to Deutsche Bank Trust Company Americas, as
Administrative Agent and as Collateral Agent, for the benefit of the Secured
Creditors (as defined below). Except as otherwise defined herein, terms used
herein and defined in the Term Loan Credit Agreement (as defined below) shall be
used herein as therein defined.

W I T N E S S E T H:

WHEREAS, OMNOVA Solutions Inc., an Ohio corporation (the “Company”), the various
lenders from time to time party thereto (the “Lenders”), and Deutsche Bank Trust
Company Americas, as Administrative Agent and as Collateral Agent, have entered
into a Term Loan Credit Agreement, dated as of May 22, 2007, as amended as of
October 21, 2010 by Amendment No. 1 and as amended and restated as of
December 9, 2010 (as the same may be further amended, modified or supplemented
from time to time, the “Term Loan Credit Agreement”), providing for the making
of Loans to the Company as contemplated therein (the Lenders, the Administrative
Agent and the Collateral Agent are herein called the “Secured Creditors”);

WHEREAS, the Joining Party is a direct or indirect Subsidiary of the Company and
desires, or is required pursuant to the provisions of the Term Loan Credit
Agreement, to become a Subsidiary Guarantor under the Subsidiary Guarantee, an
Assignor under the Security Agreement, a Pledgor under the Pledge Agreement and
a Grantor under the ABL/Term Loan Intercreditor Agreement; and

WHEREAS, the Joining Party will obtain benefits from the incurrence of Loans by
the Company pursuant to the Term Loan Credit Agreement, and, accordingly,
desires to execute this Joinder in order to (i) satisfy the requirements
described in the preceding paragraph and (ii) induce the Lenders to make and/or
continue Loans to the Company;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
the Joining Party, the receipt and sufficiency of which are hereby acknowledged,
the Joining Party hereby makes the following representations and warranties to
the Secured Creditors and hereby covenants and agrees with each Secured Creditor
as follows:

1. By this Joinder, the Joining Party becomes (i) a Subsidiary Guarantor for all
purposes under the Subsidiary Guarantee, pursuant to Section 28 thereof, (ii) an
Assignor for all purposes under the Security Agreement, pursuant to
Section 10.13 thereof, (iii) a Pledgor for all purposes under the Pledge
Agreement, pursuant to Section 29 thereof, and (iv) a Grantor for all purposes
under the ABL/Term Loan Intercreditor Agreement, pursuant to Section 5.3(a)
thereof.

 



--------------------------------------------------------------------------------

2. The Joining Party agrees that, upon its execution hereof, it will become a
Subsidiary Guarantor under the Subsidiary Guarantee with respect to all
Guaranteed Obligations (as defined in the Subsidiary Guarantee), and will be
bound by all terms, conditions and duties applicable to a Subsidiary Guarantor
under the Subsidiary Guarantee and the other Credit Documents. Without
limitation of the foregoing, and in furtherance thereof, the Joining Party
absolutely, unconditionally and irrevocably, and jointly and severally,
guarantees the due and punctual payment and performance when due of all
Guaranteed Obligations (on the same basis as the other Subsidiary Guarantors
under the Subsidiary Guarantee).

3. The Joining Party agrees that, upon its execution hereof, it will become a
Pledgor under, and as defined in, the Pledge Agreement, and will be bound by all
terms, conditions and duties applicable to a Pledgor under the Pledge Agreement.
Without limitation of the foregoing and in furtherance thereof, as security for
the due and punctual payment when due of the Obligations (as defined in the
Pledge Agreement), the Joining Party hereby pledges and assigns to the
Collateral Agent for the benefit of the Secured Creditors and grants to the
Collateral Agent for the benefit of the Secured Creditors a security interest in
all its right, title and interest in, to and under the Pledge Agreement
Collateral, if any, now owned or hereafter acquired by it, in each case to the
extent provided in the Pledge Agreement.

4. The Joining Party agrees that, upon its execution hereof, it will become an
Assignor under, and as defined in, the Security Agreement, and will be bound by
all terms, conditions and duties applicable to an Assignor under the Security
Agreement. Without limitation of the foregoing and in furtherance thereof, as
security for the due and punctual payment when due of the Obligations (as
defined in the Security Agreement), the Joining Party hereby pledges and assigns
to the Collateral Agent for the benefit of the Secured Creditors and grants to
the Collateral Agent for the benefit of the Secured Creditors a security
interest in all its right, title and interest in, to and under the Security
Agreement Collateral, if any, now owned or hereafter acquired by it, in each
case to the extent provided in the Security Agreement.

5. The Joining Party agrees that, upon its execution hereof, it will become a
Grantor under, and as defined in, the ABL/Term Loan Intercreditor Agreement, and
will be bound by all terms, conditions and duties applicable to a Grantor under
the ABL/Term Loan Intercreditor Agreement.

6. In connection with the grant by the Joining Party, pursuant to paragraph 3
above, of a security interest in all of its right, title and interest in the
Pledge Agreement Collateral in favor of the Collateral Agent, the Joining Party
agrees to perform (to the extent required) for the benefit of the Secured
Creditors, together with the delivery of this Joinder, each of the actions
specified in Section 3.2 of the Pledge Agreement.

7. The Joining Party hereby makes and undertakes, as the case may be, each
covenant, representation and warranty made by, and as (i) each Subsidiary
Guarantor pursuant to Section 11 of the Subsidiary Guarantee, (ii) each Assignor
pursuant to Articles II, III, IV, V and VI of the Security Agreement and
(iii) each Pledgor pursuant to Section 16 of the Pledge Agreement, in each case
as of the date hereof (except to the extent any such representation or warranty
relates solely to an earlier date in which case such representation and warranty
shall be true and correct as of such earlier date), and agrees to be bound by
all covenants, agreements and

 

-2-



--------------------------------------------------------------------------------

obligations of a Subsidiary Guarantor, an Assignor and a Pledgor pursuant to the
Subsidiary Guarantee, Security Agreement and Pledge Agreement, respectively, and
all other Credit Documents to which it is or becomes a party.

8. Annexes A, B, C, D, E and F to the Pledge Agreement are hereby amended by
supplementing such Annexes with the information for the Joining Party contained
on Annexes A, B, C, D, E and F attached hereto as Annex I. In addition, Annexes
A, B, C, D, E, F, G, H, I and J to the Security Agreement are hereby amended by
supplementing such Annexes with the information for the Joining Party contained
on Annexes A, B, C, D, E, F, G, H, I and J attached hereto as Annex II.

9. This Joinder shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of and be enforceable by
each of the parties hereto and its successors and assigns, provided, however,
that the Joining Party may not assign any of its rights, obligations or interest
hereunder or under any other Credit Document without the prior written consent
of the Lenders or as otherwise permitted by the Credit Documents. THIS JOINDER
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK. This Joinder may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument. In the event that any provision of this Joinder shall
prove to be invalid or unenforceable, such provision shall be deemed to be
severable from the other provisions of this Joinder which shall remain binding
on all parties hereto.

10. From and after the execution and delivery hereof by the parties hereto, this
Joinder shall constitute a “Credit Document” for all purposes of the Term Loan
Credit Agreement and the other Credit Documents.

11. Each of the representations and warranties set forth in the Term Loan Credit
Agreement and each other Credit Document and applicable to the undersigned is
true and correct in all material respects, both before and after giving effect
to this Joinder on the date hereof, except to the extent that any such
representation and warranty relates solely to any earlier date, in which case
such representation and warranty is true and correct in all material respects as
of such earlier date.

12. No event has occurred or is continuing as of the date hereof, or will result
from the transactions contemplated hereby on the date hereof, that would
constitute an Event of Default or a Default.

13. The effective date of this Joinder is [            ], 20__.

*    *    *

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the date first above written.

 

[NAME OF NEW CREDIT PARTY] By:  

 

  Name:   Title:

Accepted and Acknowledged by:

DEUTSCHE BANK Trust Company Americas,

as Administrative Agent and as Collateral Agent

 

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[ANNEX I and II to be attached by the Joining Party]

 

-4-



--------------------------------------------------------------------------------

Schedule 1.01(a) Commitments



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

Commitments

 

Lender

   Commitment in respect
of Extended Loans      Commitment in respect
of New Loans      Total Commitment  

DEUTSCHE BANK TRUST COMPANY AMERICAS

   $ 2,000,000.00       $ 164,691,962.11       $ 166,691,962.11   

ACA CLO 2006-1

   $ 303,242.01       $ 0.00       $ 303,242.01   

ACA CLO 2006-2

   $ 378,185.14       $ 0.00       $ 378,185.14   

ACA CLO 2007-1

   $ 648,130.01       $ 0.00       $ 648,130.01   

ACA MGMT - ACA CLO 2005-1, LTD

   $ 303,242.01       $ 0.00       $ 303,242.01   

ANGELO GORDON - NORTHWOODS IV

   $ 8,177,092.23       $ 0.00       $ 8,177,092.23   

ANGELO GORDON - NORTHWOODS V

   $ 3,535,253.80       $ 0.00       $ 3,535,253.80   

ANGELO GORDON - NORTHWOODS VII

   $ 4,567,049.45       $ 0.00       $ 4,567,049.45   

ANGELO GORDON- NORTHWOODS VI

   $ 7,021,664.27       $ 0.00       $ 7,021,664.27   

ANGELO GORDON- NORTHWOODS VIII

   $ 4,006,978.14       $ 0.00       $ 4,006,978.14   

APIDOS CDO I

   $ 177,101.47       $ 0.00       $ 177,101.47   

APIDOS CDO II

   $ 238,611.52       $ 0.00       $ 238,611.52   

APIDOS CDO III

   $ 177,101.47       $ 0.00       $ 177,101.47   

APIDOS CDO IV

   $ 219,485.17       $ 0.00       $ 219,485.17   



--------------------------------------------------------------------------------

APIDOS CDO V

   $ 266,940.24       $ 0.00       $ 266,940.24   

APIDOS CINCO CDO

   $ 68,475.78       $ 0.00       $ 68,475.78   

APIDOS QUATTRO CDO

   $ 219,485.17       $ 0.00       $ 219,485.17   

GENESIS CLO 2007-2

   $ 500,000.00       $ 0.00       $ 500,000.00   

ORIX FINANCE CORP

   $ 2,000,000.00       $ 0.00       $ 2,000,000.00   

PHOENIX CLO III LTD

   $ 500,000.00       $ 0.00       $ 500,000.00   

Total

   $ 35,308,037.89       $ 164,691,962.11       $ 200,000,000                   
          

 

-2-



--------------------------------------------------------------------------------

Schedule 1.01(b) Lender Addresses



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

Lender Addresses

 

Lender

  

Address

Deutsche Bank Trust Company Americas

  

5022 Gate Parkway

Building 200

Jacksonville, Florida 32256

ACA CLO 2006-1, Limited

  

c/o ACA Capital Holdings, Inc.

140 Broadway

New York, New York 10005

ACA CLO 2006-2, Ltd.

  

c/o ACA Capital Holdings, Inc.

140 Broadway

New York, New York 10005

ACA CLO 2007-1 Limited

  

c/o ACA Capital Holdings, Inc.

140 Broadway

New York, New York 10005

ACA CLO 2005-1, LTD.

  

c/o ACA Capital Holdings, Inc.

140 Broadway

New York, New York 10005

Northwoods Capital IV, Limited

  

c/o Angelo Gordon & Co., L.P.

245 Park Avenue, 26th Floor

New York, New York 10167

Northwoods Capital V, Limited

  

c/o Angelo Gordon & Co., L.P.

245 Park Avenue, 26th Floor

New York, New York 10167

Northwoods Capital VII, Limited

  

c/o Angelo Gordon & Co., L.P.

245 Park Avenue, 26th Floor

New York, New York 10167

Northwoods Capital VI, Limited

  

c/o Angelo Gordon & Co., L.P.

245 Park Avenue, 26th Floor

New York, New York 10167

Northwoods Capital VIII, Ltd.

  

c/o Angelo Gordon & Co., L.P.

245 Park Avenue, 26th Floor

New York, New York 10167

Apidos CDO I

  

712 Fifth Avenue

10th Floor

New York, New York 10019



--------------------------------------------------------------------------------

Apidos CDO II

  

712 Fifth Avenue

10th Floor

New York, New York 10019

Apidos CDO IIII, Ltd.

  

712 Fifth Avenue

10th Floor

New York, New York 10019

Apidos CDO IV

  

712 Fifth Avenue

10th Floor

New York, New York 10019

Apidos CDO V

  

712 Fifth Avenue

10th Floor

New York, New York 10019

Apidos Cinco CDO

  

712 Fifth Avenue

10th Floor

New York, New York 10019

Apidos Quattro CDO

  

712 Fifth Avenue

10th Floor

New York, New York 10019

Genesis CLO 2007-2 LTD

  

c/o Walker House

87 Mary Street

P.O. Box 908 GT

Georgetown Grand Cayman

KY1-9002, KY

Orix Finance Corp

  

1717 Main St.

Suite 900

Dallas, Texas 75201

Phoenix CLO III LTD

  

c/o ING Alternative Asset Management

7337 E. Doubletree Ranch Road

Scottsdale, Arizona 85258

 

-2-



--------------------------------------------------------------------------------

Schedule 1.01(C)—Reorganization Transactions



--------------------------------------------------------------------------------

Schedule 1.01 (c)

OMNOVA SOLUTIONS INC.

EXHIBIT TO TERM LOAN

The Company anticipates certain acquisition related structuring and
restructuring actions substantially in the manner described below:

1. For the ultimate purpose of creating an acquisition vehicle for Eliokem
International SAS (“Target”) pursuant to the Sale and Purchase Agreement, the
Company will form the following chain of Foreign Subsidiaries: (See Slide 2)

a. OMNOVA Holdings (Gibraltar) Limited (“Gib1”), a Gibraltar limited company

b. OMNOVA Solutions (Gibraltar) Limited (“Gib2”), a Gibraltar limited company

c. OMNOVA Solutions (Gibraltar) Limited SCS (“Lux SCS”), a Luxembourg Limited
Partnership

d. OMNOVA Solutions Lux S.a.r.l. (“Lux Sari”), a Luxembourg limited company

e. OMNOVA SOLUTIONS FRANCE HOLDING SAS (“French HoldCo”), a French limited
company

2. The Company intends to provide funding to French HoldCo through a combination
of direct and indirect debt and equity funding. (See Slide 2)

3. At the closing, funding received by French HoldCo will be used to purchase
the securities of Target not otherwise purchased by the Company directly. (See
Slide 4)

4. As part of the closing, the Company will purchase directly certain of the
Target’s outstanding debt securities (“Debt Securities”) held by AXA Investment
Managers Private Equity Europe (the “Seller”). (See Slide 3)

5. Immediately after the closing, the Debt Securities held by the Company will
be satisfied by the transfer from Target to the Company the shares of Eliokem
Topco and Eliokem Topco will become a direct wholly owned subsidiary of the
Company. (See Slide 5)

6. Subsequent to the acquisition of the shares of Target by French HoldCo,
Target may be merged into French HoldCo. (See Slide 6).

7. Subsequent to the structuring contemplated in Steps 1 to 6, the Company may
transfer via sale, contribution or other means its equity interests in its
Foreign Subsidiaries to Gib1 and ultimately to Lux Sarl.

 

1 of 7



--------------------------------------------------------------------------------

The Company contributes cash via intercompany loan and equity contributions down
to French HoldCo through the chain of foreign entities.

LOGO [g202751g32o46.jpg]

 

2 of 7



--------------------------------------------------------------------------------

The Company acquires Bond Receivable from Seller, The Bond Receivable existing
between Seller and Target transfers and is now between the Company and Target

LOGO [g202751g54k86.jpg]

 

 

3 of 7



--------------------------------------------------------------------------------

French HoldCo acquires Target.

LOGO [g202751g27q70.jpg]

 

4 of 7



--------------------------------------------------------------------------------

The Bond Receivable is satisfied by Target in exchange for shares of Eliokem
Topco, Inc., a U.S. company, presently held by Target

LOGO [g202751g40x76.jpg]

 

5 of 7



--------------------------------------------------------------------------------

Target merges into French HoldCo.

LOGO [g202751g64j40.jpg]

 

6 of 7



--------------------------------------------------------------------------------

Post-Acquisition Structure

LOGO [g202751g64m35.jpg]

 

7 of 7



--------------------------------------------------------------------------------

Schedule 5 (k)(vi) –Existing Indebtedness

Lines of Credit in a maximum amount of 275 Million Indian Rupees from BNP
Paribas to Eiloikem India Private Limited guaranteed by Eliokem International,
payable on demand.



--------------------------------------------------------------------------------

Schedule 5 (r)- New Mortgaged Properties

1380 Tech Way Drive, Akron, Ohio owned by Eliokem, Inc.

1417 East Archwood Ave. Akron, Ohio owned by Archway Land & Building Company,
LLC



--------------------------------------------------------------------------------

Schedule 5 (s)- Existing Mortgaged Properties

See Items 1-10 of Schedule 6.12



--------------------------------------------------------------------------------

Schedule 6.12- Real Property

 

Entity of

Record

  

Common Name and

Address

  

Owned,

Leased

or Other

Interest

  

Purpose/

Use

  

To be

Encumbered

by Mortgage

  

Option to

Purchase/

Right of First

Refusal

  

Landlord

Waiver to

be

provided

1 . Omnova

  

2990 Gilchrist Road

Akron, OH

Summit County

   Owned    Corporate Technology Center    Yes      

2. Omnova

  

83 Authority Dr. and 119

Authority Dr.

Fitchburg, MA

Worchester County

   Owned    Manufacturing Facility    Yes      

3. Omnova

  

95 Hickory Drive

Auburn, PA

Schuylkill County

   Owned    Manufacturing Facility    Yes      

4. Omnova

  

1601 Highway 41 SW

Calhoun, GA

Gordon County

   Owned    Manufacturing Facility    Yes      

5. Omnova

  

1455 J.A. Cochran

Bypass

Chester, SC

Chester County

   Owned    Manufacturing Facility    Yes      

6. Omnova

  

133 Yorkville Road East

Columbus, MS

Lowndes County

   Owned    Manufacturing Facility    Yes      

7. Omnova

  

Chambers Ave

Jeannette, PA

Westmoreland County

   Owned    Manufacturing Facility    Yes      

8. Omnova

  

165 S. Cleveland Ave.

Mogadore, OH

Portage County

   Owned    Manufacturing Facility    Yes      

9. Omnova

  

2011 Rocky River Road

North

Monroe, NC

Union County

   Owned    Manufacturing Facility    Yes      

10. Omnova

  

1701 Cornell Rd.

Green Bay, WI

Brown County

   Owned    Design Center/Office    Yes      

11. Eliokem

  

1380 Tech Way Drive,

Akron, Ohio

Summit County

   Owned    Plant    Yes      

12. Archway

  

1417 East Archwood

Ave. Akron, Ohio

Summit County

   Owned    Future Expansion Site    Yes      



--------------------------------------------------------------------------------

Entity of

Record

  

Common Name and

Address

  

Owned,

Leased

or Other

Interest

  

Purpose/

Use

  

To be

Encumbered

by Mortgage

  

Option to

Purchase/

Right of First

Refusal

  

Landlord

Waiver to

be

provided

13. Omnova

  

Sand Run Road

10.293 Acres Vacant Land

Fairlawn, OH

Summit County

   Owned    Vacant Land    No      

14. Omnova

  

3,000 RR Track

Mogadore, OH

Summit County

   Leased    Railroad Track    No    None    No

15. Omnova

  

235 Brickyard Road

Dalton, GA

Whitfield County

   Leased    Terminal    No    None    No

16. Omnova

  

Chambers Ave. Adjacent

to Mfg. Building

Jeannette, PA

Westmoreland County

   Leased    Parking Lot    No    None    No

17. Omnova

  

1609 Rocky River Road

North

Monroe, NC

   Leased    Warehouse – replaced Chambers Ave. Warehouses    No    None    Yes

18. Omnova

  

175 Ghent Road

Fairlawn, OH

Summit County

   Leased    Corporate Headquarters    No    Yes    No

19. Eliokem

  

1452 East Archwood Ave.

Akron, Ohio

Summit County

   Leased    Offices, Flare Stack and tanks    No    No    No

20. Eliokem

  

1380 Tech Way Drive,

Akron, Ohio

Summit County

   Leased    Parking Lot    No    No    No

21. Omnova

  

Westset Distribution

18301 South Broadwick St.

Rancho Dominguez, CA

Los Angeles County

   Leased    Warehouse Space    No    No    No

22. Omnova

   Auburn, Maine-Misc Locations    Leased— company reports lease as terminated
or to be terminated    Warehouse Space    No    No    No

23 . Omnova

  

5300 Cureton Ferry Road

Catawba, South Carolina

   Leased    Warehouse Space    No    No    No



--------------------------------------------------------------------------------

Omnova = Omnova Solutions, Inc.

Eliokem = Eliokem, Inc.

Archwood = Archwood Land & Building Company, LLC



--------------------------------------------------------------------------------

Schedule 6.13 Capitalization

None



--------------------------------------------------------------------------------

Schedule 6.14 Subsidiaries

See Attached



--------------------------------------------------------------------------------

OMNOVA Solutions Inc.

Relevant Structure After Reorganization

Draft

LOGO [g202751g71u29.jpg]



--------------------------------------------------------------------------------

Schedule 6.18 Labor Contracts

 

Location

    

Union

    

Columbus, MS

     United Steelworkers   

Jeannette, PA

     United Steelworkers   

Calhoun, GA

Mogadore, OH

    

UNITE

International

Chemical Workers

  

On May 20, 2010, the Columbus, Mississippi United Steelworkers Local #748-L
voted against ratification of a new contract proposal and subsequently went on
strike on May 21, 2010. The Company’s salaried workforce and contract labor have
been operating the plant and meeting customers’ requirements. Late in the third
quarter of 2010, the Company transitioned from contract labor to locally hired
replacement workers.



--------------------------------------------------------------------------------

Schedule 6.22 Insurance

Certificates to be updated post-closing to reflect comments of Administrative
Agent



--------------------------------------------------------------------------------

LOGO [g202751g05g92.jpg]



--------------------------------------------------------------------------------

AAIS    This endorsement changes    CO 1232 04 02    the policy    Page 1 of 1
   – PLEASE READ THIS CAREFULLY –     

LOSS PAYABLE OPTIONS

 

If indicated on the Loss Payable Schedule, the following conditions apply to the
property described on the schedule. The following conditions apply in addition
to the policy “terms” which are contained in other sections of the Commercial
Output Program coverages.

LOSS PAYABLE

Any loss will be adjusted with “you” and will be payable to “you” and the loss
payee described on the schedule as “your” and their interests appear.

LENDER’S LOSS PAYABLE

Any loss will be payable to “you” and the loss payee described on the schedule
as interests appear. If more than one loss payee is named, they will be paid in
order of precedence.

The insurance for the loss payee continues in effect even when “your” insurance
may be void because of “your” acts, neglect, or failure to comply with the
coverage “terms”. The insurance for the loss payee does not continue in effect
if the loss payee is aware of changes in ownership or substantial increase in
risk and does not notify “us”.

If “we” cancel this policy, “we” notify the loss payee at least ten days before
the effective date of cancellation if “we” cancel for “your” nonpayment of
premium, or 30 days before the effective date of cancellation if “we” cancel for
any other reason.

“We” may request payment of the premium from the loss payee, if “you” fail to
pay the premium.

If “we” pay the loss payee for a loss where “your” insurance may be void, the
loss payee’s right to collect that portion of the debt from “you” then belongs
to “us”. This does not affect the loss payee’s right to collect the remainder of
the debt from “you”. As an alternative, “we” may pay the loss payee the
remaining principal and accrued interest in return for a full assignment of the
loss payee’s interest and any instruments given as security for the debt.

If “we” choose not to renew this policy, “we” give written notice to the loss
payee at least ten days before the expiration date of this policy.

CONTRACT OF SALE

Any loss will be adjusted with “you” and will be payable to “you” and the loss
payee described on the schedule as “your” and their interests appear.

The loss payee shown on the schedule is a person or organization “you” have
entered into a contract with for the sale of covered property.

When covered property is the subject of a contract of sale, the word “you” also
means the loss payee.

 

 

CO 1232 04 02

Copyright, American Association of Insurance Services, 2002

 

COPY



--------------------------------------------------------------------------------

AAIS       CO 1072 04 02       Page 1 of 1          

LOSS PAYABLE SCHEDULE

(The entries required to complete this endorsement

will be shown below or on the “schedule of coverages”.)

Indicate applicable provision:

 

x Loss Payable

 

¨ Lender’s Loss Payable

 

¨ Contract of Sale

 

 

SCHEDULE

 

 

 

Location

  

Covered

Property

    

Name and Address

    of Loss Payee    

1452 East Archwood Avenue Akron, OH    Building and Business Personal Property
    

JP Morgan Chase Bank, N,A. as Agent

10 South Dearborn, 22nd Floor

IL1-1458

Chicago, IL 60603

(Mortgagee/Loss Payee)

       

Deutsche Brank Trust Company Americas,

As Administrative Agent and

Collateral Agent

60 Wall Street

New York, NY 10005

(Mortgagee/Loss Payee)

 

 

CO 1072 04 02

Copyright, American Association of Insurance Services, 2002

COPY



--------------------------------------------------------------------------------

Eliokem, Inc.

1452 East Archwood Avenue, Suite 240, Akron, OH 44306-3296

Commercial Risk – Property

Property Schedule

2010-2011

 

NO.

  

ADDRESS

  

CITY

   ST   

ZIP

1    1452 East Archwood Avenue    Akron    OH    44306-3296 2    1380 Techway
Drive    Akron    OH    44306 3    1417 Archwood Avenue    Akron    OH    44306

Data Provided in this document is proprietary between Aon and Eliokem, Inc.



--------------------------------------------------------------------------------

LOGO [g202751g15n08.jpg]



--------------------------------------------------------------------------------

LOGO [g202751g49f97.jpg]



--------------------------------------------------------------------------------

LOGO [g202751g18i06.jpg]



--------------------------------------------------------------------------------

LOGO [g202751g49q94.jpg]



--------------------------------------------------------------------------------

LOGO [g202751g02h20.jpg]



--------------------------------------------------------------------------------

FACTORY MUTUAL INSURANCE COMPANY    500 River Ridge Drive   

P.O. Box 9102

Norwood, MA 02062

781-440-8000

CERTIFICATE OF INSURANCE

We hereby certify that insurance coverage is now in force with our Company as
outlined below. This certificate does not amend, extend or alter the coverage
afforded by the policy. Ohio Insurance Fraud Warning Statute - Any person who,
with the intent to defraud or knowing that he is facilitating a fraud against an
insurer, submits an application or files a claim containing a false or deceptive
statement is guilty of insurance fraud.

TITLE OF INSURED:

OMHOVA SOLUTIONS INC

 

Policy No: LG956      Effective:   0l-Dec-2010 Account No: 1-32577      Expires:
  0l-Dec-2011 Description & Location of Property Covered;      Index No:  
000000.00

Real and Personal Property

Certificates

VARIOUS LOCATIONS

FAIRLAWN, OH 44333

     Ins Loc:   VARS

COVERAGE IN FORCE: (Subject to limits of liability, deductibles and all
conditions in the policy)

 

Insurance Provided:    Peril:    Limit of Liability: PROPERTY DAMAGE    ALL RISK
   $500,000,000

ADDITIONAL INTERESTS: (See Page 2)

Additional interests under the policy, consisting of, bat not limited to
mortgagees, lenders loss payees, loss payees, and additional named insureds, are
covered in accordance with Certificates of Insurance issued to such interests
and on file with this Company. Loss, if any, shall be payable to such additional
interests, as their interests may appear, and in accordance with loss payment
provisions of the policy.

Mailing:

 

ATTN: DAVID A. LEHNER

JP MORGAN CHASE BANK, N.A. AS AGENT

10 SOUTH DEARBORN, 22ND FLOOR

IL1-1458

CHICAGO, IL 60603

     Certificate: 00042-006      Replaces Cert No: 00042-005      Effective
Date: 01-Dec-2010      By   

 

/s/ Frances Pleska

        Authorized Signature/Date         FRANCES PLESKA 08-Dec-2010

 

1 of 2



--------------------------------------------------------------------------------

FACTORY MUTUAL INSURANCE COMPANY    500 River Ridge Drive   

P.O. Box 9102

Norwood, MA 02062

781-440-8000

CERTIFICATE OF INSURANCE

We hereby certify that insurance coverage is now in force with our Company as
outlined below. This certificate does not amend, extend or alter the coverage
afforded by the policy. Ohio Insurance Fraud Warning Statute - Any person who,
with the intent to defraud or knowing that he is facilitating a fraud against an
insurer, submits an application or files a claim containing a false or deceptive
statement is guilty of insurance fraud.

TITLE OF INSURED;

OMHOVA SOLUTIONS INC

 

Policy No: LG956

  Effective:   01-Dec-2010

Account No: 1-32577

  Expires:   0l-Dec-2011

ADDITIONAL INTERESTS:

Type – Mortgagee in accordance with the Additional Interests clause stated above
and mortgagee provisions of the policy.

 

Name

  –    JP MORGAN CHASE BANK, N.A, AS AGENT

Address

  –   

10 South Dearborn, 22nd FLOOR

ILl-1458

CHICAGO, IL 60603

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as ADMINISTRATIVE AGENT AND COLLATERAL

AGENT

60 WALL STREET

NEW YORK, NY 10005

JP Morgan Chase Bank,N.A., as Agent, 10 South Dearborn, 22nd Floor, IL1-1458,
Chicago, IL. 60603 and Deutsche Bank Trust Company Americas, as Administrative
Agent and Collateral Agent, 60 Wall Street, New York, NY 10005 are hereby added
as Mortgagee and Lenders Loss Payee as respects:

Real and Personal Property (includes Building and Contents) per Schedule of
Locations Appendix A, as attached to this Certificate.

LIMIT OF LIABILITY:    USD500,000,000

 

FLOOD SUBLIMIT:

 

USD100,000,000 for all “US Operations, including Calboun GA.”

 

Except

 

USD2,500,000 For property located in Jeannette, PA. (Index No. 40486.20)

Note: 60 Days Notice of Cancellation, 10 Days for Non-Payment of Premium

 

 

2 of 2    CERTIFICATE: 00042-006



--------------------------------------------------------------------------------

LENDERS LOSS PAYEE AND MORTGAGEE INTERESTS AND OBLIGATIONS:

 

A. The Company will pay for loss to specified property insured under this Policy
to each specified Lender Loss Payee (hereinafter referred to as Lender) as its
interest may appear, and to each specified Mortgagee as its interest may appear,
under all present or future mortgages upon such property, in order of precedence
of the mortgages.

 

B. The interest of the Lender or Mortgagee (as the case may be) in property
insured under this Policy will not be invalidated by:

 

  1) any act or neglect of the debtor, mortgagor, or owner (as the case may be)
of the property.

 

  2) foreclosure, notice of sale, or similar proceedings with respect to the
property.

 

  3) change in the title or ownership of the property.

 

  4) change to a more hazardous occupancy.

The Lender or Mortgagee will notify the Company of any known change in
ownership, occupancy, or hazard and, within 10 days of written request by the
Company, may pay the increased premium associated with such known change. If the
Lender or Mortgagee fails to pay the increased premium, all coverage under this
Policy will cease.

 

C. If this Policy is cancelled at the request of the Insured or its agent, the
coverage for the interest of the Lender or Mortgagee will terminate 10 days
after the Company sends to the Lender or Mortgagee written notice of
cancellation, unless:

 

  1) sooner terminated by authorization, consent, approval, acceptance, or
ratification of the Insured’s action by the Lender or Mortgagee, or its agent.

 

  2) this Policy is replaced by the Insured, with a policy providing coverage
for the interest of the Lender or Mortgagee, in which event coverage under this
Policy with respect to such interest will terminate as of the effective date of
the replacement policy, notwithstanding any other provision of this Policy.

 

D. The Company may cancel this Policy and/or the interest of the Lender or
Mortgagee under this Policy, by giving the Lender or Mortgagee written notice 60
days prior to the effective date of cancellation, if cancellation is for any
reason other than non-payment. If the debtor, mortgagor, or owner has failed to
pay any premium due under this Policy, the Company may cancel this Policy for
such non-payment, but will give the Lender or Mortgagee written notice 10 days
prior to the effective date of cancellation. If the Lender or Mortgagee fails to
pay the premium due by the specified cancellation date, all coverage under this
Policy will cease.

 

E. The Company has the right to invoke this Policy’s SUSPENSION clause. The
suspension of insurance will apply to the interest of the Lender or Mortgagee in
any machine, vessel, or part of any machine or vessel, subject to the
suspension. The Company will provide the Lender or Mortgagee at the last known
address a copy of the suspension notice.



--------------------------------------------------------------------------------

F. If the Company pays the Lender or Mortgagee for any loss, and denies payment
to the debtor, mortgagor or owner, the Company will, to the extent of the
payment made to the Lender or Mortgagee be subrogated to the rights of the
Lender or Mortgagee under all securities held as collateral to the debt or
mortgage. No subrogation will impair the right of the Lender or Mortgagee to sue
or recover the full amount of its claim. At its option, the Company may pay to
the Lender or Mortgagee the whole principal due on the debt or mortgage plus any
accrued interest, in this event, all rights and securities will be assigned and
transferred from the Lender or Mortgagee to the Company, and the remaining debt
or mortgage will be paid to the Company.

 

G. If the Insured fails to render proof of loss, the Lender or Mortgagee, upon
notice of the Insured’s failure to do so, will render proof of loss within 60
days of notice and will be subject to the provisions of this Policy relating to
APPRAISAL, SETTLEMENT OF CLAIMS, and SUIT AGAINST THE COMPANY.

 

H. Other provisions relating to the interests and obligations of the Lender or
Mortgagee may be added to this Policy by agreement in writing.



--------------------------------------------------------------------------------

1-32577 Omnova Solutions - Appendix A

 

Index/Record No

 

Street

 

City

 

Postal Code

 

County

 

County Code

  

Country

 

State/Prov

049522.15-05   165 S Cleveland Ave   Mogadore   44260-1505   Portage   39133   
United States of America   Ohio 081682.11-05   2011 North Rocky River Road  
Moriroe   28110-7963   Union   37179    United States of America   North
Carolina 038255.23-02   95 W. Hickory Drive   Auburn   17922-9611   Schuylkill  
42107    United States of America   Pennsylvania 086106.36-09   133 Yorkville
Road East   Columbus   39702-7643   Lowndes   28087    United States of America
  Mississippi 040486.20-09   Chambers Avenue   Jeannette   15644   Westmoreland
  42129    United States of America   Pennsylvania 049516.39-04   175 Ghent Road
  Fairlawn   44333-3330   Summit   39153    United States of America   Ohio
049510.22-05   2990 Gllchrist Road   Akron   44305-4418   Summit   39153   
United States of America   Ohio 083995.86-03   1601 Highway 41 SW   Calhoun  
30701   Gordon   13129    United States of America   Georgia 062462.77-03   1701
Cornell Road   Green Bay   54313-8934   Brown   55009    United States of
America   Wisconsin 082034.08-04   1455 & 1476 J A Cochran Bypass   Chester  
29706-2187   Chester   45023    United States of America   South Carolina
000309.47-01   83 Authority Drive   Fitchburg   01420-6018   Worcester   25027
   United States of America   Massachusetts 000732.36-01   235 Brickyard Road  
Dalton   30720-7713   Whitfield   13313    United States of America   Georgia  
Miscellaneous Unscheduled Locations - US   Fairlawn   44333   Summit   39153   
United States of America   Ohio 001164.12-01   18301 South Broadwick Street  
Rancho Dominguez   90220-6442   Los Angeles   06037    United States of America
  California 082010.51-07   5300 Cureton Ferry Road   Catawba   29704   York  
45091    United States of America   South Carolina   Miscellaneous Unscheduled
Locations - US   Auburn   04212   Androscoggin   23001    United States of
America   Maine TH0830.00   111/7 Moo 2, T. Nikompattana   A.Nikompattana  
21180        Thailand   Rayong   469 Wenjing Road, Minhang District   Shanghai  
200245        China   Shanghai   68 Ningbo East Road   Taicang   215400       
China   Jiangsu   No. 10, Baojiang Road, Guangzhou bonded   Guangzhou   510730  
     China   Guangdong   200, Dongjiang Ave.   Guangzhou   510730        China  
Guangdong   No.1499, Riyong Road (N) WGQ Free Zone   Shanghai          China  
Shanghai   No. 158 Hangjin Road, Pudong Area   Shanghai          China  
Shanghai   Rm.2509, No.1701, Fortune Gate Tower, B   Shanghai   200240       
China   Shanghai   No.469 Wenjin Rd. Minhang Dist.   Shanghai   200245       
China   Shanghai



--------------------------------------------------------------------------------

FACTORY MUTUAL INSURANCE COMPANY    500 River Ridge Drive


P.O.Box 9102

Norwood, MA 02062

781-440-8000

CERTIFICATE OF INSURANCE

We hereby certify that insurance coverage is now in force with our Company as
outlined below. This certificate does not amend, extend or alter the coverage
afforded by the policy. Ohio Insurance Fraud warning Statute - Any person who,
with the intent to defraud or knowing that he is facilitating a fraud against an
insurer, submits an application or files a claim containing a false or deceptive
statement is guilty of insurance fraud.

TITLE OF INSURED:

OMNOVA SOLUTIONS INC

 

Policy No: LG956         Effective:      0l-Dec-2010 Account No: 1-32577        
Expires:      0l-Dec-2011 Description & Location of Property Covered:        
Index No:      000000.00 Real and Personal Property         Ins Loc:      VARS

Certificates

VARIOUS LOCATIONS

FAIRLAWN, OH 44333

       

COVERAGE IN FORCE: (Subject to limits of liability, deductibles and all
conditions in the policy)

 

Insurance Provided:

PROPERTY DAMAGE

  

Peril:

ALL RISK

  

Limit of Liability:

$500,000,000

ADDITIONAL INTERESTS: (See Page 2)

Additional interests under the policy, consisting of, but not limited to
mortgagees, lenders loss payees, loss payees, and additional named insureds, are
covered in accordance with Certificates of Insurance issued to such interests
and on file with this Company. Loss, if any, shall be payable to such additional
interests, as their interests may appear, and in accordance with loss payment
provisions of the policy.

Mailing:

 

   Certificate: 00042-006 ATTN: OMAYRA LAUCELLA    Replaces Cert No: 00042-005
DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADM    Effective Date: 01-Dec-2010

ADMINISTRATIVE AGENT       60 WALL STREET    BY   

/s/ Frances Pleska

NEW YORK, NY 10005       Authorized Signature /Date      
FRANCES PLESKA 08-Dec-2010

 

1 of 2



--------------------------------------------------------------------------------

FACTORY MUTUAL INSURANCE COMPANY    500 River Ridge Drive P.O. Box 9102   
Norwood, MA 02062    781-440-8000

CERTIFICATE OF INSURANCE

We hereby certify that insurance coverage is now in force with our Company as
outlined below. This certificate does not amend, extend or alter the coverage
afforded by the policy. Ohio Insurance Fraud Warning Statute - Any person who,
with the intent to defraud or knowing that he is facilitating a fraud against an
insurer, submits an application or files a claim containing a false or deceptive
statement is guilty of insurance fraud.

TITLE OF INSURED:

OMNOVA SOLUTIONS INC

 

Policy No: LG956    Effective:   01-Dec-2010 Account No: 1-32577    Expires:  
0l-Dec-2011

ADDITIONAL INTERESTS:

Type – Mortgagee in accordance with the Additional Interests clause stated above
and mortgagee provisions of the policy.

 

Name    –    JP MORGAN CHASE BANK, N.A. AS AGENT Address    –    10 South
Dearborn, 22nd FLOOR       ILl-1458       CHICAGO, IL 60603      

 

and

 

      DEUTSCHE BANK TRUST COMPANY AMERICAS, as ADMINISTRATIVE AGENT AND
COLLATERAL AGENT       60 WALL STREET       NEW YORK, NY 10005

JP Morgan Chase Bank, N.A., as Agent, 10 South Dearborn, 22nd Floor, ILl-1458,
Chicago, IL. 60603 and Deutsche Bank Trust Company Americas, as Administrative
Agent and Collateral Agent, 60 Wall Street, New York, NY 10005 are hereby added
as Mortgagee and Lenders Loss Payee as respects:

Real and Personal Property (includes Building and Contents) per Schedule of
Locations Appendix A, as attached to this Certificate.

LIMIT OF LIABILITY:    USD500,000,000

 

FLOOD SUBLIMIT:   USD100,000,000 for all “US Operations, including Calhoun GA.”
 

 

Except

 

  USD2,500,000 For property located in Jeannette, PA. (Index No.40486.20)

Note: 60 Days Notice of Cancellation, 10 Days for Non-Payment of Premium

 

 

2 of 2    CERTIFICATE: 00042-006



--------------------------------------------------------------------------------

LENDERS LOSS PAYEE AND MORTGAGEE INTERESTS AND OBLIGATIONS:

 

A. The Company will pay for loss to specified property insured under this Policy
to each specified Lender Loss Payee (hereinafter referred to as Lender) as its
interest may appear, and to each specified Mortgagee as its interest may appear,
under all present or future mortgages upon such property, in order of precedence
of the mortgages.

 

B. The interest of the Lender or Mortgagee (as the case may be) in property
insured under this Policy will not be invalidated by:

 

  1) any act or neglect of the debtor, mortgagor, or owner (as the case may be)
of the property.

 

  2) foreclosure, notice of sale, or similar proceedings with respect to the
property.

 

  3) change in the title or ownership of the property.

 

  4) change to a more hazardous occupancy.

The Lender or Mortgagee will notify the Company of any known change in
ownership, occupancy, or hazard and, within 10 days of written request by the
Company, may pay the increased premium associated with such known change. If the
Lender or Mortgagee fails to pay the increased premium, all coverage under this
Policy will cease.

 

C. If this Policy is cancelled at the request of the Insured or its agent, the
coverage for the interest of the Lender or Mortgagee will terminate 10 days
after the Company sends to the Lender or Mortgagee written notice of
cancellation, unless:

 

  1) sooner terminated by authorization, consent, approval, acceptance, or
ratification of the Insured’s action by the Lender or Mortgagee, or its agent.

 

  2) this Policy is replaced by the Insured, with a policy providing coverage
for the interest of the Lender or Mortgagee, in which event coverage under this
Policy with respect to such interest will terminate as of the effective date of
the replacement policy, notwithstanding any other provision of this Policy.

 

D. The Company may cancel this Policy and/or the interest of the Lender or
Mortgagee under this Policy, by giving the Lender or Mortgagee written notice 60
days prior to the effective date of cancellation, if cancellation is for any
reason other than non-payment. If the debtor, mortgagor, or owner has failed to
pay any premium due under this Policy, the Company may cancel this Policy for
such non-payment, but will give the Lender or Mortgagee written notice 10 days
prior to the effective date of cancellation. If the Lender or Mortgagee fails to
pay the premium due by the specified cancellation date, all coverage under this
Policy will cease.

 

E. The Company has the right to invoke this Policy’s SUSPENSION clause. The
suspension of insurance will apply to the interest of the Lender or Mortgagee in
any machine, vessel, or part of any machine or vessel, subject to the
suspension. The Company will provide the Lender or Mortgagee at the last known
address a copy of the suspension notice.



--------------------------------------------------------------------------------

F. If the Company pays the Lender or Mortgagee for any loss, and denies payment
to the debtor, mortgagor or owner, the Company will, to the extent of the
payment made to the Lender or Mortgagee be subrogated to the rights of the
Lender or Mortgagee under all securities held as collateral to the debt or
mortgage. No subrogation will impair the right of the Lender or Mortgagee to sue
or recover the full amount of its claim. At its option, the Company may pay to
the Lender or Mortgagee the whole principal due on the debt or mortgage plus any
accrued interest. In this event, all rights and securities will be assigned and
transferred from the Lender or Mortgagee to the Company, and the remaining debt
or mortgage will be paid to the Company.

 

G. If the Insured fails to render proof of loss, the Lender or Mortgagee, upon
notice of the Insured’s failure to do so, will render proof of loss within 60
days of notice and will be subject to the provisions of this Policy relating to
APPRAISAL, SETTLEMENT OF CLAIMS, and SUIT AGAINST THE COMPANY.

 

H. Other provisions relating to the interests and obligations of the Lender or
Mortgagee may be added to this Policy by agreement in writing.



--------------------------------------------------------------------------------

1-32577 Omnova Solutions - Appendix A

 

Index/Record No

  

Street

 

City

 

Postal Code

  

County

  

County Code

  

Country

  

State/Prov

049522.15-05    165 S Cleveland Ave   Mogadore   44260-1505    Portage    39133
   United States of America    Ohio 081682.11-05    2011 North Rooky River Road
  Monroe   28110-7963    Union    37179    United States of America    North
Carolina 038255.23-02    95 W. Hickory Drive   Auburn   17922-9611    Schuyikill
   42107    United States of America    Pennsylvania 086106.36-09    133
Yorkville Road East   Columbus   39702-7643    Lowndes    28087    United States
of America    Mississippi 040486.20-09    Chambers Avenue   Jeannette   15644   
Westmoreland    42129    United States of America    Pennsylvania 049516.39-04
   175 Ghent Road   Fairlawn   44333-3330    Summit    39153    United States of
America    Ohio 049510.22-05    2990 Gllchrist Road   Akron   44305-4418   
Summit    39153    United States of America    Ohio 083995.86-03    1601 Highway
41 SW   Calhoun   30701    Gordon    13129    United Slates of America   
Georgia 062462.77-03    1701 Cornell Road   Green Bay   54313-8934    Brown   
55009    United States of America    Wisconsin 082034.08-04    1455 & 1476 J A
Cochran Bypass   Chester   29706-2187    Chester    45023    United States of
America    South Carolina 000309.47-01    83 Authority Drive   Fitchburg  
01420-6018    Worcester    25027    United States of America    Massachusetts
000732.36-01    235 Brickyard Road   Dalton   30720-7713    Whitfleld    13313
   United States of America    Georgia    Miscellaneous Unscheduled Locations -
US   Fairlawn   44333    Summit    39153    United States of America    Ohio
001164.12-01    18301 South Broadwick Street   Rancho Domnigues   90220-6442   
Los Angeles    06037    United States of America    California 082010.51-07   
5300 Cureton Ferry Road   Catawba   29704    York    45091    United States of
America    South Carolina    Miscellaneous Unscheduled Locations - US   Auburn  
04212    Androscoggin    23001    United States of America    Maine TH0830.00   
111/7 Moo 2, T. Nikompattana   A.Nikompattana   21180          Thailand   
Rayong    469 Wenjing Road, Minhang District   Shanghai   200245          China
   Shanghai    68 Ningbo East Road   Taicang   215400          China    Jiangsu
   No. 10, Baojiang Road, Guangzhou bonded   Guangzhou   510730          China
   Guangdong    200, Dongjiang Ave.   Guangzhou   510730          China   
Guangdong    No.1499, Riyong Road (N) WGQ Free Zond   Shanghai            China
   Shanghai    No. 158 Hangjin Road, Pudong Area   Shanghai            China   
Shanghai    Rm.2509, No.1701, Fortune Gate Tower, Be   Shanghai   200240      
   China    Shanghai    No.469 Wenjin Rd. Minhang Dist.   Shanghai   200245   
      China    Shanghai



--------------------------------------------------------------------------------

Schedule 8.01 Existing Liens

None



--------------------------------------------------------------------------------

Schedule 8.05 Existing Investments

None